        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 1 of 106


                                      United States of America

                                                   vs.

                                             Lee Elbaz

Criminal No. TDC-18-0157                                                    Government Trial Exhibits



 Ex. No.   Identification   Admitted      Witness                               Description
 1                                                       Excerpts of Lee Elbaz Post-Arrest Interview Video (full
                                                         interview not provided; excerpts listed as separate exhibits
                                                         below)
 1S                                                      Transcription of Elbaz Arrest Video (full contents not
                                                         provided as exhibits; excerpts listed as separate exhibits
                                                         below)
 1.1                                                     Excerpt of Lee Elbaz post-arrest video

 1.1S                                                    Transcription of excerpt of Lee Elbaz post-arrest video

 1.2                                                     Excerpt of Lee Elbaz post-arrest video

 1.2S                                                    Transcription of excerpt of Lee Elbaz post-arrest video

 1.3                                                     Excerpt of Lee Elbaz post-arrest video

 1.3S                                                    Transcription of excerpt of Lee Elbaz post-arrest video

 1.4                                                     Excerpt of Lee Elbaz post-arrest video

 1.4S                                                    Transcription of excerpt of Lee Elbaz post-arrest video

 1.5                                                     Excerpt of Lee Elbaz post-arrest video

 1.5S                                                    Transcription of excerpt of Lee Elbaz post-arrest video

 1.6                                                     Excerpt of Lee Elbaz post-arrest video

 1.6S                                                    Transcription of excerpt of Lee Elbaz post-arrest video

 1.7       7/24/19          7/24/19      Gregory         Excerpt of Lee Elbaz post-arrest video
                                         Fine


                                                                                               1
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 2 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 1.7S      7/24/19          7/24/19    Gregory    Transcription of excerpt of Lee Elbaz post-arrest video
                                       Fine
 1.8                                              Excerpt of Lee Elbaz post-arrest video

 1.8S                                             Transcription of excerpt of Lee Elbaz post-arrest video

 1.9                                              Excerpt of Lee Elbaz post-arrest video

 1.9S                                             Transcription of excerpt of Lee Elbaz post-arrest video

 1.10      7/24/19          7/24/19    Gregory    Excerpt of Lee Elbaz post-arrest video
                                       Fine
 1.10S     7/24/19          7/24/19    Gregory    Transcription of excerpt of Lee Elbaz post-arrest video
                                       Fine
 1.11      7/24/19          7/24/19    Gregory    video – interrogation room
                                       Fine
 1.11S     7/24/19          7/24/19    Gregory    Transcription of interrogation video
                                       Fine
 1.12      7/23/1           7/23/19    Gregory    Excerpt of Lee Elbaz post-arrest video
                                       Fine
 1.12S     7/23/19          7/23/19    Gregory    Transcript of excerpt of Lee Elbaz post-arrest video
                                       Fine
 1.16      7/24/19          7/24/19    Gregory    Recording
                                       Fine
 1.16S     7/24/19          7/24/19    Gregory    Transcript of recording
                                       Fine
 2         7/26/19          7/26/19    Austin     Email from John Ried to Jim Corsetty
                                       Smith      (jcorsetty@gmail.com) re: Suisse Banc Details
 3         7/24/19          7/24/19    Gregory    Email from BinaryBook Compliance Department to Ann
                                       Fine       Graf re: Require DCF for 15/06/16 (USD 15,000) and
                                                  CC***2650
 3.1       7/25/19          7/25/19    Ann        Attachment: Binary Book Confirmation form -
                                       Graf       Ann_Mayo_Graf_-_984937.pdf

 4         7/24/19          7/24/19    Gregory    Email from Lena Green to Risk Management, SpotOption
                                       Fine       Service Center, cc Bob Collin re: Gregory Rupp - 30244

 5         7/24/19          7/24/19    Gregory    Email from Jay C to Risk Management and Neri Monder,
                                       Fine       cc Lena Green, Bob Colin, Itay Ben Ari re: Heiko
                                                  Wettengel - 33184
 5T        7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0003578649
                                       Fine

                                                                                               2
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 3 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 6         7/24/19          7/24/19    Gregory    Email from Sherry Stern to Retention IL re: a new
                                       Fine       beginning
 7         7/24/19          7/24/19    Gregory    Email from Lena Green to Retention IL, cc Mark River,
                                       Fine       Sherry Stern, Bob Collin re: new param boostaff

 7.1       7/24/19          7/24/19    Gregory    Attachment: BigOption Guideline for Campaigns
                                       Fine       Brochure

 7.2       7/24/19          7/24/19    Gregory    Attachment: BigOption Guideline for Campaigns
                                       Fine       Brochure

 8         7/24/19          7/24/19    Gregory    Email from Lena Green to Retention IL re FW: new
                                       Fine       campaign with attachment
 8.1       7/24/19          7/24/19    Gregory    Attachment, filename MILLION DOLLAR.pdf
                                       Fine

 9                                                Email from Lena Green to Risk Management re: Bickky
                                                  Gurung - 65453 put on low risk need to put more money
                                                  tnx
 10        7/24/19          7/24/19    Gregory    Email from Alon Tirosh to Lena Green, Risk Management
                                       Fine       re: Anthony Kitson - 82636 please put on low risk until I
                                                  resive more money from him
 11                                               Email from Neri Monder to Lena Green, Risk
                                                  Management, cc Jay C re: edsel espinoza - 146146 P/L
                                                  CRITICAL RISK PLEASE, NO CANCELLED TRADES!
 12        7/25/19          7/25/19    Gregory    Email from Lena Green to Risk Management re: nauraj
                                       Fine       gurung - 141358
 13        7/24/19          7/24/19    Gregory    Email from Sherry Stern to Patrick Accardo re: FW: new
                                       Fine       campaign manual with attachment
 13.1      7/24/19          7/24/19    Gregory    Attachment, "Free Profits Campaign manual" - filename
                                       Fine       Free Profit.pdf

 14        7/24/19          7/24/19    Gregory    Email from Lena Green to Risk Management re: Derrick
                                       Fine       Waller - 170926
 15        7/24/19          7/24/19    Gregory    Email from Lena Green to Risk Managament, cc Jeff
                                       Fine       Carter, Jay C, Itay Ben Ari, Ryan Jeebun re: Tanika Smith -
                                                  274979
 16                                               Email from Itai Shavit to Risk Management, Ryan Jeebun,
                                                  cc Jay C, Itay Ben Ari, Jeff Venger re: John Helm - 13016-
                                                  cm making millions!!! BB cm-we put on hige risk 2 weeks
                                                  ago!- jessica giovani cm



                                                                                               3
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 4 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 17        7/23/19          7/23/19    Gregory    Email from Lena Green to Shift Manager IL and Michael
                                       Fine       Goldberg re RE: Donnie Matte - 246794
 18        7/18/19          7/18/19    Shira      Email from Michael Goldberg to Retention IL, cc Lena
                                       Uzan       Green re: WITHDRAWS
 19        7/19/19          7/19/19    Liora      Email from Lindsay Taylor to IL Coordinator and Lindsay
                                       Welles     Wells cc Nick Onasis, Michael Goldberg, and Lena Green
                                                  re RE: Clients return to you on Bigoption
 20        7/23/19          7/23/19    Gregory    Email from Samantha Lynch to Ryan Jeebun, Christopher
                                       Fine       Bright, Michael Goldberg, Lena Green re: Vincent Cloete -
                                                  18755
 21        7/23/19          7/23/19    Gregory    Email from Lena Green to Ryan Jeebun, Alex Kyle, cc
                                       Fine       Michael Goldberg, IL Coordinator re: Richard & Marjan
                                                  Buddding - 283402 please approve 30k wire
 22        7/24/19          7/24/19    Gregory    Email from Lena Green to Alexander Goldman, Jonathan
                                       Fine       Darmond, Andy Cameron, and Jessy Rob, Subject Line:
                                                  FW: John Loris Vs. Thomas Kristiansen - 296820 ‫שיחת‬
                                                  ‫ ממולץ להשמיע בקורס‬,‫( הצלת משיכה של לי‬Conversation of
                                                  saving Withdrawal of Lee, Recommended to play during
                                                  the course)

 22T       7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001486245
                                       Fine
 22.1      7/24/19          7/24/19    Gregory    Attachment: Recorded Call, filename John Loris VS
                                       Fine       Thomas Kristiansen - 296820.wav



 22.1S     7/24/19          7/24/19    Gregory    Transcription of recorded call, filename John Loris VS
                                       Fine       Thomas Kristiansen - 296820.wav
 23        7/24/19          7/24/19    Gregory    Email from Lena Green to Risk Management re: 406130
                                       Fine
 24        7/24/19          7/24/19    Gregory    Email from Lena Green to Risk Management re: Low Risk
                                       Fine       High Profit Urgent - 374743
 25        7/24/19          7/24/19    Gregory    Email from Greg Lansky to Patrick Accardo, Michael
                                       Fine       Goldberg, Lena Green re: BigOption - Pension = Safe?

 26                                               Email from Patrick Accardo to Kobi IT, Lena Green, Jay
                                                  C, Thomas Stark, and Michael Goldberg re: ‫קיט חדש לאפיק‬
                                                  ‫( ביג אופשיין‬A new kit for the Big Option channel)

 26T       7/26/19          7/26/19    Yair       Translation of DOJ-ELBAZ-0001556176
                                       Hadar




                                                                                               4
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 5 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 27        7/19/19          7/19/19    Liora      Email from Joshua Miller to Lena Green, Patrick Accardo,
                                       Welles     Nick Onasis, Michael Goldberg, and Tom Stark re RE:
                                                  with attachments RE: ‫( מצגות לקורס‬RE: Presentations for
                                                  the course)
 27T       7/19/19          7/19/19    Liora      Translation of DOJ-ELBAZ-0001560443
                                       Welles
 27.1      7/19/19          7/19/19    Liora      Attachment, filename Binary Options - Script.docx
                                       Welles

 27.2      7/19/19          7/19/19    Liora      Attachment, filename Technical & Fundamental anaylsis &
                                       Welles     mms.pdf

 28        7/19/19          7/19/19    Liora      Email from IL Coordinator to BigOption Israel re: FW:
                                       Welles     Apple is back….
 28T       7/19/19          7/19/19    Liora      Translation of DOJ-ELBAZ-0001565274
                                       Welles
 29        7/24/19          7/24/19    Gregory    Email from Barbara Fischer to klimudim@gmail.com,
                                       Fine       Lena Green, Itay B, and Jay C re: RE: Re: ‫התייעלות והמלצות‬
                                                  ‫לעתיד‬. (streamlining and recommendations for the future)

 29T       7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001491230
                                       Fine
 29.1      7/24/19          7/24/19    Gregory    Attachment, filename BigOption Deposits.xlsx
                                       Fine

 29.2      7/24/19          7/24/19    Gregory    Attachment, filename BinaryBook FTDs.xlsx
                                       Fine

 30        7/24/19          7/24/19    Gregory    Email from Barbara Fischer to klimudim@gmail.com,
                                       Fine       Lena Green, Itay B, and Jay C re: RE: Re: ‫התייעלות והמלצות‬
                                                  ‫לעתיד‬. (streamlining and recommendations for the future)

 30T       7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001491226
                                       Fine
 30.1      7/24/19          7/24/19    Gregory    Attachment, filename Average net dep per country Big and
                                       Fine       Book.xlsx

 30.2      7/24/19          7/24/19    Gregory    Attachment, filename BigOption FTDs.xlsx
                                       Fine




                                                                                               5
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 6 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 30.3      7/24/19          7/24/19    Gregory    Attachment, filename BinaryBook FTDs.xlsx
                                       Fine

 31                                               Email from Joshua Miller to Lena Green, cc Patrick
                                                  Accardo, Dave Simpson, Nick Onasis, Michael Goldberg,
                                                  Avishay Yukom, Kobi IT, Thomas Stark re: 22.05 - ‫קורס‬
                                                  (May 22 - Course)
 31T                                              Translation of DOJ-ELBAZ-0001536593

 32        7/22/19          7/22/19    Liora      Email from Joshua Miller to Dan Fisher re: course
                                       Welles
 32.1      7/22/19          7/22/19    Liora      Attachment, filename Objections Pitch.docx
                                       Welles

 32.2                                             Attachment, filename Platform, Trades and WWW.pdf


 32.3                                             Attachment, filename Technical & Fundamental anaylsis &
                                                  mms.pdf

 32.4                                             Attachment, filename Welcome, Yukom, BO & Forex.pdf


 32.5                                             Attachment, filename Binary Options - Script.docx


 33        7/30/19          7/30/19    N/A        Email from Jay to Lena Green and Ryan Jeebun cc Nick
                                                  Onasis, Michael Goldberg, and Relly Big re: Super
                                                  Important!!
 34        7/30/19          7/30/19    N/A        Email from Lena Green to Dan Fisher, Itay B, Michael
                                                  Goldberg, Patrick Accardo, Dave Simpson, Alexander
                                                  Goldman, Oliver Leary, Chris Loren, georg.cage, Andy
                                                  Cameron, Steven Brown, Burhan Capak, cc Ryan Jeebun
                                                  re: Wires feedback
 35        7/24/19          7/24/19    Gregory    Email from Lena Green to Jay C, cc 'klimudim' re: ‫כתבות‬
                                       Fine       ‫( באינטרנט‬Online articles)
 35T       7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001494806
                                       Fine
 36        7/19/19          7/19/19    Liora      Email from Natalie Smith to Lena Green, Alexander
                                       Welles     Goldman re: Course Manual - Neta Lee




                                                                                               6
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
          Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 7 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 36.1       7/19/19          7/19/19    Liora     Attachment, file name Course manual - Neta Lee
                                        Welles

 37                                               Recorded of training session conducted by Lee Elbaz from
                                                  cell phone of Shira Uzan, file name Voice_014.amr (full
                                                  contents of session not included; excerpts marked as
                                                  exhibits below)
 37S        7/19/19          N/A        Shira     Transcription of DOJ-ELBAZ-003628796
                                        Uzan
 37.1                                             Excerpt of Recorded of training session conducted by Lee
                                                  Elbaz from cell phone of Shira Uzan (duration 3:01)

 37.1S                                            Transcription and Hebrew to English translation of excerpt
                                                  of recorded training session conducted by Lee Elbaz



 37.2       7/18/19          7/18/19    Shira     Excerpt of Recorded of training session conducted by Lee
                                        Uzan      Elbaz from cell phone of Shira Uzan (duration 2:03)

 37.2S*     7/18/19          7/18/19    Shira     Transcription and Hebrew to English translation of excerpt
                                        Uzan      of recorded training session conducted by Lee Elbaz



 37.3       7/18/19          7/18/19    Shira     Excerpt of Recorded of training session conducted by Lee
                                        Uzan      Elbaz from cell phone of Shira Uzan (duration :57)

 37.3S*     7/18/19          7/18/19    Shira     Transcription and Hebrew to English translation of excerpt
                                        Uzan      of recorded training session conducted by Lee Elbaz



 37.4       7/18/19          7/18/19    Shira     Excerpt of Recorded of training session conducted by Lee
                                        Uzan      Elbaz from cell phone of Shira Uzan (duration 5:14)

 37.4S*     7/18/19          7/18/19    Shira     Transcription and Hebrew to English translation of excerpt
                                        Uzan      of recorded training session conducted by Lee Elbaz



 37.5                                             Excerpt of Recorded of training session conducted by Lee
                                                  Elbaz from cell phone of Shira Uzan (duration 2:09)




                                                                                               7
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
          Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 8 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 37.5S                                            Transcription and Hebrew to English translation of excerpt
                                                  of recorded training session conducted by Lee Elbaz



 37.6       7/19/19          7/19/19    Shira     Excerpt of Recorded of training session conducted by Lee
                                        Uzan      Elbaz from cell phone of Shira Uzan (duration 4:01)

 37.6S*     7/19/19          7/19/19    Shira     Transcription of excerpt of recorded training session
                                        Uzan      conducted by Lee Elbaz
 37.7                                             Excerpt of Recorded of training session conducted by Lee
                                                  Elbaz from cell phone of Shira Uzan (duration 2:06)

 37.7S                                            English transcription of excerpt of recorded training
                                                  session conducted by Lee Elbaz
 37.8       7/18/19          7/18/19    Shira     Excerpt of Recorded of training session conducted by Lee
                                        Uzan      Elbaz from cell phone of Shira Uzan (duration 1:20)

 37.8S      7/18/19          7/18/19    Shira     English transcription of excerpt of recorded training
                                        Uzan      session conducted by Lee Elbaz



 37.9       7/18/19          7/18/19    Shira     Excerpt of Recorded of training session conducted by Lee
                                        Uzan      Elbaz from cell phone of Shira Uzan (duration 3:46)

 37.9S*     7/18/19          7/18/19    Shira     English transcription of excerpt of recorded training
                                        Uzan      session conducted by Lee Elbaz



 38         7/22/19          7/22/19    Liora     Video from cell phone of Lee Elbaz (duration 3:47),
                                        Welles    filename VID-20141231-WA0003.mp4
 38S        7/22/19          7/22/19    Liora     Transcription and tranlation of video from cell phone of
                                        Welles    Lee Elbaz (duration 3:47), filename VID-20141231-
                                                  WA0003.mp4

 39                                               Video from cell phone of Lee Elbaz (duration 3:47),
                                                  filename VID-20141231-WA0011.mp4
 39S                                              Transcription and translation of video from cell phone of
                                                  Lee Elbaz (duration 15 seconds), filename VID-20150424-
                                                  WA0011.mp4

 40         7/19/19          7/19/19    Shira     Video from cell phone of Lee Elbaz (duration 2:01),
                                        Uzan      filename VID-20150518-WA0019.mp4

                                                                                               8
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 9 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 40S       7/19/19          7/19/19    Shira      Transcription and translation of video from cell phone of
                                       Uzan       Lee Elbaz (duration 2:01), filename VID-20150518-
                                                  WA0019.mp4

 41        7/22/19          7/22/19    Liora      PICTURE From Video from cell phone of Lee Elbaz,
           Still frame                 Welles     filename VID-20141227-WA0000.mp4
           only

 41S       N/A              N/A        N/A        Transcription and translation of video from cell phone of
                                                  Lee Elbaz (duration: 1:19), filename VID-20141227-
                                                  WA0000.mp4

 42                                               Video from cell phone of Lee Elbaz (duration 43 seconds),
                                                  VID-20150526-WA0076.mp4
 42S                                              Transcription and translation of video from cell phone of
                                                  Lee Elbaz (duration 43 seconds), VID-20150526-
                                                  WA0076.mp4

 43                                               Video from cell phone of Lee Elbaz (duration 30 seconds),
                                                  filename VID-20150806-WA0013.mp4
 43S                                              Transcription and translation of video from cell phone of
                                                  Lee Elbaz (duration 30 seconds), filename VID-20150806-
                                                  WA0013.mp4

 44        7/19/19          7/19/19    Shira      Video from cell phone of Lee Elbaz (duration: 26
                                       Uzan       seconds), filename 20150821_004437.mp4
 44S       7/19/19          7/19/19    Shira      Transcription and translation of video from cell phone of
                                       Uzan       Lee Elbaz (duration: 26 seconds), filename
                                                  20150821_004437.mp4

 45                                               Video from cell phone of Lee Elbaz (duration 52 seconds),
                                                  filename VID-20151110-WA0022.mp4
 45S                                              Transcription of video from cell phone of Lee Elbaz
                                                  (duration 52 seconds), filename VID-20151110-
                                                  WA0022.mp4
 46        7/22/19          7/22/19    Liora      Video from cell phone of Lee Elbaz (duration: 17 seconds),
                                       Welles     filename 20160121_155429.mp4
 46S       7/22/19          7/22/19    Liora      Transcription and translation of video from cell phone of
                                       Welles     Lee Elbaz (duration: 17 seconds), filename
                                                  20160121_155429.mp4

 47                                               Video from cell phone of Lee Elbaz (duration: 17 seconds),
                                                  filename VID-20160204-WA0064.mp4
                                                                                               9
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 10 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 47S                                              Transcription and translation of video from cell phone of
                                                  Lee Elbaz (duration: 17 seconds) VID-20160204-
                                                  WA0064.mp4

 48         7/22/19          7/22/19    Liora     Video from cell phone of Lee Elbaz (duration: 36 seconds),
                                        Welles    filename VID-20160331-WA0059.mp4
 48S        7/22/19          7/22/19    Liora     Transcription and translation of video from cell phone of
                                        Welles    Lee Elbaz (duration: 36 seconds), filename VID-
                                                  20160331-WA0059.mp4

 49                                               Video from cell phone of Lee Elbaz (duration: 24 seconds),
                                                  filename VID-20160401-WA0008
 49S                                              Translation and transcription of video from cell phone of
                                                  Lee Elbaz (duration: 24 seconds), filename VID-
                                                  20160401-WA0008, from Elbaz's cell phone

 50                                               Video from cell phone of Lee Elbaz (duration: 16 seconds),
                                                  filename VID-20170202-WA0009.mp4
 50S                                              Transcription and translation of video from cell phone of
                                                  Lee Elbaz (duration: 16 seconds), filename VID-
                                                  20170202-WA0009.mp4

 51                                               Recording from cell phone of Lee Elbaz, of a call between
                                                  Lee Elbaz and Rami Regaim on May 19, 2017 (full
                                                  recording not provided; excerpts provided below)

 51.1       7/24/19          7/24/19    Gregory   Excerpt from recording from cell phone of Lee Elbaz, of a
                                        Fine      call between Lee Elbaz and Rami Regaim on May 19, 2017
                                                  (duration: 4:33)
 51.1S      7/24/19          7/24/19    Gregory   Transcription and translation of excerpt of call between
                                        Fine      Lee Elbaz and Rami Regaim on May 19, 2017



 52                                               WhatsApp conversations
 52T1       7/22/19          7/22/19    Liora     WhatsApp Chat 199 - Translated - Shlomi Mandel
                                        Welles
 52T2       7/23/19          7/23/19    Amnon     WhatsApp Chat 346 - Translated - Neshamoni
                                        Touaf
 52T3       7/24/19          7/24/19    Gregory   WhatsApp Chat 395 - Translated - Elik Zakai
                                        Fine
 52T4                                             WhatsApp Chat 456 - Translated - Vadim Yofeh


                                                                                              10
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 11 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 52T5                                             WhatsApp Chat 491 - Translated - Ammon Touaf

 52T6                                             WhatsApp Chat 724 - Translated - Kobi Cohen

 52T7                                             WhatsApp Chat 731 - Translated - Yossi Herzog

 52T8                                             WhatsApp Chat 749 - Translated - Liora Welles

 53                                               Training recording on Shira Uzan's phone, filename Voice
                                                  006.m4a
 53S                                              Transcription of DOJ-ELBAZ-UZAN-00000004




 54                                               Recording of training session from cellular phone
                                                  belonging to Shira Uzan, filename Voice 007.m4a (full
                                                  recording not provided; excerpts listed as separate exhibits
                                                  below)
 54S                                              Transcription of DOJ-ELBAZ-UZAN-00000005 (full
                                                  transcription not included; excerpts listed as separate
                                                  exhibits below)
 54.1       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a begnning at timestamp
                                        Uzan      00:01:56 and ending at 00:03:08 (duration 1:24)

 54.1S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a begnning
                                        Uzan      at timestamp 00:01:56 and ending at 00:03:08

 54.2       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a beginning at timestamp
                                        Uzan      00:03:13 and ending at 00:05:10 (duration 2:00)

 54.2S      7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a
                                        Uzan      beginning at timestamp 00:03:13 and ending at 00:05:10

 54.3       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a beginning at timestamp
                                        Uzan      00:11:24 and ending at 00:12:18 (Duration :55)

 54.3S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a
                                        Uzan      beginning at timestamp 00:11:24 and ending at 00:12:18

 54.4       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a beginning at timestamp
                                        Uzan      00:17:12 and ending at 00:18:03 (duration :51)


                                                                                              11
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 12 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 54.4S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a
                                        Uzan      beginning at timestamp 00:17:12 and ending at 00:18:03

 54.5       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a beginning at timestamp
                                        Uzan      00:29:44 and ending at 00:30:19 (duration :35)

 54.5S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a
                                        Uzan      beginning at timestamp 00:29:44 and ending at 00:30:19

 54.6       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a beginning at timestamp
                                        Uzan      00:31:03 and ending at 00:32:03 (duration 1:00)

 54.6S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a
                                        Uzan      beginning at timestamp 00:31:03 and ending at 00:32:03

 54.7       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a beginning at timestamp
                                        Uzan      00:34:08 and ending at 00:35:30 (duration 1:22)

 54.7S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a
                                        Uzan      beginning at timestamp 00:34:08 and ending at 00:35:30

 54.8       7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a from beginning at
                                        Uzan      timestamp 00:41:17 and ending at 00:43:36 (duration 2:19)

 54.8S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a from
                                        Uzan      beginning at timestamp 00:41:17 and ending at 00:43:36

 54.9                                             Clip of recording Voice 007.m4a beginning at timestamp
                                                  00:43:55 and ending at 00:44:34 (duration :37)

 54.9S                                            Transcription of clip of recording Voice 007.m4a
                                                  beginning at timestamp 00:43:55 and ending at 00:44:34

 54.10      7/18/19          7/18/19    Shira     Clip of recording Voice 007.m4a beginning at timestamp
                                        Uzan      00:44:38 and ending at 00:44:57 (duration :19)

 54.10S     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 007.m4a
                                        Uzan      beginning at timestamp 00:44:38 and ending at 00:44:57

 54.11                                            Clip of recording Voice 007.m4a from beginning at
                                                  timestamp 00:52:55 and ending at 00:53:53 (duration :58)


                                                                                              12
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 13 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 54.11S                                           Transcription of clip of recording Voice 007.m4a from
                                                  beginning at timestamp 00:52:55 and ending at 00:53:53

 55                                               Recording of training session from cellular phone
                                                  belonging to Shira Uzan, filename Voice 009.m4a (full
                                                  recording not provided; excerpts listed as separate exhibits
                                                  below)
 55S                                              Transcription of DOJ-ELBAZ-UZAN-00000007

 55.1       7/18/19          7/18/19    Shira     Clip of recording Voice 009.m4a beginning at timestamp
                                        Uzan      00:38:41 and ending at 00:39:41 (duration 1:00)

 55.1S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 009.m4a
                                        Uzan      beginning at timestamp 00:38:41 and ending at 00:39:41

 55.2       7/18/19          7/18/19    Shira     Clip of recording Voice 009.m4a beginning at timestamp
                                        Uzan      00:52:38 and ending at 00:53:31 (duration :53)

 55.2S      7/18/19                     Shira     Transcription of clip of recording Voice 009.m4a
                             7/18/19    Uzan      beginning at timestamp 00:52:38 and ending at 00:53:31

 55.3                                             Clip of recording Voice 009.m4a beginning at timestamp
                                                  01:04:36 and ending at 01:05:04 (duration :28)

 55.3S                                            Transcription of clip of recording Voice 009.m4a
                                                  beginning at timestamp 01:04:36 and ending at 01:05:04

 55.4                                             Clip of recording Voice 009.m4a beginning at timestamp
                                                  01:06:41 and ending at 01:07:14 (duration :33)

 55.4S                                            Transcription of clip of recording Voice 009.m4a
                                                  beginning at timestamp 01:06:41 and ending at 01:07:14

 55.5                                             Clip of recording Voice 009.m4a beginning at timestamp
                                                  01:16:40 and ending at 01:19:14 (duration 2:34)

 55.5S                                            Transcription of clip of recording Voice 009.m4a
                                                  beginning at timestamp 01:16:40 and ending at 01:19:14

 56                                               Recording of training session from cellular phone
                                                  belonging to Shira Uzan, filename Voice 011.amr


                                                                                              13
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 14 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 56S                                              Transcription of DOJ-ELBAZ-UZAN-00000009

 57                                               INTENTIONALLY LEFT BLANK
 58                                               Recording of training session from cellular phone
                                                  belonging to Shira Uzan, filename Voice 017.amr (full
                                                  recording not provided; excerpts listed as separate exhibits
                                                  below)
 58S                                              Transcription of DOJ-ELBAZ-UZAN-00000013

 58.1       7/18/19          7/18/19    Shira     Clip of recording Voice 017.amr beginning at timestamp
                                        Uzan      00:25:10 and ending at 00:25:42 (duratiojn :39)

 58.1S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 017.amr beginning
                                        Uzan      at timestamp 00:25:10 and ending at 00:25:42

 58.2                                             Clip of recording Voice 017.amr beginning at timestamp
                                                  00:26:37 and ending at 00:26:55 (duration: 18)

 58.2S      7/18/19          N/A        Shira     Transcription of clip of recording Voice 017.amr beginning
                                        Uzan      at timestamp 00:26:37 and ending at 00:26:55

 58.3       7/18/19          7/18/19    Shira     Clip of recording Voice 017.amr beginning at timestamp
                                        Uzan      00:41:17 and ending at 00:43:28 (duration: 2:12)

 58.3S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 017.amr beginning
                                        Uzan      at timestamp 00:41:17 and ending at 00:43:28

 58.4       7/18/19          7/18/19    Shira     Clip of recording Voice 017.amr beginning at timestamp
                                        Uzan      00:50:58 and ending at 00:52:00 (duration 1:02)

 58.4S*     7/18/19          7/18/19    Shira     Transcription of clip of recording Voice 017.amr beginning
                                        Uzan      at timestamp 00:50:58 and ending at 00:52:00

 59                                               Recording from cell phone belongning to Lee Elbaz,
                                                  filename CALLX_11-4-2017_19-28-7_0529684800, of a
                                                  call between Lena Green and Rami Regaim (full recording
                                                  not provided; excerpts provided below)
 59T                                              Transcription and translation of recording from cell phone
                                                  belonging to Lee Elbaz of filename CALLX_11-4-
                                                  2017_19-28-7_0529684800, of a call between Lena Green
                                                  and Rami Regaim (full recording not provided; excerpts
                                                  provided below)

                                                                                              14
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 15 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 59.1       7/24/19          7/24/19    Gregory   Excerpt of recording from cell phone belongning to Lee
                                        Fine      Elbaz, filename CALLX_11-4-2017_19-28-
                                                  7_0529684800, of a call between Lena Green and Rami
                                                  Regaim (duration 6:28)
 59.1S      7/24/19          7/24/19    Gregory   Transcription and translation of Excerpt of recording from
                                        Fine      cell phone belongning to Lee Elbaz, filename CALLX_11-
                                                  4-2017_19-28-7_0529684800, of a call between Lena
                                                  Green and Rami Regaim (duration 6:28)


 59.2       7/24/19          7/24/19    Gregory   Excerpt of recording from cell phone belongning to Lee
                                        Fine      Elbaz, filename CALLX_11-4-2017_19-28-
                                                  7_0529684800, of a call between Lena Green and Rami
                                                  Regaim (duration 6:19)
 59.2S      7/24/19          7/24/19    Gregory   Transcription and translation of Excerpt of recording from
                                        Fine      cell phone belongning to Lee Elbaz, filename CALLX_11-
                                                  4-2017_19-28-7_0529684800, of a call between Lena
                                                  Green and Rami Regaim (duration 6:19)


 60         7/18/19          7/18/19    Shira     Video from cell phone belonging to Shira Uzan, file name
                                        Uzan      20151130_181144.mp4
 61         7/25/19          7/25/19    Anne      Email from Casey Williams to appleann1@icloud.com re
                                        Graf      Investment Account manger (Casey Williams)

 62         7/30/19          7/30/19    N/A       Email from Derek York to IL Coordinator and Dan Fisher
                                                  cc Lena Green re RE: Ann Mayo Graf - 984937
 63                                               Email from BinaryBook Compliance Department to
                                                  appleann1@icloud.com re Require DCF for 13/04/2016
                                                  (4000 usd) with attachment
 63.1                                             Attachment, filename Ann_Mayo_Graf_984937.pdf, to an
                                                  email from BinaryBook Compliance Department to
                                                  appleann1@icloud.com on April 13, 2016

 64                                               Email from Ann Graf to compliance@binarybook.com re
                                                  Compliance (Ann Mayo Graf)

 65                                               Email from Casey Williams to appleann1@icloud.com re
                                                  Wire Details with attachments

 65.1                                             Attachment, filename SOLDEX Account details.pdf, to an
                                                  email from Casey Williams to appleann1@icloud.com on
                                                  June 15, 2016



                                                                                              15
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
      Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 16 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 66                                               Email from Casey Williams to Ann Graf re RE: I sent this
                                                  to the compliance Dept. just now
 67        7/30/19          7/30/19    N/A        Email from Lena Green to Relly T, Ryan Jeebun, Michael
                                                  Goldberg, Patrick Accardo cc Jay C re RE: Fwd: FW:
                                                  Request for payment return - BO156191 USD 20 000,00

 68                                               Email from Dan Fisher top Malcolm Scott, Rob Williams,
                                                  and Scott Walker cc Binarybook Withdrawal, Paul
                                                  Appelbaum, Richard Adams, James Barkley, Alex Kyle,
                                                  John Swain, Christopher Nolan, All Support, and Ryan
                                                  Jeebun re RE: Ann Mayo Graf - 984937 - Support - Fin. -
                                                  WD Information ( ABove $3000)


 69                                               Email from BinaryBook Finance Department to
                                                  appleann1@icloud.com re Telephonic Meeting Request -
                                                  984937
 70        7/25/19          N/A        Ann        Email from BinaryBook Finance Department to
                                       Graf       undisclosed recipients re Account information – 984937
                                                  (partially read into the record)
 71                                               Email from Ann Graf to Binarybook Compliance
                                                  Department re Return all of mymoney : I am talking with
                                                  the FBI
 72        7/25/19          N/A        Ann        Email from LiveChat to support@binarybook.com re New
                                       Graf       offline message [LC #4837331.OHOBUZ4U15]
 73                                               Email from support@binarybook.com to
                                                  appleann1@icloud.com re Re: New offline message [LC
                                                  #4837331.OJWF150NGS]
 74        7/25/19          N/A        Ann        Email from Binarybook Finance Department re
                                       Graf       Withdrawal - Bonus Turnover
 75                                               Email from Emily Laski to Jessica Giovanie, Shift
                                                  Manager IL, Retention IL, cc Lena Green re: Team meeting
                                                  tomorrow at 18:30
 76        7/31/19          7/31/19    Lee Elbaz Email from Lena Green to Shift Manager IL, Retention IL
                                                 re: Upcoming Webinar!
 77                                               Email from Emily Laski to Lena Green, Retention IL, cc
                                                  Shift Manager IL re: Meeting with Yossi
 78        7/18/19          7/18/19    Shira      Email from Emily Laski to Lena Green, Shift Manager IL,
                                       Uzan       Retention IL re: your pending withdrawals
 79                                               Email from Emily Laski to Kate Miller,
                                                  il_en@bigoption.com re: End of the month




                                                                                              16
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
      Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 17 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 80                                               Email from Emily Laski to Kevin White, Lena Green,
                                                  Retention IL, Nick Onasis, cc david Elias, Jessica
                                                  Giovanie, Thomas, Jacob Biller, Jordan Gastby re: German
                                                  bank
 81                                               Email from Emily Laski to Antonio Costas, Shift Manager
                                                  IL, Retention IL, il@binarybook.com,
                                                  au@binarybook.com re: WD - Book and Big
 82                                               Email from Emily Laski to Kevin White, Divya R, cc
                                                  all@bigoption.com re: Important Announcement-Account
                                                  Types
 83        7/18/19          7/18/19    Shira      Email from Malcolm Scott to Alex Robinson, Emily Laski,
                                       Uzan       cc David Moore, Shift Manager IL, Nick Onasis, Joanna
                                                  Schneider, Michael Goldberg, Lena Green re: FYI - Roger
                                                  Neumann - 112910 (Important)
 84                                               Email from Shift Manager IL to Emily Laski, cc Lena
                                                  Green, Michael Goldberg re: Hi :) Please let us know if we
                                                  should proceed or not with the WD - Thanks
 85        7/18/19          7/18/19    Shira      Email from Emily Laski to Shift Manager IL, Retention IL,
                                       Uzan       cc Lena Green re: TBI Banking Details
 86        7/18/19          7/18/19    Shira      Email from Michael Goldberg to Retention IL re SAVED
                                       Uzan       BY THE BELL$$$$$$$$$$$$$$
 87                                               Email from Emily Laski to Eric Martin, Ryan Jeebun,
                                                  Retention IL, Australia branch, All Conversion Day and
                                                  Night, Support Team, cc Jay C, Lena Green, Sam Diesel
                                                  re: Bank Wire Transfer Details - NEW BigOption


 88                                               Email from Emily Laski to Jordan Clay, Michael Goldberg,
                                                  Retention IL re: MEETING
 89                                               Email from Michael Goldberg to Retention IL re:
                                                  reassigning leads
 90                                               Email from Emily Laski to Yosh D,
                                                  il_retention@binarybook.com re: new campaign -
                                                  quickcashsystem
 91        7/18/19          7/18/19    Shira      Email from Emily Laski to Nick Onasis, Israel Retention,
                                       Uzan       Israel Branch, cc IL Coordinator, Lena Green re: Monday
                                                  Mandatory meeting
 92                                               Email from Emily Laski to IL Coordinator Binarybook,
                                                  Israel Branch, cc Lena Green, Nick Onasis re: Do not send
                                                  any money to BlackRiver account!!!!

 93        7/18/19          7/18/19    Shira      Email from Emily Laski to Nick Onasis, Israel Branch, cc
                                       Uzan       Lena Green re: Mitting with lee

                                                                                              17
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 18 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 94                                               Email from Michael Goldberg to Retention IL re:
                                                  SESSIONS WITH THE ACADEMY
 95                                               Email from Lucy Heston to Israel Retention re: Trading
                                                  Academy
 96                                               Email from Emily Laski to Dan Fisher re FW: Emily laski

 97                                               Email from Emily Laski to Dan Fisher re: Emily laski
 98         7/18/19          7/18/19    Shira     Email from Emily Laski to Nick Onasis, Israel Branch re:
                                        Uzan      meeting with lee
 99         7/18/19          7/18/19    Shira     Email from Emily Laski to Ann Graf re: Emily Laski
                                        Uzan
 99.1       7/18/19          7/18/19    Shira     Attachment, filename ATT.pdf, to an email from Emily
                                        Uzan      Laski to Ann Graf on November 27, 2015

 100        7/18/19          7/18/19    Shira     Email from Emily Laski to Ann Graf re: Emily Laski
                                        Uzan
 101        7/18/19          7/18/19    Shira     Email from Emily Laski to Ann Graf re: Emily Laski -
                                        Uzan      strategy for Ann & Christina
 102        7/18/19          7/18/19    Shira     Email from Emily Laski to Ann Graf re: 2016 Trading
                                        Uzan      Plan
 102.1                                            Attachment, filename bb trading plan.pdf, to an email from
                                                  Emily Laski to Ann Graf on January 11, 2016

 103        7/18/19          7/18/19    Shira     Email from Ibrahim Ghasham to Emily Laski, cc
                                        Uzan      Binarybook Compliance Department, Binarybook Support
                                                  re: URGENT/BLOCKING ACCOUNT 788974
 103.1                                            Attachment, filename CAGR 10K.pdf, to an email from
                                                  Ibrahim Ghasham to Emily Laski cc Binarybook
                                                  Compliance Department and Binarybook Support on
                                                  February 10, 2016
 103.2                                            Attachment, filename CAGR 100K.pdf, to an email from
                                                  Ibrahim Ghasham to Emily Laski cc Binarybook
                                                  Compliance Department and Binarybook Support on
                                                  February 10, 2016
 103.3                                            Attachment, filename bb trading plan.pdf, to an email from
                                                  Ibrahim Ghasham to Emily Laski cc Binarybook
                                                  Compliance Department and Binarybook Support on
                                                  February 10, 2016
 104                                              Email from Emily Laski to Nick Onasis re: Emily Laski
 105                                              Email from Lena Green to Sam Diesel, Emily Laski, cc
                                                  Ryan Jeebun, IL Coordinator, Nick Onasis re: John
                                                  Rothstein, 841665 -BWT

                                                                                              18
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 19 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 106       7/18/19          7/18/19    Shira      Email from Lena Green to Sam Diesel, Emily Laski, cc
                                       Uzan       Ryan Jeebun, IL Coordinator, Nick Onasis re: John
                                                  Rothstein - 841665 -BWT
 107                                              Email from Sam Diesel to Emily Laski, cc Ryan Jeebun,
                                                  Lena Green, IL Coordinator, Nick Onasis re: John Oryan -
                                                  765981 -BWT
 108                                              Email from Sam Diesel to Emily Laski, cc Ryan Jeebun,
                                                  Lena Green, IL Coordinator, Nick Onasis re: Tommy Dulin
                                                  - 900920 -BWT
 109                                              Email from Nick Onasis to Sam Diesel, Emily Laski, cc
                                                  Lena Green, Ryan Jeebun, IL Coordinator re: Clifford
                                                  Jenne - 335983 -BWT
 110                                              Email from Sam Diesel to Emily Laski, cc Ryan Jeebun,
                                                  Lena Green, IL Coordinator, Nick Onasis re: Harald
                                                  Gruber - 646326 -BWT
 111                                              Email from Lena Green to Priteesh H,
                                                  all@binarybook.com re: BinaryBook - Special Webinar
                                                  Invite - Thursday 26 May 2016
 112                                              Email from Nick Onasis to Emily Laski, Lena Green, Dave
                                                  Simpson re: Emily -- Randel Morland Brookes - 745860

 113                                              Email from Aaron Lewis to Emily Laski, Michael
                                                  Goldberg, cc Bigoption Withdrawal re: Robert Tillinghast -
                                                  638592
 114                                              Email from IL Coordinator BinaryBook to Emily Laski,
                                                  Michael Goldberg re: Emily Laski
 115                                              Email from Nick Onasis to Emily Laski re: Emily - John
                                                  Rothstein - 841665
 116       7/30/19          7/30/19    N/A        Email from Aaron Lewis to Ryan Jeebun, Lena Green,
                                                  Michael Goldberg, cc IL Coordinator, Patrick Accardo,
                                                  Dave Simpson, Alex Kyle, Bigoption Withdrawal re: TEST
                                                  WD & WD below 500.00 issues
 117                                              Email from Leonard Malina to several Binarybook
                                                  employees including Emily Laski, Lena Green, Nick
                                                  Onasis re: google in stock contract by Leonard Malina

 118                                              Email from Support to slcare@att.net, bcc Emily Laski re:
                                                  close acc
 119                                              Email from Jaret Mead to Support, cc Emily Laski re:
                                                  946607 Fwd: Dear Jaret, Keep your Eyes on UK Assets




                                                                                              19
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 20 of 106



 Ex. No.   Identification   Admitted    Witness                          Description
 120                                              Email from Emily Laski to Jaret Mead, cc Support re:
                                                  946607
 121                                              Email from Support to csvtodd@gmail.com, bcc Emily
                                                  Laski re: AM to call back
 122                                              Email from Jan Boctor to Support, cc Emily Laski re:
                                                  Please give me an expert trader
 123                                              Email from Support to tobjamo@gmail.com, bcc Emily
                                                  Laski re: WD cancelled Bonus turnover not completed

 124                                              Email from Support to jmhlboctor@gmail.com, bcc Emily
                                                  Laski re: please give me an expert trader
 125                                              Video from cell phone of Shira Uzan (duration: 40
                                                  seconds), filename 20151221_180719.mp4
 125S                                             Transcription and translation of video from cell phone of
                                                  Shira Uzan (duration: 40 seconds), filename
                                                  20151221_180719.mp4

 126                                              Video from cell phone of Shira Uzan (duration: 11
                                                  seconds), filename 20151221_181033.mp4
 126S                                             Transcription and translation of video from cell phone of
                                                  Shira Uzan (duration: 11 seconds), filename
                                                  20151221_181033.mp4

 127                                              Video from cell phone of Shira Uzan (duration: 16
                                                  seconds), filename 20151221_181228.mp4
 127S                                             Transcription and translation of video from cell phone of
                                                  Shira Uzan (duration: 16 seconds), filename
                                                  20151221_181228.mp4
 128                                              Recording of call between Shira Uzan and Lee Elbaz, from
                                                  cell phone belonging to Shira Uzan, filename call_16-38-
                                                  11_OUT_0507669955.mp3
 128S                                             Transcription and translation of call, filename call_16-38-
                                                  11_OUT_0507669955.mp3
 129       7/31/19          withdrawn
 130                                              Email from Shift Manager IL to Retention IL re FW:
                                                  Quartely Earnings Season | JPMorgan Report
 131       7/18/19          7/18/19     Shira     Email from Shift Manager IL to Retention IL cc Lena
                                        Uzan      Green re Status 26.01.15
 132                                              Email from Shift Manager to Retention IL re Risk clients

 133       7/19/19          7/19/19     Liora     Email from Lena Green to Shift Manager IL cc Retention
                                        Welles    IL re Re: Status 02.02.2015

                                                                                              20
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 21 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 134       7/22/19          7/22/19    Liora      Email from Shift Manager IL to Retention IL re
                                       Welles     Withdrawals
 135       7/19/19          7/19/19    Liora      Email from Aquil Bryant to Lindsay Wells re Big Option
                                       Welles
 136                                              Email from BigOption Compliance to Aquil Bryant re
                                                  Request for Compliance Documents
 137       7/19/19          7/19/19    Liora      Email from Aquil Bryant to Lindsay Wells re Big Option
                            (pg 2      Welles
                            only)
 138                                              Email from Lindsay Wells to Aquil Bryant re Rio Tinto
                                                  Trade
 139                                              Email from Neil Holden to Retention IL cc Shift Manager
                                                  IL and Lena Green re Handling Neil Holden Client's

 140       7/22/19          7/22/19    Liora      Email from Shift Manager IL to Risk Management re FW:
           Redacted         Redacted   Welles     Mohamed Ali Selmi - 283121
 141                                              Email from Lindsay Wells to Lena Green and Sam Diesel
                                                  cc Jay C, Ryan Jeebun, Shift Manager IL, and Relly T re
                                                  RE: ichkhan kaloussian - 182776 - BWT
 142                                              Email from Lindsay Wells to Lena Green, Malcolm Scott,
                                                  BigOption Support, and Michael Goldberg cc Jay C, David
                                                  Moore, John Swain, Christopher Bright, Ryan Jebbun, and
                                                  Shift Manager IL re RE: My Account 1999997


 143                                              Email from Aquil Bryant to Lindsay Wells re Status of My
                                                  Account
 144       7/19/19          7/19/19    Liora      Email from Lindsay Wells to Dave Simpson, Armand Van
                                       Welles     Zyl, Bigoption Withdrawal, Bigoption Support, and
                                                  Michael Goldberg cc William Russell and Wendy
                                                  Williams re RE: Concerning your withdrawal request-
                                                  85503
 145                                              Email from Lindsay Wells to Aquil Bryant re Status of My
                                                  Account
 146                                              Email from Lindsay Wells to Michael Goldberg re Clients
                                                  I want to keep on my CRM Big Option
 147       7/19/19          7/19/19    Liora      Email from Lindsay Taylor to Lena Green, Shift Manager
                                       Welles     IL, and Lindsay Wells cc Michael Goldberg and Nick
                                                  Onasis re RE: ) Please let us know if we should proceed or
                                                  not with the WD - Thanks
 147T      7/22/19          7/22/19    Liora      Translation of DOJ-ELBAZ-0001606385
                                       Welles



                                                                                              21
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 22 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 148                                              Email from Lindsay Welles to Tony Muller, Nick Onasis,
                                                  Kate Miller, Retention IL , and il@binarybook.com cc
                                                  Lena Green re RE: Contact List

 149                                              Email from Thomas to Israel Retention, Retention IL, Lena
                                                  Green, Michael Goldberg, Nick Onasis, Patrick Accardo,
                                                  and Yossi Herzog re Sales Report - 23.04.2015

 150                                              Email from Jim Davis to Shift Manager IL cc Michael
                                                  Goldberg et al. re Important- Deposit and Trade without
                                                  consent of cm- account number:- Jonathan Moss 104089
                                                  and 280675
 151       7/18/19          N/A        Shira      Email from Tom Stark to Retention IL re Sales Report
                                       Uzan       30/04/2015
 152       7/23/19          7/23/19    Liora      Email from Lena Green to Lindsay Wells cc Shift Manager
                                       Welles     IL, Melissa Wilson, Bigoption Withdrawal, Michael
                                                  Goldberg, and Lindsay Taylor re RE: Stuart Noblet - 73823

 153                                              Email from Lena Green to Michael Goldberg, Malcolm
                                                  Scott, and David Moore cc Lindsay Wells and Shift
                                                  Manager IL re RE: Shelley Nault - 300384 (Important)

 154       7/18/19          7/18/19    Shira      Email from Shift Manager to Retention IL and
                                       Uzan       il@binarybook.com cc Lena Green, Michael Goldberg, and
                                                  Nick Onasis re Important Message Related to WD's

 155                                              Email from Lindsay Wells to Aaron Lewis cc Shift
                                                  Manager IL, Michael Goldberg, and Bigoption Withdrawal
                                                  re RE: Stuart Smith - 203487
 156                                              Email from Lena Green to Kate Miller cc Relly T re FW:
                                                  Team Leader Resignation
 157                                              Email from Lindsay Taylor to IL Coordinator and
                                                  Retention IL cc Michael Goldberg and Lena Green re RE:
                                                  Banking Details
 158                                              Email from Alex Kyle to Lindsay Wells, Lena Green, cc
                                                  Michael Goldberg, IL Coordinator, BigOption Support,
                                                  Bigoption Withdrawal, BigOption Compliance, Daniel
                                                  Buckley re: Account 280675/104089 (CONTENT
                                                  UPDATED)
 159       7/18/19          7/18/19    Shira      Email from Michael Goldberg to Retention IL cc Lena
                                       Uzan       Green re THIRSTY THURSDAY


                                                                                              22
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 23 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 160                                              Email from Lindsay Wells to Lena Green and Sam Diesel
                                                  cc Jay C, Ryan Jeebun, IL Coordinator, and Michael
                                                  Goldberg re RE: Amy Bor - 308281 - BWT
 161       7/23/19          7/23/19    Liora      Email from Lindsay Wells to Lena Green and Dan Lewis
                                       Welles     cc Michael Goldberg and IL Coordinator re RE: Joan
                                                  Beard - 10029
 162                                              Email from Lindsay Taylor to Ryan Jeebun and All
                                                  conversion Binarybook re RE: Bank Transfer - DO NOT
                                                  USE Switzerland Bank
 163                                              Email from Kenneth Henao re: FWD Kenneth Henao -
                                                  Your Larrys Cash Machine License
 164                                              Email from Nick Onasis to IL Coordinator BinaryBook,
                                                  Alex Kyle, BinaryBook Withdrawal re: Kenneth Henao -
                                                  165543"
 165                                              Email from John Swain to Lindsay Wells cc IL
                                                  Coordinator and Michael Goldberg re Joan Beard - 211001

 166       7/19/19          7/19/19    Liora      Email from Liora Welles to Melissa Wilson cc Lena Green
                                       Welles     et al.
 167       7/23/19          7/23/19    Liora      Email from Llindsay Wells to Alex Kyle and Ryan Jeebun
                                       Welles     cc Michael Goldberg, Lena Green, BigOption Support, and
                                                  Melissa Wilson re RE: URGENT : Account 104089 /
                                                  260875
 168                                              Email from Aaron Lewis to Lindsay Wells cc Michael
                                                  Goldberg, IL Coordinator, and Bigoption Withdrawal re
                                                  Re: Stuart Noblet - 73823
 169       7/23/19          7/23/19    Liora      Email from Lena Green to Lindsay Wells, Christopher
                                       Welles     Bright, and Michael Goldberg cc Support Team re RE:
                                                  Joan Beard - 10029
 170                                              Email from Eaglebay International to Lindsay Wells re
                                                  withdrawals
 171                                              Email from Richard Jones to Lindsay Wells re Withdrawal

 172                                              Email from Richard Jones to Lindsay Wells re withdrawal

 173       7/19/19          7/19/19    Liora      Email from Hamad ghunaim to Lindsay Wells re RE:
                                       Welles     Assisted Trading Program
 174                                              Email from Johan Bosse to Lindsay Wells re Account
                                                  Balance
 175                                              Email from Lena Green to Michael Goldberg re FW:
                                                  BigOption with attachment


                                                                                              23
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 24 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 175.1      7/23/19          7/23/19    Liora     Attachment, filename Insurance Plan Contract - Anders
                                        Welles    Thule-4-signed.pdf, to email from Lena Green to Michael
                                                  Goldberg on August 5, 2015
 176        7/18/19          7/18/19    Shira     Email from Nick Onasis to Retention IL cc Michael
                                        Uzan      Goldberg, Lena Green, Patrick Accardo, Thomas Stark,
                                                  and IL Coordinator re 2 Banks Wire Details
 177        7/22/19          7/22/19    Liora     Email from Lena Green to Relly T re: Proctor Family
                                        Welles    Business Trust -- 330998: 21K wire + passport + POA
 177.1                                            Attachment, Wire Payment Instructions from TD Canada
                                                  Trust for Proctor Family Trust Account

 177.2                                            Attachment, Wire Payment Instructions from TD Canada
                                                  Trust for Proctor Family Trust Account, pt 2

 177.3                                            Attachment, Ted Proctor Proof of Address **redact for
                                                  PII????**

 177.4                                            Ted Proctor Passport **redact for PII????**


 178                                              Email from Lindsay Cole to Jay C, BigOption - All
                                                  Branches and all@binarybook.com re RE: SUPER
                                                  IMPORTANT!! PLEASE READ!
 179                                              Email from Aaron Lewis to Lindsay Cole cc Lena Green,
                                                  Michael Goldberg, IL Coordinator, Bigoption Withdrawal
                                                  and Ryan Jeebun re Re: Richard Jones - 325145

 180                                              Email from Lindsay Cole to IL Coordinator cc Michael
                                                  Goldberg and Finance Bigoption re Nathalie Brunet -
                                                  513629
 181        7/19/19          7/19/19    Liora     Email from Liora Welles (“Lindsay Cole”) re Rick Tofin -
                                        Welles    306466
 182                                              Email from Liora Welles to Bigoption Withdrawal
 183                                              Email from Lindsay Cole to Melissa Wilson and Michael
                                                  Goldberg, cc IL Coordinator, Bigoption Withdrawal, Lena
                                                  Green, Ryan Jeebun re: FW: Erik Hunter - 66197

 184        7/19/19          7/19/19    Liora     Email from Lena Green to Michael Goldberg and Lindsay
                                        Welles    Cole re FW: My accounts have just been wiped out




                                                                                              24
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 25 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 185                                              Email from Aaron Lewis to Lindsay Cole cc Michael
                                                  Goldberg, Bigoption Withdrawal, IL Coordinator, and
                                                  Lena Green re Re: Yvonne Castro - 230721
 186                                              Email from Lena Green to Sam Diesel and Lindsay Cole cc
                                                  Ryan Jeebun, IL Coordinator, and Michael Goldberg re
                                                  RE: Ann Harvey - 556221-BWT
 187                                              Email from Lindsay Cole to Sam Diesel, Michael
                                                  Goldberg, and IL Coordinator cc Lena Green re Fwd: BO
                                                  Transfer part 2 Ann Harvey 50k aud with attachment

 187.1                                            Attachment, filename Payment Receipt (5).pdf, to email
                                                  from Lindsay Cole to Sam Diesel, Michael Goldberg, and
                                                  IL Coordinator cc Lena Green sent on January 30, 2016

 188                                              Email from Lindsay Cole to IL Coordinator, Lena Green,
                                                  Michael Goldberg, and Sam Diesel cc Kevin White re Ann
                                                  Harvey - 556221 100k aud swift #2 (she sent 2 swifts of
                                                  100k each) with attachment
 188.1                                            Attachment, filename PaymentReceipt.pdf, to email from
                                                  Lindsay Cole to IL Coordinator, Lena Green, Michael
                                                  Goldberg, and Sam Diesel cc Kevin White on February 3,
                                                  2016
 189                                              Email from Lena Green to Ryan Jeebun and Lindsay Cole
                                                  cc Sam Diesel and Michael Goldberg re RE: Ann Harvey -
                                                  556221 - BWT
 190                                              Email from Lindsay Cole to Michael Goldberg re Paul
                                                  Reed - 705997
 191                                              Email from Lindsay Cole to Michael Goldberg et al. cc
                                                  Lena Green re RE: I NEED YOU GUYS
 192                                              Email from Lindsay Cole to IL Coordinator cc Patrick
                                                  Accardo and Michael Goldberg re Dave Burgess - 624367

 193                                              Email from Lindsay Cole to Malcolm Scott, Ryan Jeebun,
                                                  Lena Green, and Michael Goldberg re Re: Lindsay Here

 194                                              Email from Lindsay Cole to Larry Burton re Re:
                                                  BinaryBook - Lindsay Here
 195        7/19/19          7/19/19    Liora     Email from Lindsay Cole to Larry Burton re Re:
                                        Welles    BinaryBook - Lindsay Here with attachment
 196                                              Email from Lindsay Cole to Larry Burton re Wire Transfer
                                                  Details with attachments


                                                                                              25
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 26 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 197       7/23/19          7/23/19    Liora      Email from Lindsay Cole to IL Coordinator cc Michael
                                       Welles     Goldberg and Patrick Accardo re Johnny visser Visser -
                                                  808537
 198                                              Email from IL Coordinator to BigOption Israel cc Michael
                                                  Goldberg re Amazon is about to launch its own video
                                                  platform
 199                                              Email from Lindsay Cole to Larry Burton re Re: Wire
                                                  Transfer Status
 200       7/24/19          7/24/19    Gregory    Email from Lena Green to Priteesh H and
                                       Fine       all@binarybook.com re RE: BinaryBook - Special Webinar
                                                  Invite - Thursday 26 May 2016
 201                                              Email from Aaron Lewis to Lindsay Cole, Michael
                                                  Goldberg, and Patrick Accardo cc Bigoption Withdrawal re
                                                  Re: Dinesh Bhai Patel - 471968
 202                                              Email from Lindsay Cole to Larry Burton re Re: New
                                                  Account
 203                                              Email from Il Coordinator to BigOption Israel re Success is
                                                  in your hands
 204                                              Email from Lindsay Cole to Larry Burton re Wire Details

 205                                              Email from Lindsay Cole to Larry Burton re Re: Wire
                                                  Transfer - Another thought
 206                                              Email from Lindsay Cole to Larry Burton re Re: Wire
                                                  Transfer
 207       7/22/19          7/22/19    Liora      Email from IL Coordinator to BigOption Israel and Israel
                                       Welles     Branch Binarybook re FW: new welcome mail . No answer
                                                  mail /
 208                                              Il Coordinaor to BigOption Israel
                                                  Subject: Trading the Rio 2016 Olympic Games
 209       7/19/19          7/19/19    Liora      Email from Lindsay Cole to Lena Green cc Patrick
                                       Welles     Accardo and Michael Goldberg re Resignation Letter
 210                                              Email from Lindsay Cole to Larry Burton re Re: Vacation

 211                                              Email from Lindsay Cole to Larry Burton re Re: Earnings
                                                  & Accounts
 212                                              Email from IL Coordinator to Lindsay Cole and Bigoption
                                                  Withdrawal cc Michael Goldberg re RE: Anne Theriault -
                                                  502165
 213       7/19/19          7/19/19    Liora      Letter attachment, filename Hedge Fund Agreement.pdf,
                                       Welles     from BinaryBook Investments LTD. To Larry Burton
                                                  informing him of his inclusion into BinaryBook's Hedge
                                                  Fund program

                                                                                              26
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 27 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 214                                              INTENTIONALLY LEFT BLANK
 215                                              Email from Lissa Mel to Patrick Accardo re Fwd: with
                                                  attachment
 215.1                                            Attachment, filename introduction.docx, to email from
                                                  Lissa Mel to Patrick Accardo on May 25, 2015

 217                                              Email from Monica Sanders to Michael Goldberg and
                                                  Retention IL re RE: bigoption good reviews
 218                                              Email from Monica Sanders to Vanessa Myshkin, IL
                                                  Coordinator, and Retention IL cc Michael Goldberg and
                                                  Lena Green re RE: Replying emails
 219                                              Email from Monica Sanders to Tom Stark and Retention IL
                                                  cc Michael Goldberg and Lena Green re RE: Personal
                                                  Sales Tracker
 220                                              Email from Monica Sanders to Marcus Mellendry, Lena
                                                  Green, and Big Option - All Branches cc Jay C and Yossi
                                                  Herzog re RE: We did I :())
 221                                              Email from Lissa Mel to Dan Fisher, Ben Levinsky, and
                                                  Michael Maris re You can talk about it on the phone

 222                                              Email from Lena Green to Jonathan Darmond to Alexander
                                                  Goldman re FW: Info Binarybook Kits Credential with
                                                  attachment
 222.1                                            Attachment, filename Monica Sanders Binarybook
                                                  Signature.html, to an email from Lena Green to Jonathan
                                                  Darmond to Alexander Goldman on July 22, 2015

 223                                              Email from Dan Fisher to Lissa Mel and Tom Calvin re:
                                                  FW: trades
 224        7/25/19          7/25/19    Gregory   Email from Dan Fisher to Lissa Mel re FW: retention kit
                                        Fine      with attachments
 224.1                                            Attachment, filename Binary Book - Deposit Confirmation
                                                  Form.docx, to an email from Dan Fisher to Lissa Mel on
                                                  July 23, 2015
 224.2                                            Attachment, filename Binary Book - Deposit Confirmation
                                                  Form.pdf, to an email from Dan Fisher to Lissa Mel on
                                                  July 23, 2015
 224.3                                            Attachment, filename Binary Book - Authorization to
                                                  Trade on Behalf of A Client.pdf, to an email from Dan
                                                  Fisher to Lissa Mel on July 23, 2015




                                                                                              27
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 28 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 224.4                                            Attachment, filename Binary Book - Wire Transfer Details
                                                  - EUR, to an email from Dan Fisher to Lissa Mel on July
                                                  23, 2015
 224.5                                            Attachment, filename Binary Book - Wire Transfer Details
                                                  - GBP, to an email from Dan Fisher to Lissa Mel on July
                                                  23, 2015
 224.6                                            Attachment, filename Binary Book - Wire Transfer Details
                                                  - GBP, to an email from Dan Fisher to Lissa Mel on July
                                                  23, 2015
 224.7                                            Attachment, filename Binary Book - Wire Transfer Details
                                                  - USD, to an email from Dan Fisher to Lissa Mel on July
                                                  23, 2015
 224.8      7/23/19          7/25/19    Liora     Attachment, filename Handbook - Retention Agent.pdf, to
                                        Welles/   an email from Dan Fisher to Lissa Mel on July 23, 2015
                                        Gregory
                                        Fine
 225                                              Email from John Ried to Alexander Goldman re RE:
                                                  ACADEMY SESSION
 226                                              Email from Monica Sanders to Michael Maris and Dan
                                                  Fisher re trades you can send to clients
 227        7/26/19          7/26/19    Austin    Email from Alexander Goldman to John Ried re: FW:2
                                        Smith     Banks Wire Details
 228                                              Email from Binarybook to Binarybook@localhost re: New
                                                  TQ Deposit
 229                                              Email from Austin Smith to Alexander Goldman re: DCF
                                                  form
 230                                              Email from John Ried to Alexander Goldman re: no
                                                  answer
 231        7/26/19          7/26/19    Austin    Email from John Ried to Alexander Goldman re: FW:
                                        Smith     Binary Book
 232        7/26/19          7/26/19    Austin    Email from John Ried to Jim Corsetty re: Binary Book
                             Redacted   Smith
 232.1      7/26/19          7/26/19    Austin    Attachment,
                                        Smith
 233                                              Email from Support@binarybook.com to Jim Corsetty, cc
                                                  John Ried re: (no subject)
 234                                              Email from Nicole Daniels to John Ried, Ellen Fox, Ben
                                                  Levinsky, Mike Perry, Mike Vujcic, Jonathan Darmond,
                                                  Alexander Goldman re: BOEING CONTRACT TRADE
                                                  AMAZING INVESTMENT OPPORTUNITY 75% PROFIT




                                                                                              28
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 29 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 235                                              Email from Nicole Daniels to John Ried, Ellen Fox, Ben
                                                  Levinsky, Mike Perry, Mike Vujcic, Jonathan Darmond,
                                                  Alexander Goldman, Bill Shnizer, Tommy Oliver re:
                                                  PROFIT PROJECTION PACKAGES WITH BROKER


 236                                              Email from Austin Smith to Alexander Goldman, John
                                                  Ried re: Binary Book Ideas
 236.1                                            Attachment, Binary Book Guide


 237                                              Email from Ryan Jeebun to Andy Collins, cc John Ried,
                                                  Binarybook Withdrawal, Alexander Goldman, Selen Alarie
                                                  re: Jamie Moore - 396214
 238                                              Email from Selen Alarie to All Tel Aviv Branch, Michael
                                                  Maris, Skyler Grey, and Mike Perry cc Alexander
                                                  Goldman re RE: The Marathon Has Begun!

 239        7/26/19          7/26/19    Austin    Email from Selen Alarie to All Tel Aviv Branch, Michael
                                        Smith     Maris, Skyler Grey, and Mike Perry cc Alexander
                                                  Goldman re RE: The Marathon Has Begun!

 240                                              Email from Selen Alarie to All Tel Aviv Branch re: NEW
                                                  BANKING DETAILS (RCB BANK LTD)
 240.1                                            Attachment, BB-EUR.pdf


 240.2                                            Attachment, BB-GBP.pdf


 240.3                                            Attachment, BB-USD.pdf


 241                                              Email from Sebastian Parker to Undisclosed Recipients bcc
                                                  tlv@binarybook.com re Innovation is the key of success !!
                                                  Facebook will be a home-run for this 3rd Quarter

 242                                              Email from Megan Stone to Andy Collins, cc Binarybook
                                                  Withdrawal, Alexander Goldman, Mila Morales, Selen
                                                  Alarie re: Liezle Moss - 243918
 243                                              Email from Monica Sanders to Selen Alarie and All Tel
                                                  Aviv Branch re RE: NA-REASSIGN


                                                                                              29
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 30 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 244                                              Email from Selen Alarie to All Tel Aviv Branch re RE:
                                                  class schedule
 245                                              Email from Monica Sanders to Selen Alarie and All Tel
                                                  Aviv Branch re RE: New TQ Deposit
 246                                              Email from John Ried to Selen Alarie, cc: Hans Adler, Lia
                                                  Miller, Alexander Goldman, Binarybook Withdrawal re:
                                                  Re: Freddy Ayala - 523123
 247                                              Email from Sebastian Parker to Undisclosed Recipients bcc
                                                  tlv@binarybook.com re Guys please save the document I'm
                                                  sending you with attachment
 247.1                                            Attachment, filename Corporate Division.pdf, to an email
                                                  from Sebastian Parker to Undisclosed Recipients bcc
                                                  tlv@binarybook.com on November 4, 2015

 248                                              Email from Dan Fisher to TLV Branch and Selen Alarie re
                                                  RE: T&C of TLV OFFICE
 249                                              Email from Selen Alarie to All Tel Aviv Branch re T&C of
                                                  TLV Office
 250                                              Email from Sebastian Parker to All Tel Aviv Branch re:
                                                  Reciprocity.
 251                                              Email from Ssebastian Parker to All Tel Aviv Branch re
                                                  McDonald's on the rise !!
 252                                              Email from Sebastian Parker to All Tel Aviv Branch re
                                                  Fwd: CONGRATULATIONS ON MACDONALDS -
                                                  $38,720.00 in less than two hours!!!!
 253                                              Email from Selen Alarie to Lia Miller, cc John Ried,
                                                  Alexander Goldman re: 10 New Leads
 254                                              Email from Sebastian Parker to All Tel Aviv Branch re: E-
                                                  mails
 255                                              Email from Selen Alarie to Lissa Mel cc John Ried and
                                                  Ronen Roytman
 256                                              Email from Monica Sanders to Selen Alarie cc John Ried
                                                  and Alexander Goldman re RE: Probation warning

 257                                              Email from Sebastian Parker to All Tel Aviv Branch re:
                                                  Netflix Invest today
 258                                              Email from Selen Alarie to Lia Miller, Eliot Gray, Daniel
                                                  Buckley, Dan Fisher, Michael Matis, Sam Cooper, Mila
                                                  Morales, John Ried, Ben Levinsky, Alan Ross, Jennifer
                                                  Gordon, cc Alexander Goldman re: RULES!




                                                                                              30
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 31 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 259        7/26/19          7/26/19    Austin    Email from John Ried to Selen Alarie, Alexander Goldman
                                        Smith     re: FW:
 259.1      7/26/19          7/26/19    Austin    Attachment, International Bank Wire Transfer Receipt for
                                        Smith     Harry Phillips

 260        7/26/19          7/26/19    Austin    Email from John Ried to Selen Alarie, Alexander Goldman
                                        Smith     re: FW:
 260.1      7/26/19          7/26/19    Austin    Attachment, Navy Federal Request for an International
                                        Smith     Wire Transfer for Harry Phillips

 261                                              Email from Sebastian Parker to All Tel Aviv Branch re:
                                                  Indices Contracts
 262                                              Email from Sebastian Parker to All Tel Aviv Branch re:
                                                  Indices,huge volatility,investors react with fear....
 263                                              Email from Joe Remollino to Selen Alarie, All Tel Aviv
                                                  Branch re: RE DO NOT SEND WIRE TO RCB BANK
                                                  CYPRUS
 264        7/26/19          7/26/19    Austin    Email from Lena Green to Sam, Mila Morales cc Ryan
                                        Smith     Jeebun, IL Coordinator Binarybook, Alexander Goldman,
                                                  Selen Alarie, John Ried, Lia Miller re: RE: Harry Phillips -
                                                  591059 - BWT
 265                                              Email from Lena Green to Sam Diesel, Mila Morales, cc
                                                  Ryan Jeebun, IL Coordinator Binarybook, Alexander
                                                  Goldman, Selen Alarie, John Ried, Lia Miller, Jay C re: RE
                                                  DHB Trading Venture LLC LLC - 491762 - BWT


 266                                              Email from Selen Alarie to All Tel Aviv Branch cc Lia
                                                  Miller and John Ried re WD pending
 267                                              Email from Lia Miller to Tlv@binarybook.com, cc Selen
                                                  Alarie re: Monday Meeting
 268                                              Email from Lena Green to Sam Diesel and Steve Royce cc
                                                  Ryan Jeebun, IL Coordinator, Alexander Goldman, Selen
                                                  Alarie, John Ried, and Lia Miller re RE: Steve Koel -
                                                  614143 -BWT
 269                                              Email from Lena Green to Selen Alarie, Kobi IT, Topaz
                                                  Braverman, cc Alexander Goldman, John Ried re: Fwd:
                                                  NEW KIT
 270                                              Email from John Ried to Selen Alarie, Alexander Goldman
                                                  re: Business Model for January 2016




                                                                                              31
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 32 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 271       7/26/19          7/26/19    Austin     Email from Sam Diesel to Mila Morales, cc Ryan Jeebun,
                                       Smith      Lena Green, IL Coordinator Binarybook, Alexander
                                                  Goldman, John Ried, Lia Miller re: Harry Phillips -
                                                  591059 -BWT
 272                                              Email from Selen Alarie to Malcolm Scott, Henry
                                                  Williams, Ryan Jeebun, Alexander Goldman, Mila
                                                  Morales, cc Binarybook Withdrawal, John Ried, John
                                                  Swain, Christopher Nolan, All Support, Investigation
                                                  Department re: RE: Harry Phillips - 591059 - Investigation
                                                  - Ret. - IMP - CM does not want ET to trade & CM does
                                                  not approve Bonus & customer wants to remove money.


 273                                              Email from John Ried to Selen Alarie, cc: Alexander
                                                  Goldman re: Academy TAE please review
 274                                              Email from Lena Green to Joe Remollino, Sebastian
                                                  Parker, All Tel Aviv Branch re: RE: New Retention Agents!

 275                                              Email from Sebastian Parker to All Tel Aviv Branch re
                                                  When your clients have been taught an indicator -
                                                  IMPORTANT REPLY AS NOTED !
 276                                              Email from Monica Sanders to All Tel Aviv Branch re
                                                  Contract available!
 277       7/24/19          7/24/19    Gregory    Email from Selen Alarie to Lena Green and All Tel Aviv
                                       Fine       Branch cc Derek York re Retention Class for Tomorrow

 278                                              Email from Sebastian Parker to All Tel Aviv Branch re
                                                  Apple Contracts Available
 279                                              Email from Monica Sanders to Lena Green and Sam Diesel
                                                  cc Ryan Jeebun, IL Coordinator, Alexander Goldman,
                                                  Derek York, and Richard Adams re RE: Johnson Ikpenu -
                                                  792183 - BWT
 280                                              Email from Monica Sanders to Sebastian Parker and All
                                                  Tel Aviv Branch re RE: Victoria's lesson
 281                                              Email from Monica Sanders to Lena Green, Priteesh H,
                                                  and Binarybook - All Branches re RE: BB - NFP Webinar
                                                  Invite - 01 April 2016
 282                                              Email from Hans Adler to Dan Fisher cc Monica Sanders,
                                                  Andy Collins, Binarybook Withdrawal, Derek York, and
                                                  Alexander Goldman re Re: Kristina Patsevich - 946809




                                                                                              32
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 33 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 283                                              Email from Monica Sanders t Andy Collins cc Binarybook
                                                  Withdrawal, Derek York, Dan Fisher, and Alexander
                                                  Goldman re RE: Kristina Patsevich - 946809

 284                                              Email from Sebastian Parker to All Tel Aviv Branch re:
                                                  Binarybook Financial Package !!! Invest Today
 285                                              Email from Monica Sanders to Lena Green ccf Sam Diesel
                                                  Bigoption, Ryan Jeebun, IL Coordinator, Alexander
                                                  Goldman, Derek York, and Richard Adams re Re:
                                                  Enakirerhi Truthful - 941407 - BWT
 286                                              Email from Monica Sanders to Dan Fisher re Fwd:
                                                  Opportunity of a lifetime, Dream stock is back on !!!
 287                                              Email from Monica Sanders to Derek York cc Dan Fisher
                                                  re RE: In the money
 288                                              Email from Dan Fisher, All Tel Aviv Branch to Monica
                                                  Sanders re: WIRE - US CLIENTs
 289                                              Email from Monica Sanders to Dan Fisher and All Tel
                                                  Aviv Branch re RE: WIRE - US CLIENTS
 290                                              Email from Lissa Mel to Binarybook Withdrawal, Derek
                                                  York, and Dan Fisher re FW: WD
 291                                              Email from Mila Morales to All Tel Aviv Branch re SEND
                                                  TO CLIENTS NOW - GOLD OPTION PROMO!!
 292                                              Email from Monica Sanders to Dan Fisher, TLV
                                                  Backoffice, and Binarybook Withdrawal re TEST WD
 293                                              Email from Monica Sanders to Dan Fisher re FW: TEST
                                                  WD
 294                                              Email from Lena Green to Chris Dustin, Alexander
                                                  Goldman, TLV@binarybook.com re: RE Old Reassigns

 295                                              Email from Monica Sanders to Ethan Wilder cc TLV
                                                  Backoffice, Dan Fisher, and Alec Forester re RE: risk!!!

 296                                              Email from Ethan Wilder to Monica Sanders cc TLV
                                                  Backoffice and Steven Hanna and Dam re RISK
 297                                              Email from TLV Backoffice to Monica Sanders cc Dam
                                                  and Steven Hanna re Risk - 18/11/2016
 298                                              Email from TLV Backoffice to Monica Sanders cc Steve
                                                  Hanna and Dam re Risk - 12/12/2016
 299                                              "And It's Gone" South Park Video
 300       7/26/19          7/26/16    Yair       Email from Steven Gold to nightshade87@hotmail.com re
                                       Hadar      Steven Gold


                                                                                              33
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 34 of 106



 Ex. No.   Identification   Admitted     Witness                         Description
 301                                               Email from Steven Gold to Josh Platt re RE: Questions

 302       7/26/19          7/26/19      Yair      Email from Steven Gold re Josh Platt re RE: Your Broker
                                         Hadar
 303                                               Email from Steven Gold to nightshade87@hotmail.com re
                                                   RE: Steven Gold
 304       7/26/19          7/26/19      Yair      Email from Steven Gold to Josh Platt re RE: Funds
                                         Hadar     Deposit. Please review and confirm
 305                                               Email from BigOption Support to
                                                   nightshade87@hotmail.com cc
                                                   steven.gold@bigoption.com re Your bonus has been
                                                   approved.
 306                                               Email from nightshade87@hotmail.com to Josh Platt re
                                                   RE: Deposit status
 307                                               Email from Steven Gold to Josh Platt re RE: Account
 308                                               Email from Steven Gold to nightshade87@hotmail.com re
                                                   Re: Account contacts
 309       7/26/19          7/26/19      Yair      Email from Lena Green to Sam Diesel and Steven Gold cc
                                         Hadar     Jay C, Ryan Jeebun, Shift Manager IL, and Relly T re RE:
                                                   Hew Sun Kong - 298036 - BWT
 310                                               EmaiL from Steven Gold to Lena Green and Malcolm
                                                   Scott cc Shift Manager IL, Michael Goldberg, David
                                                   Moore, and Ryan Jeebun re RE: Charge Back: Troy Pryor
                                                   - 245502, 250 USD - Credit Not processed
 311                                               Email from Steven Gold to Michael Goldberg re Larry
                                                   Hale - 232934 Lost trade was supposed to win not sure
                                                   what to do
 312       7/26/19          7/26/19      Yair      Email from Lena Green to Steven Gold cc Michael
                                         Hadar     Goldberg re RE: Steven
 313                                               Email from Aaron Lewis to Steven Gold cc Shift Manager
                                                   IL, Bigoption Withdrawal, and Michael Goldberg re Re:
                                                   Bertold Schramm - 306932
 314       7/26/19          7/26/19      Yair      Email from Lena Green to Sam Diesel and Steven Gold cc
                                         Hadar     Jay C, Ryan Jeebun, Shift Manager IL, and Michael
                                                   Goldberg re RE: Enrique Dreyfus - 28155 - BWT

 315       7/26/19          7/26/19      Yair      Email from Steven Gold to IL Coordinator cc Michael
                                         Hadar     Goldberg re MALIHA SHEIKH - 276895 High Risk ASAP

 316       7/26/19          7/26/19      Yair      Email from IL Coordinator to Michael Goldberg and
                            [redacted]   Hadar     Steven Gold cc Shift Manager IL re RE: angelica farias -
                                                   179902 cancel WD send here 100

                                                                                              34
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 35 of 106



 Ex. No.   Identification   Admitted     Witness                         Description
 317                                               Email from Steven Gold to Michael Goldberg re RE:
                                                   THIRSTY THURSDAY
 318       7/26/19          7/26/19      Yair      Email from Steven Gold to Michael Goldberg cc IL
                                         Hadar     Coordinator and Samantha Lynch re Marcel Oppenheim -
                                                   107642
 319                                               Email from Steven Gold to nightshade87@hotmail.com re
                                                   RE: Tardes we have open on your account only one losing

 320                                               Email from Stevne Gold to IL Coordinator and Retention
                                                   IL cc Lena Green and Michael Goldberg re RE: Do not
                                                   send any money to BlackRiver account!!!!
 321                                               Email from Steven Gold to Tom Stark and BigOption
                                                   Israel cc Lena Green and Michael Goldberg re RE:
                                                   Retention Kit
 322                                               Email from Steven Gold to Josh Platt re RE: Agreement for
                                                   deposit
 323       7/26/19          7/26/19      Yair      Email from Steven Gold to Josh Platt re RE: Deposit
                                         Hadar
 324       7/26/19          7/26/19      Yair      Email from IL Coordinator to Michael Goldberg and
                            [redacted]   Hadar     Steven Gold re RE: Pierre Bourdon - 24898 approve WD
                                                   TEST
 325       7/26/19          7/26/19      Yair      Email from Steven Gold to Michael Goldberg re Pierre
                                         Hadar     Bourdon - 24898
 326                                               Chat transcript between nightshade87@hotmail.com and
                                                   Dan Lewis on December 8, 2015

 327                                               Email from Steven Gold to Josh Platt cc Kevin White re
                                                   RE: phone conversation
 328                                               Email from Kevin White to Steven Gold and
                                                   nightshade87@gmail.com re RE: Points to be verified

 329                                               Email from Lena Green to Ryan Jeebun and Steven Gold
                                                   cc Michael Goldberg and Sam Diesel re RE: BWT - Rick
                                                   Cerrone - 660492
 330                                               Email from Michael Goldberg to Kevin White et al. cc
                                                   Lena Green re I NEED YOU GUYS
 331       7/26/19          7/26/19      Yair      Email from Steven Gold to Michael Goldberg et al. cc
                                         Hadar     Lena Green re RE: I NEED YOU GUYS
 332       7/26/19          7/26/19      Yair      Email from Steven Gold to Lena Green and Sam Diesel cc
                                         Hadar     Ryan Jeebun, IL Coordinator, and Michael Goldberg re
                                                   RE: Robert Emuss - 577294-BWT



                                                                                              35
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 36 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 333                                              Email from Steven Gold to Patrick Accardo cc Avishay
                                                  Yukom and Michael Goldberg re Steven
 334                                              Email from Ann Graf to Binarybook Compliance re: For 7
                                                  or 8 months I have been trying to leave Binary Book

 335                                              Email from accounts@binarybook.com to
                                                  binarybook@mrelay.spot-email.com and
                                                  accounts@binarybook.com re New TQ Deposit
 336                                              Email from Selen Alarie to Sam Diesel cc Ryan Jeebun,
                                                  Lena Green, Alexander Goldman, Daniel Buckley, Alan
                                                  Ross, Derek York, Lia Miller, and Richard Adams re
                                                  Evans Afenya - 687797 with attachment


 337                                              Attachment, filename WireDetailforAMAFinance-2-4-
                                                  2016.pdf, to an email from Selen Alarie to Sam Diesel cc
                                                  Ryan Jeebun, Lena Green, Alexander Goldman, Daniel
                                                  Buckley, Alan Ross, Derek York, Lia Miller, and Richard
                                                  Adams on February 4, 2016
 338                                              Email from accounts@binarybook.com to
                                                  binarybook@mrelay.spot-email.com and
                                                  accounts@binarybook.com re New TQ Deposit
 339                                              Email from Hans Adler to Derek York cc Andy Collins,
                                                  Alan Ross, Selen Alarie, Binarybook Withdrawal, and
                                                  Alexander Goldman re Re: Evans Afenya - 687797

 340                                              Email from accounts@binarybook.com to
                                                  binarybook@mrelay.spot-email.com and
                                                  accounts@binarybook.com re New TQ Deposit
 341                                              Email from Selen Alarie to Sam Diesel cc Lena Green,
                                                  Ryan Jeebun, Alexander Goldman, Derek York, Richard
                                                  Adams, and Alex Kyle re 687797 BWT 30k with
                                                  attachment
 342                                              Attachment, filename ChaseOnline-Wire Detail.htm, to an
                                                  email from Selen Alarie to Sam Diesel cc Lena Green,
                                                  Ryan Jeebun, Alexander Goldman, Derek York, Richard
                                                  Adams, and Alex Kyle on February 29, 2016


 343                                              Email from accounts@binarybook.com to
                                                  binarybook@mrelay.spot-email.com and
                                                  accounts@binarybook.com re New TQ Deposit




                                                                                              36
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 37 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 344                                              Email from Evans Afenya to Alan Ross, BinaryBook
                                                  Compliance Department, and BinaryBook Support re
                                                  Cancellation & Closure of Account
 345                                              Email from Itay to Dan Fisher cc Lena Green re RE:
                                                  Following our conversation
 346                                              Email from Evans Afenya to Alan Ross cc Binarybook
                                                  Compliance, Binarybook Support, and Binarybook Finance
                                                  Department re Re: Finance Information - 687797

 347                                              Email from Alan Ross to Evans Afenya, Binarybook
                                                  Support, BinaryBook Compliance, and Binarybook
                                                  Finance Department re RE: Cancel & Refund
 348                                              Email from BinaryBook Finance Department to
                                                  oakpartmantse@gmail.com cc alan.ross@binarybook.com
                                                  re Finance Information - 687797

 349                                              Email from Binarybook Finance Department to
                                                  oakparkmantse@gmail.com re Finance information -
                                                  687797
 350        7/24/19          7/24/19    Gregory   Email from Dan Fisher to Sam Diesel and Wire
                                        Fine      Binarybook cc Alec Forester, Alexander Goldman, Scott
                                                  walker, and Lena Green re FW: Evans Afenya - 687797 8k
                                                  Wire with attachments
 350.1                                            Attachment, filename WireTransforBB-10-4-2016.pdf, to
                                                  an email from Dan Fisher to Sam Diesel and Wire
                                                  Binarybook cc Alec Forester, Alexander Goldman, Scott
                                                  walker, and Lena Green on October 6, 2016


 350.2                                            Attachment, filename BBProofofAddress.pdf, to an email
                                                  from Dan Fisher to Sam Diesel and Wire Binarybook cc
                                                  Alec Forester, Alexander Goldman, Scott walker, and Lena
                                                  Green on October 6, 2016
 350.3                                            Attachment, filename BBForm-10-5-2016.pdf, to an email
                                                  from Dan Fisher to Sam Diesel and Wire Binarybook cc
                                                  Alec Forester, Alexander Goldman, Scott walker, and Lena
                                                  Green on October 6, 2016
 351                                              Email from accounts@binarybook.com to
                                                  binarybook@mrelay.spot-email.com and
                                                  accounts@binarybook.com re New TQ Deposit
 352                                              Email from binarybook to binarybook@mrelay.spot-
                                                  email.com and accounts@binarybook.com re New TQ
                                                  Deposit

                                                                                              37
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 38 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 353        7/24/19          7/24/19    Gregory   Email from Sam Diesel to Alexander Goldman, Alec
                                        Fine      Forester, Dan Fisher, and TLV Backoffice cc Lena Green
                                                  re Evans Afenya - 687797-BWT
 354                                              Email from Ethan Wilder to Alexander Goldman re ______
                                                  with attachment
 354.1                                            Attachment, filename Sales Data octFinal.xlsx, to an email
                                                  from Ethan Wilder to Alexander Goldman on November 1,
                                                  2016
 355                                              Email from Dan Fisher to Wire Binarybook and Sam
                                                  Diesel cc Alec Forester, Alexander Goldman, and Steve
                                                  Hanna re FW: Wire details for Evans Afenya - 687797
                                                  ($25,000.00) with attachments
 355.1                                            Attachment, filename WiretoBB3_NEW.pdf, to an email
                                                  from Dan Fisher to Wire Binarybook and Sam Diesel cc
                                                  Alec Forester, Alexander Goldman, and Steve Hanna on
                                                  January 24, 2017
 355.2                                            Attachment, filename NovDec2016GasBill.pdf, to an email
                                                  from Dan Fisher to Wire Binarybook and Sam Diesel cc
                                                  Alec Forester, Alexander Goldman, and Steve Hanna on
                                                  January 24, 2017
 356                                              Email from Dan Fisher to Wire Binarybook and Sam
                                                  Diesel cc Alec Forester, Alexander Goldman, and Steve
                                                  Hanna re FW: Wire details for Evans Afenya - 687797
                                                  ($13,000.00) with attachments
 357                                              Attachment, filename WiretoBB2.pdf, to an email from
                                                  Dan Fisher to Wire Binarybook and Sam Diesel cc Alec
                                                  Forester, Alexander Goldman, and Steve Hanna on January
                                                  24, 2017
 358                                              Attachment, filename wfea.pdf, to an email from Dan
                                                  Fisher to Wire Binarybook and Sam Diesel cc Alec
                                                  Forester, Alexander Goldman, and Steve Hanna on January
                                                  24, 2017
 359                                              Attachment, filename NovDec2016GasBill.pdf, to an email
                                                  from Dan Fisher to Wire Binarybook and Sam Diesel cc
                                                  Alec Forester, Alexander Goldman, and Steve Hanna on
                                                  January 24, 2017
 360                                              Email from Dan Fisher to Wire Binarybook and Sam
                                                  Diesel cc Alec Forester, Alexander Goldman, and Steve
                                                  Hanna re FW: Wire details for Evans Afenya - 687797
                                                  ($25,000.00) with attachments




                                                                                              38
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 39 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 361                                              Attachment, filename WiretoBB3_NEW.pdf, to an email
                                                  from Dan Fisher to Wire Binarybook and Sam Diesel cc
                                                  Alec Forester, Alexander Goldman, and Steve Hanna on
                                                  January 24, 2017
 362                                              Attachment, filename NovDec2016GasBill.pdf, to an email
                                                  from Dan Fisher to Wire Binarybook and Sam Diesel cc
                                                  Alec Forester, Alexander Goldman, and Steve Hanna on
                                                  January 24, 2017
 363                                              Email from Sam Diesel Binarybook to Scott Walker cc
                                                  Lena Green, IL Coordinator, Alexander Goldman, Dan
                                                  Fisher, and TLV Backoffice re Evans Afenya - 687797 -
                                                  BWT
 364                                              Email from Evans Afenya to Scott Walker re Re:
 365                                              Email from Evans Afenya to Support re Re:
 366                                              Email from Evans Afenya to Frank Goodman cc
                                                  Binarybook Support re Cancellation of Withdrawal
                                                  Request
 367                                              Email from Anog Marek (“Daniel Buckley”) to James
                                                  Corsetty re: Hello James
 368                                              Email from Anog Marek (“Daniel Buckley”) to James
                                                  Corsetty re: Hi there James
 369                                              Email from Sam Diesel to Nick Onasis re Re: FW: Wire
                                                  Transfer Information
 370                                              Email from binarybook to binarybook@mrelay.spot-
                                                  email.com and accounts@binarybook.com re New TQ
                                                  Deposit
 371                                              Email from binarybook to binarybook@mrelay.spot-
                                                  email.com and accounts@binarybook.com re New TQ
                                                  Deposit
 372                                              Email from binarybook to binarybook@mrelay.spot-
                                                  email.com and accounts@binarybook.com re New TQ
                                                  Deposit
 373                                              Email from binarybook to binarybook@mrelay.spot-
                                                  email.com and accounts@binarybook.com re New TQ
                                                  Deposit
 374                                              Email from Lindsay Cole to Patrick Accardo re Larry
                                                  Burton 21k Swift with attachments
 374.1                                            Attachment, filename Wire Trans 6-30-16.pdf, to an email
                                                  from Lindsay Cole to Patrick Accardo on July 1, 2016




                                                                                              39
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 40 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 374.2                                            Attachment, filename IMG_0443.jpg, to an email from
                                                  Lindsay Cole to Patrick Accardo on July 1, 2016

 375                                              Email from Elbaz to Doug Davis
                                                  CC: Patrick Accardo
                                                  Subject: The Minimum Withdrawal
 376        7/24/19          7/24/19    Gregory   Email from Lena Green to Retention IL, Mike Roger, and
                                        Fine      Peter Locarelli re FW: updated regarding BOA param

 377                                              Email from Lena Green to Retention IL re FW: explanation
                                                  about insured profits offer
 377.1                                            Attachment, filename Answer to the 20 dollars winner 2
                                                  dollar loser.docx

 378                                              Email from Lena Green to Ryan Jeebun and Yosh
                                                  Dulthummon cc Big Option - All Branches re RE:
                                                  Campaign update- Hercules Profit Pro
 379                                              Email from Support to Kenneth Henao cc James Evans re:
                                                  Your bonus has been processed
 380                                              Email from Nick Onasis to Robert Kerry, Dave Simpson
                                                  re: "Kenneth Henao - Grievances Account 1128430"

 381                                              Email from Kenneth Henao to
                                                  compliance@binarybook.com re: withdrawal
 382                                              Email from Lena Green to Andreas Zehlertz cc Patrick
                                                  Accardo re Re: analysts about the gold
 383        7/24/19          7/24/19    Gregory   Email from Alon Tirosh to Lena Green, Risk Management
                                        Fine      re: high risk ASAP!!
 384                                              Email from Sherry Stern to Patrick Accardo re FW: secret
                                                  millionaire campaign
 385        7/30/19          7/30/19    N/A       Email from Tom Lawson to Lena Green cc Jo Traister,
                                                  Kobi, and klimudim@gmail.com re Re: Assistance for
                                                  Australia
 386                                              Email from Lena Green to Kim Pappas cc Jo Traister, Jay
                                                  C, Tom Lawson, and klimudim@gmail.com re RE:
                                                  THANKS FOR TODAY LEE ……
 387                                              Email from Shift Manager IL to Risk Management re: very
                                                  High risk!!! Please respond ASAP - JOSEPH MARES -
                                                  115701
 388        7/24/19          7/24/19    Gregory   Email from Itai Shavit to Lena Green, cc Risk
                                        Fine      Management, Jeff Venger re: BigOption and Binarybook
                                                  platform changes

                                                                                              40
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 41 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 389       7/31/19          7/31/19    Lee Elbaz Email from Michael Goldberg to Shift Manager IL and
                                                 Jerry Gallo re Kevin White re RE: New client just got him
                                                 today 318138
 390                                              Email from Lena Green to Nick Onasis and Michael
                                                  Goldberg re Fwd: BinaryBook - Fraud to Sale ratio
 391       7/24/19          7/24/19    Gregory    Email from IL Coordinator to Daniel Buckley CC Nick
                                       Fine       Onasis, Michael Goldberg, and Lena Green re Clients
                                                  return to you on BigOption
 392       7/24/19          7/24/19    Gregory    Email from IL Coordinator to Kevin White cc Michael
                                       Fine       Goldberg and Lena Green re Clients return to you on
                                                  BigOption
 393       7/24/19          7/24/19    Gregory    Email from IL Coordinator to Marcus Mellendry cc Dave
                                       Fine       Simpson, Nick Onasis, Michael Goldberg, and Lena Green
                                                  re Clients return to you on BigOption
 394       7/24/19          7/24/19    Gregory    Email from IL Coordinator to Neil Holden cc Nick Onasis,
                                       Fine       Michael Goldberg, and Lena Green re Client return to you
                                                  on BigOption
 395       7/24/19          7/24/19    Gregory    Email from IL Coordinator to Roger Wilson cc Nick
                                       Fine       Onasis, Michael Goldberg, and Lena Green re Clients
                                                  return to you on BigOption
 396       7/24/19          7/24/19    Gregory    Email from IL Coordinator to Robert Nixon cc Michael
                                       Fine       Goldberg and Lena Green re Clients return to you on
                                                  BigOption
 397       7/24/19          7/24/19    Gregory    Email from IL Coordinator to Steve Hamilton cc Michael
                                       Fine       Goldberg and Lena Green re Clients return to you on
                                                  BigOption
 398                                              Email from Antonia Schappert (California?) to Elbaz
 399       7/23/19          7/23/19    Gregory    Email from Kevin White to IL Coordinator cc Michael
                                       Fine       Goldberg and Lena Green re RE: Clients return to you on
                                                  BigOption
 400                                              Email from Yosh D to il_en@bigoption.com and
                                                  retentionmu@bigoption.com cc Lena Green and Ryan
                                                  Jeebun re new campaign: Quickcashsystem
 401                                              Email from Lena Green to Alex Kyle, Robert Nixon, and
                                                  Michael Goldberg re FW: HEY from lena
 402                                              Email from Christopher Bright to Lena Green, Michael
                                                  Goldberg, cc Ryan Jeebun, David Moore, Support Team
                                                  re: Lena Green
 403                                              INTENTIONALLY LEFT BLANK
 404                                              Email from Lena Green to Melissa Wilson, Robert Nixon,
                                                  and Michael Goldberg cc IL Coordinator and BigOption
                                                  Withdrawal re RE: Merle Moore - 50089

                                                                                              41
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 42 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 405                                              Email from Alexander Goldman to Lena Green re can you
                                                  pls put those two on low risk with spot, tnx.
 406                                              INTENTIONALLY LEFT BLANK
 407                                              Email from Jay C to BigOption – All Branches and
                                                  all@binarybook.com
 408                                              Email from Ryan Jeebun to Roger Wilson, cc Lena Green,
                                                  Melissa Wilson, Aaron Lewis, Roger Wilson, IL
                                                  Coordinator, Alex Kyle, Michael Goldberg, Bigoption
                                                  Withdrawal re: Anthony Gibbons - 108530
 409                                              Email from Ryan Jeebun to Lena Green cc Alex Kyle, IL
                                                  Coordinator, Michael Goldberg, and Alex Geller re Re:
                                                  scott patterson - 253693
 410                                              INTENTIONALLY LEFT BLANK
 411        7/26/19          7/26/19    Austin    Email from Lena Green to Mila Morales, Sam Diesel, cc
                                        Smith     Ryan Jeebun, IL Coordinator, Selen Alarie, Alexander
                                                  Goldman re: Don Berdeaux - 491762 - BWT

 412                                              Email from Adam Bloom to Lena Green, Michael
                                                  Goldberg re: Take Care of Our Future!!
 413                                              Email from Dan Fisher to Sebastian Parker re Fwd: Harry
                                                  Philips with attachments
 413.1      7/26/19          7/26/19    Austin    Attachment, filename Harry Phillips Insurance Policy.pdf,
                                        Smith     to an email from Dan Fisher to Sebastian Parker on
                                                  November 18, 2015
 413.2      7/26/19          7/26/19    Austin    Attachment, filename Harry Phillips Investment Plan.pdf,
                                        Smith     to an email from Dan Fisher to Sebastian Parker on
                                                  November 18, 2015
 414                                              Email from Sebastian Parker to All Tel Aviv Branch re
                                                  Opportunity of a lifetime!!!
 415        7/24/19          7/24/19    Gregory   Email from Mike Nicholls to Patrick Accardo and Michael
                                        Fine      Goldberg cc Lena Green re Ray Weber - 532167 - BIG
                                                  client potential - Problem with Spot!
 416                                              Email from Sebastian Parker to All Tel Aviv Branch re
                                                  Amazon Contracts Available
 417                                              Email from Akshay Ramdul to Michael Goldberg and Jay
                                                  C cc Itay B, Lena Green, and Ryan Jeebun re Re:
                                                  BigOption - Google Paid Ads Campaign with attachment

 417.1                                            Attachment, filename Google Paid Ads Campaign
                                                  Brief.pdf



                                                                                              42
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 43 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 418        7/24/19          7/24/19    Gregory   Email from LenaGreen to Selen Alarie and
                                        Fine      risk@spotoption.com cc Alexander Goldman re RE: Steve
                                                  Koel - 614143
 419        7/30/19          7/30/19    N/A       Email from Chris Dustin to Lena Green cc Selen Alarie,
                                                  Alexander Goldman re: Bob Krowas - 577461
 420        7/30/19          7/30/19    N/A       Email from Daniel Buckley to Alexander Goldman cc
                                                  Selen Alarie, Derek York, Ryan Jeebun, and Lena Green re
                                                  suman choudhary - 475022 - guys - this is not a joke no
                                                  longer .
 421                                              Email from Sebastian Parker to All Tel Aviv Branch re
                                                  Apple is back …..
 422                                              Email from Lena Green to Derek York and
                                                  itil@bigoption.com cc Alexander Goldman and Dan
                                                  Fisher, including Roytman re RE: NEW KITS
 423        7/30/19          7/30/19    N/A       Email from Itay Ben Ari to Patrick Accardo, cc Ryan
                                                  Jeebun, Lena Green, Michael Goldberg re: robot making
                                                  the clients money!!
 424                                              Email from Lena Green to Binarybook Finance
                                                  Department and aimee@creativenails.co.nz cc Binarybook
                                                  Support re RE: Account Information - 909128

 425        7/30/19          7/30/19    N/A       Email from Michael Goldberg to Nick Holden, cc Lena
                                                  Green, Ryan Jeebun, Patrick Accardo re: peng joo lee -
                                                  844378 I thought we are working together here

 426        7/26/19          7/26/19    Austin    Email from Mila Morales to Dan Fisher, Alexander
                                        Smith     Goldman, Lena Green, Sebastian Parker re: [No Subject]

 426.1      7/26/19          7/26/19    Austin    Invoice for account holder Harry Phillips signed by Mila
                                        Smith     Morales

 426.2      7/26/19          7/26/19    Austin    BinaryBook Deposit Confirmation for Harry Phillips
                                        Smith

 426.3      7/26/19          7/26/19    Austin    BinaryBook Deposit Confirmation for Harry Phillips
                                        Smith

 426.4      7/26/19          7/26/19    Austin    International Bank Wire Transfer Receipt dated 12/4/2015
                                        Smith     addressed to Harry Phillips




                                                                                              43
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 44 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 426.5      7/26/19          7/26/19    Austin    International Bank Wire Transfer Receipt dated 12/7/2015
                                        Smith     addressed to Harry Phillips

 426.6      7/26/19          7/26/19    Austin    BinaryBook Insurance Policy signed by Harry Phillips
                                        Smith

 427        7/30/19          7/30/19    N/A       Email from Mila Morales to Dan Fisher, Alexander
                                                  Goldman, Lena Green, Daniel Buckley re: [No Subject]

 427.1      7/30/19          7/30/19    N/A       BinaryBook 24 week Investment Plan for Don Berdeaux


 427.2      7/30/19          7/30/19    N/A       BinaryBook Insurance Policy for Don Berdeaux


 427.3      7/30/19          7/30/19    N/A       Wire Receipt dated 11/10/2015 from Wells Fargo for Don
                                                  Berdeaux

 427.4      7/30/19          7/30/19    N/A       Wire Transfer Request from Wells Fargo for Don
                                                  Berdeaux

 427.5      7/30/19          7/30/19    N/A       Wire Transfer Request from Wells Fargo for Don
                                                  Berdeaux

 428                                              INTENTIONALLY LEFT BLANK
 429                                              Email from Lena Green to Dan Fisher re FW: Bank
                                                  Accounts for wire transfers
 429.1                                            Attachment, filename Bank accounts instructions.pdf


 429.2                                            Attachment, Banks - List of countries.pdf


 429.3                                            Attachment, Ceska Sporitelna bank account details.pdf


 429.4                                            Attachment, DNB Bank Account Details.pdf


 429.5                                            Attachment, Wire Form - Ceska Sporitelna.pdf



                                                                                              44
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 45 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 429.6                                            Attachment, Wire Form -DNB Bank(PAYSERA).pdf


 430        7/22/19          7/22/19    Liora     Email from Dave Simpson to All Yukom re FW: 5 month
                                        Welles    plan ,
 430.1      7/22/19          7/24/19    Liora     Attachment, filename CAGR 10K.pdf, to an email from
                                        Welles/   Dave Simpson to All Yukom on June 3, 2016
                                        Gregory
                                        Fine
 431                                              INTENTIONALLY LEFT BLANK
 432        7/30/19          7/30/19    N/A       Email from Lena Green to Aimee Nicolle and Peter
                                                  Thompson cc finance@binarybook.com and
                                                  support@binarybook.com re RE: Withdrawal
 433                                              INTENTIONALLY LEFT BLANK
 434                                              Email from Lena Green to Oliver Leary, Dan Fisher,
                                                  Alexander Goldman, and George Cage re FW: Active bank
                                                  accounts
 434.1                                            Attachment, filename DNB Bank Account Details -
                                                  NonUS.pdf

 434.2                                            Attachment, filename DNB Bank Details USD- eWallet
                                                  US.pdf

 434.3                                            Attachment, filename Wire Form -DNB Bank.pdf


 434.4                                            Attachment, filename Bank accounts instructions.pdf


 434.5                                            Attachment, filename Banks - List of countries.pdf


 435        7/30/19          7/30/19    N/A       Email from Dan Fisher to Lena Green cc Alexander
                                                  Goldman re FW: Invesment Plan with attachment
 435.1      7/30/19          7/30/19    N/A       Attachment, filename Ted Hawkins Executive Investment
                                                  Plan.pdf, to an email from Dan Fisher to Lena Green cc
                                                  Alexander Goldman on June 30, 2016
 436        7/24/19          7/24/19    Gregory   Email from lee@yukomgroup.com to Jay,
                                        Fine      klimudim@gmail.com, and Itay B re Fwd: Canadian
                                                  regulator BCSC warns against binary options broker
                                                  BigOption



                                                                                              45
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 46 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 436T                                             Translation of DOJ-ELBAZ-0001493716

 437                                              Email from Dan Fisher to Sam Diesel cc Alexander
                                                  Goldman, Lena Green, and Mila Morales re FW:
                                                  International wire #177676198 is scheduled.
 437.1                                            Attachment, filename FW: International wire #177676198
                                                  is scheduled

 437.2                                            Attachment, filename Gunter Donn Wesley adress.jpg


 437.3                                            Attachment, filename Gunter Donn Wesley ID.jpg


 438                                              Email from Lena Green to Sam Diesel and Relly T cc Ryan
                                                  Jeebun re FW: International wire #177676198 is scheduled.
                                                  20 K
 438.1                                            Attachment, filename FW: International wire #177676198
                                                  is scheduled

 438.2                                            Attachment, filename Gunter Donn Wesley adress.jpg


 438.3                                            Attachment, filename Gunter Donn Wesley ID.jpg


 439                                              Email from Lena Green to Dan Fisher, Itay B, Michael
                                                  Goldberg, Nick Onasis, Patrick Accardo, Dave Simpson,
                                                  Alexander Goldman, Oliver Leary, Chris Loren, George
                                                  Cage, Andy Cameron, Steven Brown, Burhan Capek, cc
                                                  Ryan Jeebun re RE: Wires feedback


 440                                              Email from Relly T to Sam Diesel cc Ryan Jeebun, Lena
                                                  Green, Jay C, and Itay B re Bank Aaccounts
 440.1                                            Attachment, filename banks.pdf


 440.2                                            Attachment, filename DNB Bank Account Details -
                                                  NonUS.pdf




                                                                                              46
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 47 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 440.3                                            Attachment, filename DNB Bank Details USD- eWallet
                                                  US.pdf

 440.4                                            Attachment, filename DOD Form - Bigoption.docx


 440.5                                            Attachment, filename DOD Form - BinaryBook.docx


 440.6                                            Attachment, filename Malayan Bank-Bigpoption.pdf


 440.7                                            Attachment, filename Mashreq Bank-Bigoption EUR.pdf


 440.8                                            Attachment, filename Mashreq Bank-Bigoption USD.pdf


 440.9                                            Attachment, filename Mashreq Bank-Binarybook EUR.pdf


 440.10                                           Attachment, filename Mashreq Bank-Binarybook USD.pdf


 440.11                                           Foreign Exchange Wire Receipt from Community Bank
                                                  Credit Union, GE Schmidt

 440.12                                           Attachment, filename OCBC Bank - Binarybook.pdf


 440.13                                           Attachment, filename OCBC Bank- Bigoption.pdf


 440.14                                           Attachment, filename Wire Form -DNB Bank.pdf


 441                                              INTENTIONALLY LEFT BLANK
 442                                              Email from Lena Green to Dan Fisher re FW: Thank you
                                                  for talking to me
 443                                              Email from Lena green to Dan Fisher, Alexander Goldman,
                                                  et al. re Urgent issue with wires


                                                                                              47
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 48 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 444                                              Email from Sam Diesel Binarybook to Mila Morales cc
                                                  Lena Green, IL Coordinator, Dan Fisher Derek York,
                                                  Alexander Goldman, and TLV Backoffice re Donn W
                                                  Gunter - 971682 -BWT
 445                                              Email from Dan Fisher to Wire Binarybook and Sam
                                                  Diesel cc Alexander Goldman and Lena Green re FW:
                                                  Documents gene schmidt - 855815 12k bank wire
 445.1                                            Attachment, filename IMG.pdf, wire receipt from
                                                  Community America Credit Union to Gene Schmidt

 445.2                                            Attachment, filename IMG_0001.pdf, wire receipt from
                                                  Community America Credit Union to Gene Schmidt

 445.3                                            Attachment, filename IMG1.pdf, wire receipt from
                                                  Community America Credit Union to Gene Schmidt

 446                                              Email from Sam Diesel to All@BigOption, cc Lena Green,
                                                  Ryan Jeebun re: Updated Banking Details
 446.1                                            Bank accounts instructions


 446.2                                            CIMB Bank - Bigoption EUR


 446.3                                            CIMB Bank - Bigoption USD


 446.4                                            DNB Bank - Bigoption Non US


 446.5                                            DNB Bank - Bigoption USD (ONLY North America)


 446.6                                            DNB Banks - List of countries


 446.7                                            DOD Form - Bigoption


 446.8                                            Wire Form - DNB Bank



                                                                                              48
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 49 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 448                                              INTENTIONALLY LEFT BLANK
 449                                              Email from Alex Forester to Dan Fisher re: pitch
 449.1                                            Attachment, file name pitch intro and KYC


 450                                              INTENTIONALLY LEFT BLANK
 451        7/24/19          7/24/19    Gregory   Email from Dan Fisher to Wire Binarybook and Sam
                                        Fine      Diesel cc Alexander Goldman, Alec Forester, Lena Green,
                                                  and Matilda King re FW: Wire info 66K Roy Locklear -
                                                  898546
 451.1                                            Attachment, filename 001.jpg, Wells Fargo Wire Transfer
                                                  Request for Roy Lacy Locklear

 451.2                                            Attachment, filename 002.jpg, Wells Fargo Wire Transfer
                                                  Request for Roy Lacy Locklear

 451.3                                            Attachment, filename 003.jpg, WSB Investment Ltd.
                                                  Opening of Account Form for Roy Locklear

 451.4                                            Attachment, filename 004.jpg, WSB Investment Ltd.
                                                  Opening of Account Form for Roy Locklear

 452        7/24/19          7/24/19    Gregory   Email from Natalie Smith to Lena Green, Alec Forester,
                                        Fine      and Alexander Goldman re Course Manual REVISED

 452.1      7/24/19          7/24/19    Gregory   Attachment, filename Course manual - Neta Lee
                                        Fine

 453                                              Email from Sam Diesel to All@BigOption cc Lena Green
                                                  and Ryan Jeebun re: Updated Banking Details
 453.1                                            Attachment, filename Bank accounts instructions.pdf, to an
                                                  email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016

 453.2                                            Attachment, filename Barclays Bank Details GBP Only
                                                  Bigoption (EU countries).pdf, to an email from Sam Diesel
                                                  to all@bigoption.com cc Lena Green and Ryan Jeebun on
                                                  August 24, 2016
 453.3                                            Attachment, filename CIMB Bank - Bigoption EUR.pdf, to
                                                  an email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016


                                                                                              49
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 50 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 453.4                                            Attachment, filename CIMB Bank - Bigoption USD.pdf, to
                                                  an email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016

 453.5                                            Attachment, filename Countries List 230816.pdf, to an
                                                  email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016
 453.6                                            Attachment, filename DNB Bank - Bigoption Non US.pdf,
                                                  to an email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016

 453.7                                            Attachment, filename DNB Bank - Bigoption USD (ONLY
                                                  North America).pdf, to an email from Sam Diesel to
                                                  all@bigoption.com cc Lena Green and Ryan Jeebun on
                                                  August 24, 2016
 453.8                                            Attachment, filename Bank accounts instructions.pdf, to an
                                                  email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016

 453.9                                            Attachment, filename DOD Form - Bigoption.docx, to an
                                                  email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016
 453.10                                           Attachment, filename ING Bank - Bigoption non US.pdf,
                                                  to an email from Sam Diesel to all@bigoption.com cc Lena
                                                  Green and Ryan Jeebun on August 24, 2016

 453.11                                           Attachment, filename Wire Form -
                                                  DNB_ING_Barclays.pdf, to an email from Sam Diesel to
                                                  all@bigoption.com cc Lena Green and Ryan Jeebun on
                                                  August 24, 2016
 453.12                                           Attachment, filename WIRE FROM A CORPORATE
                                                  ACCOUNT.pdf, to an email from Sam Diesel to
                                                  all@bigoption.com cc Lena Green and Ryan Jeebun on
                                                  August 24, 2016
 454                                              Email from Lena Green to Oliver Leary, Alexander
                                                  Goldman, and Dan Fisher re Fwd: CHARGEBACKS
 455        7/24/19          7/24/19    Gregory   Email from Dan Fisher to Alexander Goldman, Alec
                                        Fine      Forester, cc Lena Green re: Sure Kennedy - 809790 8k
                                                  wire Chris Dustin
 455.1                                            Attachment, Sue Kennedy wire slip




                                                                                              50
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 51 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 456                                              Email from Sam Diesel to Binarybook - All Branches, cc
                                                  Ryan Jeebun, Lena Green re: Updated CIMB Banking
                                                  Details
 456.1                                            Attachment, Bank account instructions 250816 binarybook


 456.2                                            Attachment, CIMB Bank - Binarybook EUR


 456.3                                            Attachment, CIMB Bank - Binarybook USD


 456.4                                            Attachment, Countries List 290816


 456.5                                            Attachment, WIRE FROM A CORPORATE ACCOUNT


 457        7/24/19          7/24/19    Gregory   Email from Relly T to Ryan Jeebun, cc Sam Diesel, Lena
                                        Fine      Green re: Incoming Wires
 458        7/24/19          7/24/19    Gregory   Email from Sam Diesel to Lena Green, IL Coordinator,
                                        Fine      Alexander Goldman, Alex Forester, Derek York, TLV
                                                  Backoffice, Dan Fisher re: gene schmidt - 855815 *-BWT

 459                                              Email from Relly T to Sam Diesel, Ryan Jeebun, Lena
                                                  Green re: Update bank accounts
 459.1                                            ING Bank - Bigoption non US


 459.2                                            ING Bank - BinaryBook non US


 459.3                                            ING Bank - Binaryonline non US


 459.4                                            HSBC Bank - Bigoption Details only UK (GBP)


 459.5                                            HSBC Bank - Biinarybook Details only UK (GBP)




                                                                                              51
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 52 of 106



 Ex. No.    Identification   Admitted   Witness                           Description
 459.6                                            HSBC Bank - Binaryonline Details only UK (GBP)


 459.7                                            Bank accounts instructions 300816


 459.8                                            Countries List 300816


 460                                              Email from Alec Forester to Dan Fisher re FW: Pitch
 460.1                                            Attachment, filename pitch intro and KYC.docx


 461                                              Email from IL Coordinator to BigOption Israel re: Building
                                                  a relationship with a client
 461.1                                            Attachment: Building a Relationship with a Client


 462        7/24/19          7/24/19    Gregory   Email from Lena Green to Relly T re FW: wire details
                                        Fine      gene schmidt - 855815 15K
 462.1      7/24/19          7/24/19    Gregory   Attachment, filename IMG.pdf, wire receipt from
                                        Fine      Community America Credit Union to Gene Schmidt

 463        7/24/19          7/24/19    Gregory   Email from Dan Fisher to Alexander Goldman, cc Lena
                                        Fine      Green, Alec Forester re: Rog Eggleston - 873992 wire 10K

 463.1                                            Attachment, Rod Eggleston investment package **PII
                                                  NEEDS REDACTED** and second attachment - 2nd
                                                  attach is blank
 464        7/24/19          7/24/19    Gregory   Email from Lena Green to Nick Onasis re: 638730 (wire
                                        Fine      form)
 464.1                                            Attachment, filename WSB investment LTD 12.pdf,
                                                  KeyBank billing statement for Mac E Carter

 465                                              INTENTIONALLY LEFT BLANK
 466        7/24/19          7/24/19    Gregory   Email from Sam Diesel to Ben Levinsky, cc Lena Green,
                                        Fine      IL Coordinator, Alexander Goldman, Alec Forester, Dan
                                                  Fisher, TLV Backoffice re: Rod Eggleston - 873992 -
                                                  BWT




                                                                                              52
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 53 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 467                                              Email from Sam Diesel to Alexander Goldman, Alec
                                                  Forester, Dan Fisher, Ahmad Noran, Steven Brown, Oliver
                                                  Leary, andy Cameron, chris.loren, George Cage, cc Ryan
                                                  Jeebun, Lena Green re: Updated Banking Details


 467.1                                            CIMB Bank - Malaysia


 467.2                                            DNB Bank - Account Details - North America


 467.3                                            BinaryBook Personal Investor Agreement Understanding


 467.4                                            HSBC Bank - Account Details - GBP only (from UK only)


 467.5                                            Nordea Bank - Account Details


 467.6                                            Unicredit Bank - Account Details


 467.7                                            WSB Investment Ltd. Opening of Account Form


 467.8                                            Wire from a Corporate Account


 468                                              INTENTIONALLY LEFT BLANK
 469        7/24/19          7/24/19    Gregory   Email from Lena Green to SpotOption Service Center,
                                        Fine      Alex Kyle, cc Risk Management,
                                                  bizdev@binaryonline.com re: [#122099] [w:BinaryBook] -
                                                  what happen here
 470        7/24/19          7/24/19    Gregory   Email from Sam Diesel to Alexander Goldman, Alec
                                        Fine      Forester, Dan Fisher, TLV Backoffice, cc Lena Green, IL
                                                  Coordinator re: Gary Louisiana - 390184 -BWT
 471        7/30/19          7/30/19    Lee       Spot Academy Customer Retention Plan
                                        Elbaz




                                                                                              53
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 54 of 106



 Ex. No.    Identification   Admitted     Witness                         Description
 472                                                Script for Aden Roy, Senior Trader




 473                                                RETENTION PITCH




 474                                                Email from Kevin White to Sam Diesel cc Michael
                                                    Goldberg re: Aquil Bryant - 217019: 7k wire. Please
                                                    update when in
 474.1                                              Attachment, Wells Fargo Bank Wire Instructions for Aquil
                                                    Bryant wire

 475                                                Email from Kevin White to Aquil Bryant re: Your broker

 476        7/24/19          7/24/19      Gregory   Email from Itai Shavit to Lena Green, Risk Management
                                          Fine      re: put on low risk
 477        7/23/19          7/23/19      Aquil     Email from Jessica Giovanie to Aquil Bryant re: Jessica
                                          Bryant    Giovanie
 478        7/24/19          7/24/19      Gregory   Email from Aquil Bryant to compliance@bigoption.com
                                          Fine      re: Require CC ****7095 & ****6136 and DCF for 14-01-
                                                    15 and 15-01/15

 478.1                                              Deposit Confirmation form
 479                                                Email from Kevin White to Aquil Bryant re: Your broker

 480                                                Email from Aquil Bryant to Jessica Giovanie re: Your
                                                    account has been verified
 481        7/23/19          7/23/19      Aquil     Email from Aquil Bryant to Jessica Giovanie re: Jessica
                                          Bryant    Giovanie
 482                                                Email from Jessica Giovanie to Aquil Bryant re: Jessica
                                                    Giovanie
 483                                                Email from BigOption Support to Aquil Bryant re: Your
                                                    bonus has been approved
 484                                                Email from BigOption Compliance to Aquil Bryant re:
                                                    cc****8275 & dcf required for 09/03/15
 485        7/23/19          7/23/19      Aquil     Email from Lindsay Wells to Aquil Bryant re: Status of My
                             only April   Bryant    Account
                             10th email
 486                                                Email from BigOption Support to Aquil Bryant re: Request
                                                    to speak to a BigOPtion Manager ASAP

                                                                                              54
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 55 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 487                                              Email from LiveChat to Aquil Bryant re: Chat transcript

 488                                              Email from BigOption Support to Aquil Bryant re: Request
                                                  to Return BigOption Bonus
 489                                              Email from Aquil Bryant to Kevin White re: Your broker

 490                                              Email from Thomas Stark to IL cc Lena Green and Nick
                                                  Onasis re Daily Report 20/07/2015 with attachment

 490.1                                            Attachment, filename Final Daily Report.xlsx, to an email
                                                  from Thomas Stark to IL cc Lena Green and Nick Onasis
                                                  on July 21, 2015
 491                                              Email from TLV Back Office to Alexander Goldman cc
                                                  Alec Forester, Dan Fisher, and Steve Hanna re RE: End of
                                                  DEC Report
 492                                              Email from Thomas to Israel Retention cc Lena Green and
                                                  Nick Onasis re Daily Report 30.06.2015 with attachment

 492.1                                            Attachment, filename Final Daily Report.xlsx, to an email
                                                  from Thomas to Israel Retention cc Lena Green and Nick
                                                  Onasis on July 1, 2015
 493                                              Email from Thomas to Israel Retention cc Lena Green and
                                                  Nick Onasis re Daily Report 16/07/2015 with attachment

 493.1                                            Attachment, filename Final Daily Report.xlsx, to an email
                                                  from Thomas to Israel Retention cc Lena Green and Nick
                                                  Onasis on July 17, 2015
 494                                              Email from Dina Peisahov to klimudim@gmail.com,
                                                  jay@bigoption.com, and Relly T re 1436 - Yukom LTD -
                                                  WSB Investments (binarybook ) with attachment

 494.1                                            Attachment, filename 1436 -
                                                  binarybook_1438434593.csv.xlsx, to email from Dina
                                                  Peisahov to klimudim@gmail.com et al. on July 31, 2015

 495                                              Email from Shift Manager IL to Retention IL cc Lena
                                                  Green re Sales Table 30/03/2015
 496                                              Email from Shift manager IL to Retention IL cc Lena
                                                  Green re Sales Retention March
 497                                              Email from Shift Manager IL to Retention IL cc Lena
                                                  Green re Sales Retention - Last Update 27/02/2015


                                                                                              55
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 56 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 498                                              Email from Derek York to All Tel Aviv Branch re FW:
                                                  TLV - August 2016 with attachment
 498.1                                            Attachment, filename TLV - August 2016.xlsx, to an email
                                                  from Derek York to All Tel Aviv Branch on September 6,
                                                  2016
 499                                              Email from Thomas Stark to Derek York cc Lena Green
                                                  and Dan Fisher re RE: FTD and Sale data Report for May
                                                  with attachment
 499.1                                            Attachment, filename May 2016 - TLV.xlsx, to an email
                                                  from Thomas Stark to Derek York cc Lena Green and Dan
                                                  Fisher on June 6, 2016
 500        7/30/19          7/30/19    N/A       Email from Ryan Jeebun to James Evans cc Nick Onasis,
                                                  Lena Green, and Sam Diesel re BWT Approved - Kenneth
                                                  Henao - 1128430
 501                                              Email from Dina Peisahov to Relly T cc
                                                  klimudim@gmail.com and jay@bigoption.com re 1436 -
                                                  Yukom LTD - WSB Investments (binarybook) + 1551 -
                                                  Big Markets Ltd with attachments
 501.1                                            Attachment, filename 1436 -
                                                  binarybook_1464732426.csv.xlsx, to an email from Dina
                                                  Peisahov to Relly T cc klimudim@gmail.com and
                                                  jay@bigoption.com on June 7, 2016
 501.2                                            Attachment, filename 1551 -
                                                  bigoption_1464731782.csv.xlsx, to an email from Dina
                                                  Peisahov to Relly T cc klimudim@gmail.com and
                                                  jay@bigoption.com on June 7, 2016
 502-509                                          INTENTIONALLY LEFT BLANK
 510                                              Email from Lena Green to Patrick Accardo, cc Bob Collin
                                                  re: ‫( משיכות‬Withdrawals)
 510T                                             Translation of DOJ-ELBAZ-0001617030

 510.1                                            Attachment, Spreadsheet of customer withdrawals


 511        7/24/19          7/24/19    Gregory   Email from Lena Green to Bob Collin, Patrick Accardo re:
                                        Fine      WD
 511T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001618578
                                        Fine
 512                                              Email from Bob Collin to Lena Green "RE: ibrahim eneji
                                                  abdulmuliku - 61361"
 512T                                             Translation of DOJ-ELBAZ-0001620048


                                                                                              56
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 57 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 513                                              Email from Lena Green to Patrick Accardo re Re: 64945

 513T                                             Translation of DOJ-ELBAZ-0001619964

 514                                              Email from Accardo to Lena Green "FW: Andreas Zehlertz
                                                  - 15818"
 514T                                             Translation of DOJ-ELBAZ-0001620168

 515        7/24/19          7/24/19    Gregory   Email from Lena Green to Rony Shaked, cc Jeff Venger,
                                        Fine      Risk Management "RE: Paul James - Managed account
                                                  agreement"
 515T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0003577700
                                        Fine
 516                                              Email from Klimudium to Relly "Fwd: ‫סיכום שיחה עם ניקולה‬
                                                  (Fwd: Summary of a conversation with Nicola)"

 516T                                             Translation of DOJ-ELBAZ-0001669188

 517                                              Email from Relly T to Lena Green "FW: ‫חוזה בין יוקום ל‬-
                                                  BIG MARKET (FW: A contract between Yukom and BIG
                                                  MARKET)"
 517T                                             Translation of DOJ-ELBAZ-0001670553

 517.1                                            Attachment, filename Marketing Agreement -Big Option-
                                                  Signed.pdf, to an email from Relly T to Lena Green on
                                                  December 29, 2014
 518                                              Email from Jay to Klimudium "‫יעדים לשלושה חודשים הקרובים‬
                                                  (Goals for the coming three months)"
 518T                                             Translation of DOJ-ELBAZ-0001513271

 519                                              Email from Relly T to Lena Green "Re: Expedia travel
                                                  confirmation/e-Ticket - Jan 24 - (Itin# 194994781013)"

 519T                                             Translation of DOJ-ELBAZ-0001671080

 520                                              Email from Klimudim to Lena Green "‫תזכורות‬
                                                  (Reminders)"
 520T                                             Translation of DOJ-ELBAZ-0001513440

 521                                              Email from Lena Green to Kate Miller cc Relly T
                                                  "deposits_withdrawals (19).csv"


                                                                                              57
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 58 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 521T                                             Translation of DOJ-ELBAZ-0001671367

 521.1                                            Attachment, filename deposits_withdrawals (19).csv, to an
                                                  email from Lena Green to Kate Miller cc Relly T on
                                                  January 31, 2015
 522        7/30/19          7/30/19    N/A       Email from Lena Green to Yossi Herzog et al. "RE: ‫תוצאות‬
                                                  ‫( ינואר‬Re: January results)"
 522T       7/30/19          7/30/19    N/A       Translation of DOJ-ELBAZ-0001513540

 523                                              Email from Jay C to Patrick Accardo "Re: ‫( משכורת אור‬Re:
                                                  Salary Or)"
 523T                                             Translation of DOJ-ELBAZ-0001513590

 524                                              Email from Lena Green to Jay C cc Yossi Herzog "RE:
                                                  BinaryBook"
 524T                                             Translation of DOJ-ELBAZ-0001513601

 525                                              Email from Goldman to Lena Green "‫לאחר בדיקה מדוקדקת‬
                                                  ‫( ולפי סדר כרונולוגי‬After careful examination and in
                                                  chronological order)"
 525T                                             Translation of DOJ-ELBAZ-0001481245

 526                                              Email from Jay to Klimudium "‫עצירת גיוסים אנשי ריטנשן‬
                                                  ‫( והגדלת כמות האפטידיז‬Stopping recruitment of retention
                                                  people and increasing the number of FTDs)"

 526T                                             Translation of DOJ-ELBAZ-0001513673

 527                                              Email fro Patrick Accardo to Klimudim "Re: ‫( אור‬Re: Or)"

 527T                                             Translation of DOJ-ELBAZ-0001513683

 528                                              Email from Patrick Accardo to Yossi Herzog "Re: ‫החלטות‬
                                                  ‫( לביצוע מיידי באוסטרליה‬Re: Decisions for immediate
                                                  execution in Australia)"
 528T                                             Translation of DOJ-ELBAZ-0001513792

 529                                              Email from Lena Green to Yossi Herzog cc Relly T "Re:
                                                  ‫( ?איך אפשר לנהל ככה‬Re: How can one manage like that?)"

 529T                                             Translation of DOJ-ELBAZ-0001513823


                                                                                              58
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 59 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 530                                              Email from Jo Traister to Lena Green "Re: ‫איכות האפטידיז‬
                                                  ‫שנשלחו לאוסטראליה‬. (Re: Quality of the FTDs that were sent
                                                  to Australia.)"
 530T                                             Translation of DOJ-ELBAZ-0001514039

 531                                              Email from Jessica Glovanie to Shift Manager IL and
                                                  Retention IL cc Lena Green "RE: Sales Table 27/02/2015"

 531T                                             Translation of DOJ-ELBAZ-0001614691

 532                                              Email from Jay C to Yossi Herzog cc Lena Green "Re: ‫אור‬
                                                  (Re: Or)"
 532T                                             Translation of DOJ-ELBAZ-0001514196

 533                                              Email from Jay C to Yossi Herzog cc Lena Green "Re: ‫אור‬
                                                  (Re: Or)"
 533T                                             Translation of DOJ-ELBAZ-0001514198

 534        7/30/19          7/30/19    N/A       Forwarded email from Patrick Accardo to Yossi Herzog, Jo
                                                  Traister, Ido Stein, and Lena Green "Fwd: Profil"

 534T       7/30/19          7/30/19    N/A       Translation of DOJ-ELBAZ-0001514339

 534.1      7/30/19          7/30/19    N/A       Resume

 535        7/24/19          7/24/19    Gregory   Email from Jay C to Lena Green "Re: ‫( בינרי בוק‬Re: Binary
                                        Fine      Book)"
 535T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001514418
                                        Fine
 536                                              Email from Lena Green to Yossi Herzog "Re: ‫יעדים מול‬
                                                  ‫( תוצאות‬Re: Goals vs. results)"
 536T                                             Translation of DOJ-ELBAZ-0001514439

 537        7/30/19          7/30/19    N/A       Email from Lena Green to Jay C "Re: ‫קצב אפטידיז עד סוף‬
                                                  ‫( החודש‬Re: Pace of FTDs till end of the month)"
 537T       7/30/19          7/30/19    N/A       Translation of DOJ-ELBAZ-0001514442

 538                                              Email from Yossi to Lena Green "Re: Invoice Edutrade"

 538T                                             Translation of DOJ-ELBAZ-0001514505



                                                                                              59
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 60 of 106



 Ex. No.    Identification   Admitted   Witness                           Description
 539                                              Email from Yossi Herzog to Jay C cc Lena Green "Re:
                                                  ‫אסטרטגיית התנהלות מול הריטנשן כמשל להתנהלות מול האפילייטס‬.
                                                  (Re: A strategy for dealing with retention as a paradigm for
                                                  dealing with the affiliates)"


 539T                                             Translation of DOJ-ELBAZ-0001514541

 540        7/30/19          7/30/19    N/A       Email from Jay C to Yossi Herzog cc Lena Green "Re:
                                                  ‫( מרתון מכונית‬Re: Car marathon)"
 540T       7/30/19          7/30/19    N/A       Translation of DOJ-ELBAZ-0001514542

 541                                              Email from Jay C to Yossi Herzog cc Lena Green "Re:
                                                  ‫אסטרטגיית התנהלות מול הריטנשן כמשל להתנהלות מול האפילייטס‬.
                                                  (Re: A strategy for dealing with retention as a parable for
                                                  dealing with affiliates)"
 541T                                             Translation of DOJ-ELBAZ-0001514543

 542                                              Email from Nick Onasis to Lena Green "RE: ‫תוצאות אל מול‬
                                                  ‫( יעדים‬Re: Results vs. goals)"
 542T                                             Translation of DOJ-ELBAZ-0001514598

 543                                              Email from Lena Green to Nicky Malone cc Yossi Herzog
                                                  "‫ שמת אותו על לא מעוניין‬, ‫ רק להראות לכם כמה חשוב להלחם‬, ‫היי‬
                                                  ‫ מבקשת להתאמץ‬, ‫ בעבודה נכונה‬5000$ ‫ועובדת חדשה לקחה ממנו‬
                                                  ‫( ! יותר ולא לוותר בכל אחד יש כסף והרבה‬Hi, this is just to show
                                                  you how important it is to fight, you put it on “not
                                                  interested” and a new employee took from him $5,000 with
                                                  the proper work, I request to put more effort and not to
                                                  give up, there is a lot of money in every one!)




 543T                                             Translation of DOJ-ELBAZ-0001514609

 544                                              Email from Patrick Accardo to Lena Green "‫נספח רשוני של‬
                                                  ‫( נהלי קליטה‬RE: Initial addendum of absorption
                                                  procedures)"
 544.1                                            Attachment, filename 2 ‫נהלי קליטה לעובד החדש נספח‬.docx, to
                                                  an email from Patrick Accardo to Lena Green on March
                                                  12, 2015
 544T                                             Translation of DOJ-ELBAZ-0001501004



                                                                                              60
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 61 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 545                                              Email from Yossi Herzog to Jay C "Re: ‫עדכון על שיפוצים‬
                                                  ‫במישרד בקיסריה‬. (Re: Update on renovations in the Caesarea
                                                  office.)"
 545T                                             Translation of DOJ-ELBAZ-0001514656

 546                                              Email from Michael Goldberg to Lena Green "RE: ‫פרוק‬
                                                  ‫( תיקי ם‬Re: Splitting portfolios)"
 546T                                             Translation of DOJ-ELBAZ-0001611669

 547       7/30/19          7/30/19    N/A        Email from Lena Green to Jay C and Yossi Herzog "Re:
                                                  FTDs"
 547T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001514708

 548                                              Email from Jay C to Yossi Herzog "Re: Sales report
                                                  16/03/2015 (March 16, 2015)"
 548T                                             Translation of DOJ-ELBAZ-0001514726

 549       7/30/19          7/30/19    N/A        Email from Lena Green to Yosi Herzog and Jay C "RE:
                                                  ‫צעדים לביצוע מיידי להצלת החודש והגעה ליעד‬. (Re: Steps for
                                                  immediate execution to save the month and achieve the
                                                  goal)"
 549T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001514831

 550       7/30/19          7/30/19    N/A        Email from Lena Green to Yosi Herzog and Jay C "Re:
                                                  ‫( לקיחת אחריות‬Re: taking responsibility)"
 550T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001514867

 551                                              Email from Jay C to Yossi Herzog cc Lena Green "Re:
                                                  ‫( לקיחת אחריות‬Re: taking responsibility)"
 551T                                             Translation of DOJ-ELBAZ-0001514870

 552                                              Email from Yosi Herzog to Jay C cc Lena Green "Re:
                                                  ‫( לקיחת אחריות‬Re: taking responsibility)"
 552T                                             Translation of DOJ-ELBAZ-0001514872

 553                                              Email from Michael Goldberg to Lena Green "jordan fino "

 553T                                             Translation of DOJ-ELBAZ-0001604322

 554                                              Email from Michael Goldberg to Lena Green "RE: ) Please
                                                  let us know if we should proceed or not with the WD -
                                                  Thanks"

                                                                                              61
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 62 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 554T                                             Translation of DOJ-ELBAZ-0001604383

 555                                              Email from Yossi Herzog to Lena Green "Re: ‫צ׳ארג׳בקים‬
                                                  (Re: Chargebacks)"
 555T                                             Translation of DOJ-ELBAZ-0001515237

 556                                              Email from Lena Green to Nick Onasis and Michael
                                                  Golberg "‫( משיכות אנטוניו מרטינז‬Withdrawals Antonio
                                                  Martinez)"
 556T                                             Translation of DOJ-ELBAZ-0001604639

 557                                              Email from Jay to Yossi Herzog "Re: ‫חלוקה לצוותי עבודה‬
                                                  ‫וטים לידרס‬. (Re: Dividing work among teams and team
                                                  leaders)"
 557T                                             Translation of DOJ-ELBAZ-0001515180

 558       7/26/19          7/26/19    Yair       Email from Lena Green to Steven Gold cc Michael
                                       Hadar      Goldberg "‫")( מאמי רד אליי נסדר את התיק שלך‬
 558T      7/26/19          7/26/19    Yair       Translation of DOJ-ELBAZ-0001605079
                                       Hadar
 559                                              Email from Nick Onasis to Jay and Yossi Herzog "RE:
                                                  ‫חלוקה לצוותי עבודה וטים לידרס‬. (Re: Dividing work among
                                                  teams and team leaders.)"
 559T                                             Translation of DOJ-ELBAZ-0001515193

 560                                              Email from Lena Green to Shift Manager IL and Michael
                                                  Goldberg "‫( יזרח‬Yizrach)"
 560T                                             Translation of DOJ-ELBAZ-0001605444

 561                                              Email from Goldberg to Lena Green "Luis Fernando
                                                  Torres Martinez - 149791"
 561T                                             Translation of DOJ-ELBAZ-0001605716

 562                                              Email from Jay C to Lena Green "Re: ‫השב‬: Re: ‫שיחת‬
                                                  ‫( אודיטוריום‬Re:Reply Re: Auditorium Conversation)"
 562T                                             Translation of DOJ-ELBAZ-0001499852

 563                                              Email from Lena Green to Kevin White, Nicky Malone,
                                                  and Michael Goldberg "RE: Issues"
 563T                                             Translation of DOJ-ELBAZ-0001606379



                                                                                              62
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 63 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 564       7/24/19          7/24/19    Gregory    Email from Lena Green to Yossi Herzog and Jay C "‫השב‬:
                                       Fine       Re: ‫( מצ״ב‬Re: Reply: Attached herein)"
 564T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001499950
                                       Fine
 565                                              Email from Lena Green to Thomas, Patrick Accardo,
                                                  Maymon, Goldberg, Jay C "‫תיאום ציפיות והתנהלות נכונה‬
                                                  (Matching expectations and proper conduct)"
 565T                                             Translation of DOJ-ELBAZ-0001500001

 566                                              Email from Yossi Herzog to Lena Green "‫יעד להלחם לסוף‬
                                                  ‫( החודש‬A goal to fight for to the end of the month)"

 566T                                             Translation of DOJ-ELBAZ-0001500036

 567                                              Email from Lena Green to Yossi Herzog and Jay C "‫השב‬:
                                                  ‫( יעד להלחם לסוף החודש‬Reply: A goal to fight for to the end
                                                  of the month)"
 567T                                             Translation of DOJ-ELBAZ-0001500037

 568                                              Email from Lena Green to Kevin White, Jay C, and Yossi
                                                  Herzog "‫ תודה לכם‬:‫( השב‬Reply: Thank you)"
 568T                                             Translation of DOJ-ELBAZ-0001500179

 569                                              Email from Yossie Herzog to Jay and Lena Green "‫עידכון‬
                                                  ‫( פעילות אוקראינה‬Update of the Ukraine activity)"

 569T                                             Translation of DOJ-ELBAZ-0001500261

 570                                              Email from Yossi to Lena Green "‫הרמתי לך להנחתה‬. (I have
                                                  laid the ground for you to strike.)"
 570T                                             Translation of DOJ-ELBAZ-0001500266

 571                                              Email from Yossi Herzog to Lena Green CC - Thomas
                                                  Stark and Management "Re: ‫דו"ח תפוקת עובד אפריל‬. (April
                                                  Worker Productivity report From:)"
 571T                                             Translation of DOJ-ELBAZ-0001500289

 572       7/30/19          7/30/19    N/A        Email from Lena Green to Yossi Herzog and Jay C "RE:
                                                  ‫( עידכון פעילות אוקראינה‬Re: Update of the Ukraine
                                                  performance)"
 572T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001500360


                                                                                              63
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 64 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 573                                              Email from Lena Green to Shift Manager IL and Jerry
                                                  Gallo "RE: ) Please let us know if we should proceed or
                                                  not with the WD - Thanks"
 573T                                             Translation of DOJ-ELBAZ-0001609624

 574                                              Email from Lena Green to Jay C "RE: ‫מצב כוח אדם‬. (Re:
                                                  Personnel status)"
 574T                                             Translation of DOJ-ELBAZ-0001500508

 575                                              Email from Jay C to Lena Green, cc Yossi Herzog "Re:
                                                  ‫( פשוט לא בסדר‬Re: Simply not right)"
 575T                                             Translation of DOJ-ELBAZ-0001500510

 576                                              Email from Lena Green to Jay C cc Yossi Herzog "RE:
                                                  ‫( פשוט לא בסדר‬Re: Simply not right)"
 576T                                             Translation of DOJ-ELBAZ-0001500511

 577       7/30/19          7/30/19    N/A        Email from Lena Green "‫( הקניית נהלי עבודה‬Providing Work
                                                  Procedures)
 577T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001500544

 578                                              Email from Lena Green "RE: ‫מצב כוח אדם‬. (Status of
                                                  Personnel)"
 578T                                             Translation of DOJ-ELBAZ-0001500585

 579                                              Email from Michael Goldberg to Lena Green "RE: ‫פירוק‬
                                                  ‫( תיקים‬Re: Splitting portfolios apart)"
 579T                                             Translation of DOJ-ELBAZ-0001610439

 580                                              Email from Lena Green to Michael Goldberg "RE: Charge
                                                  Back: Aye Lwin - 216901, 5000 USD -
                                                  FRAUD.TRANSA. - NO CARDH. AUTH"
 580T                                             Translation of DOJ-ELBAZ-0001610457

 581                                              Email from Lena Green to Michael Goldberg, Yossi
                                                  Herzog, Jay C "RE: 06/05/2015 ‫( סהכ הפקדות‬RE: Total
                                                  deposits May 6, 2015)"
 581T                                             Translation of DOJ-ELBAZ-0001500614

 582                                              Email fro Yosi Herzog to Lena Green cc Jay C "Re:
                                                  ‫( משכורות‬RE: Salaries)"


                                                                                              64
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 65 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 582T                                             Translation of DOJ-ELBAZ-0001500630

 583                                              Email from Michael Goldberg to Lena Green et. al "RE:
                                                  ‫( שינוי במערכת‬RE: A change in the system)"
 583T                                             Translation of DOJ-ELBAZ-0001500675

 584                                              Email from Paul James to Michael Goldberg and Lena
                                                  Green "Ratha Nayager - 180264 CBP ‫( מיותר‬Ratha Nayager
                                                  - 180264 CBP Unnecessary)"
 584T                                             Translation of DOJ-ELBAZ-0001610745

 585                                              Email from Lena Green to Yosi Herzog and Jay C "RE:
                                                  ‫מישרד ריטנשן באוקראינה‬. (RE: A retention office in the
                                                  Ukraine)"
 585T                                             Translation of DOJ-ELBAZ-0001500822

 586                                              Email from Lena Green to Alex Geller and Michael
                                                  Goldberg "RE: ‫( המייל של אלכס גלר‬Re: Alex Geller’s email)"

 586T                                             Translation of DOJ-ELBAZ-0001611141

 587                                              Email from Michael Goldberg to Patrick Accardo, Nick
                                                  Onasis, and Lena Green "RE: ‫( בעניין החדר‬Re: Regarding
                                                  the room)"
 587T                                             Translation of DOJ-ELBAZ-0001611722

 588       7/23/19          7/23/19    Gregory    Email from Michael Goldberg to Lena Green "RE: Brian
                                       Fine       Harrison - 141804"
 588T      7/23/19          7/23/19    Gregory    Translation of DOJ-ELBAZ-0001611731
                                       Fine
 589                                              Email from Yosi Herzog to Jay C cc Lena Green "Re:
                                                  BMW 3"
 589T                                             Translation of DOJ-ELBAZ-0001501012

 590                                              Email from Lena Green to Yossi Herzog and Jay C "RE:
                                                  BMW 3"
 590T                                             Translation of DOJ-ELBAZ-0001501031

 591                                              Email from Yosi Herzog to Lena Green cc Jay C "Re:
                                                  BMW 3"
 591T                                             Translation of DOJ-ELBAZ-0001501032


                                                                                              65
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 66 of 106



 Ex. No.   Identification   Admitted   Witness                         Description
 592                                              Email from Yosi Herzog to Jay C cc Lena Green "Re:
                                                  BMW 3"
 592T                                             Translation of DOJ-ELBAZ-0001501045

 593                                              Email from Yossi to Jay C cc Lena Green "Re: ‫ סיכום‬bmw
                                                  (Re: bmw summary)"
 593T                                             Translation of DOJ-ELBAZ-0001501046

 594                                              Email from Lena Green to Jay C cc Yossi Herzog "Re:
                                                  BMW 3"
 594T                                             Translation of DOJ-ELBAZ-0001501047

 595                                              Email from Yosi Herzog to Jay C and Lena Green "‫אלכס‬.
                                                  (Alex.)"
 595T                                             Translation of DOJ-ELBAZ-0001501049

 596                                              Email from Elad Bigelman (“Michael Goldberg”) to Lena
                                                  Green "RE: ‫( משיכות‬Re: Withdrawals)"
 596T                                             Translation of DOJ-ELBAZ-0001611703

 597                                              Email from Lena Green to Kevin White, Michael
                                                  Goldberg, Retention IL re: THIRSTY THURSDAY
 597T                                             Translation of DOJ-ELBAZ-0001611917

 598                                              Email from Lena Green to Kevin White, Michael
                                                  Goldberg, Retention IL re: THIRSTY THURSDAY
 598T                                             Translation of DOJ-ELBAZ-0001611939

 599                                              Email from Lena Green to Yossi Herzog "Re: ‫מכירות‬. (Re:
                                                  Sales.)"
 599T                                             Translation of DOJ-ELBAZ-0001501135

 600       7/22/19          7/22/19    Liora      Email from Lena Green to Michael Goldberg and
                                       Welles     Retention IL "RE: reassigning leads"
 600T      7/22/19          7/22/19    Liora      Translation of DOJ-ELBAZ-0001612789
                                       Welles
 601       7/23/19          7/23/19    Gregory    Email from Lena Green to Michael Goldberg re: Richard
                                       Fine       Budding - 283402 big withdrawal
 601T      7/23/19          7/23/19    Gregory    Translation of DOJ-ELBAZ-0001612794
                                       Fine



                                                                                              66
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 67 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 602        7/23/19          7/23/19    Gregory   Email from Lena Green to BinaryOption employees "RE:
                                        Fine      MILTON CHAKMA - 40171-$3250-please approve NICK
                                                  ONASIS CLIENT WE HAVE TO SEND THE MONEY
                                                  NO CHOICE"
 602T       7/23/19          7/23/19    Gregory   Translation of DOJ-ELBAZ-0001613327
                                        Fine
 603                                              Email from Patrick Accardo to Lena Green et. Al "‫שמות‬
                                                  ‫( קורס מאי‬May course names)"
 603T                                             Translation of DOJ-ELBAZ-0001594251

 603.1                                            Attachment, filename ‫שמות קורס מאי‬.pdf, to an email from
                                                  Patrick Accardo to Lena Green, Kobi IT, Thomas Stark,
                                                  Michael Goldberg, Nick Onasis, Avishay Leibovitch, and
                                                  Kate Miller on May 27, 2015
 604                                              Email from Emily Laski to Lena Green, il@bigoption.com,
                                                  Israel Branch, cc Nick Onasis, Michael Goldberg re: calls

 604T                                             Translation of DOJ-ELBAZ-0001594428

 605                                              INTENTIONALLY LEFT BLANK
 606        7/23/19          7/23/19    Gregory   Email from Lena Green to Michael Goldberg and Nick
                                        Fine      Onasis re ‫ אנא וודאו כי המספרים של‬, ‫ היי חברים‬- ‫נטים חודש מאי‬
                                                  ‫ לכל מי ששואל אתכם על משכורת מצורפת‬, ‫הצוותים שלכם נכונים‬
                                                  ‫טבלה עם הפקדות משיכות וווירים בנוסף אשלח פרוט של ההפקדות‬
                                                  ‫ נא לא לשלוח אליי לנושא משכורות אם קיימת בעייה אתם‬, ‫והמשיכות‬
                                                  ‫( יכולם לפנות אליי נשיקות‬Nets for the month of May - Hi
                                                  friends, please make sure that the numbers of your teams
                                                  are correct, to anyone that is asking you about salary,
                                                  enclosed is a table with deposits, withdrawals and wires, in
                                                  addition I will send the details or the deposits and the
                                                  withdrawals, please don't send to in regard to the issue of
                                                  salaries, if there is a problem you can contact me, kisses)




 606T       7/23/19          7/23/19    Gregory   Translation of DOJ-ELBAZ-0001596038
                                        Fine
 607                                              Email from Lena Green to Yossi Herzog "RE: ‫טעיתי לגבי‬
                                                  ‫( ליאורה‬Re: I was wrong about Liora)"
 607T                                             Translation of DOJ-ELBAZ-0001502598




                                                                                              67
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 68 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 608        7/23/19          7/23/19    Gregory   Email from Lena Green to Michael Goldberg "RE: ‫לקוחות‬
                                        Fine      ‫ שאני צריך את העזרה של מלכת המשיכות‬:) (RE: Clients for
                                                  which I need the help of the queen of withdrawals :))"

 608T       7/23/19          7/23/19    Gregory   Translation of DOJ-ELBAZ-0001600937
                                        Fine
 609                                              Email from Kobi IT to Lena Green and Michael Goldberg
                                                  "RE: Anders Lofqvist - 205524" with attachments

 609T                                             Translation of DOJ-ELBAZ-0001588528

 609.1                                            Attachment, Recorded Call, filename out-358505910389-
                                                  1022-20150303-131701-1425381421.749980.mp3



 609S                                             Transcription of call, filename out-358505910389-1022-
                                                  20150303-131701-1425381421.749980.mp3
 609.2                                            Attachment, Recorded Call, filename out-358505910389-
                                                  1022-20150323-135311-1427111591.834216.mp3



 609.2S                                           Transcription of call, filename out-358505910389-1022-
                                                  20150323-135311-1427111591.834216.mp3
 610                                              Email from Jonathan Darmond to Ben Levinsky cc
                                                  Alexander Goldman, Dan Fisher, Michael Maris, Monica
                                                  Sanders, Tommy Oliver, and Tom Calvin "FW: Welcome"

 610T                                             Translation of DOJ-ELBAZ-0001485750

 611                                              Email from Jonathan Darmond to Ben Levinsky cc
                                                  Alexander Goldman, Michael Maris, Monica Sanders, Dan
                                                  Fisher, Tommy Oliver, and Tom Calvin "FW: Trading
                                                  Results"
 611T                                             Translation of DOJ-ELBAZ-0001485751

 612                                              Email from Jonathan Darmond to Ben Levinsky cc Dan
                                                  Fisher, Alexander Goldman, Michael Maris, Monica
                                                  Sanders, Dan Fisher, Tommy Oliver, and Tom Calvin
                                                  "FW"
 612T                                             Translation of DOJ-ELBAZ-0001485753



                                                                                              68
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 69 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 613                                              Email from Lena Green to Nick Onasis, Michael Goldberg,
                                                  Patrick Accardo "‫( תוצאות יולי והערכות לאוגוסט‬July results
                                                  and estimates for August)"
 613T                                             Translation of DOJ-ELBAZ-0001503809

 614                                              Email from Alexander Goldman to TLV@binarybook.com
                                                  re Fwd: Link to great review on BinaryBook-make
                                                  money$$$
 614T                                             Translation of DOJ-ELBAZ-0001486244

 615        7/25/19          7/25/19    Austin    Email from Alexander Goldman to TLV Binary Book,
                                        Smith     "FW: ‫( דניאל בקלי שיחה טובה‬Daniel Buckley good
                                                  conversation)"
 615T       7/25/19          7/25/19    Austin    Translation of DOJ-ELBAZ-0001427764
                                        Smith
 615.1      7/25/19          7/25/19    Austin    Attachment, Recorded Call, filename Kenneth Henao -
                                        Smith     165543 VS Daniel Buckley 8.7.2015.wav, to an email from
                                                  Alexander Goldman to TLV Binary Book on August 26,
                                                  2015
 615.1S     7/25/19          7/25/19    Austin    Transcription of an audio attachment, filename Kenneth
                                        Smith     Henao - 165543 VS Daniel Buckley 8.7.2015.wav

 616        7/25/19          7/25/19    Austin    Email from Alexander Goldman to All Tel Aviv Branch
                                        Smith     attaching a call, filename "Joanna Cavanagh - 232467 VS
                                                  Jack Cohen.mp3"; "FW: ‫ג'ק כהן שיחה טובה‬. (Jack Cohen
                                                  good call)"
 616T       7/25/19          7/25/19    Austin    Translation of DOJ-ELBAZ-0001427760
                                        Smith
 616.1      7/25/19          7/25/19    Austin    Attachment: Recorded Call, filename Joanna Cavanagh -
                                        Smith     232467 VS Jack Cohen.mp3, attached to an email from
                                                  Lena Green to Alexander Goldman on August 26, 2015

 616.1S     7/25/19          7/25/19    Austin    Transcription of call, filename Joanna Cavanagh - 232467
                                        Smith     VS Jack Cohen.mp3, attached to an email from Lena Green
                                                  to Alexander Goldman on August 26, 2015

 617        7/24/19          7/24/19    Gregory   Email from Ronen Roytman to tlv@binarybook "FW:
                                        Fine      ‫( שיחות למאוריציוס‬FW: Calls to Mauritius)"
 617T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0002928571
                                        Fine




                                                                                              69
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 70 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 617.1      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename joshua1.mp3
                                        Fine



 617.1S     7/24/19          7/24/19    Gregory   Transcription of call, filename joshua1.mp3
                                        Fine
 617.2      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename sam.mp3
                                        Fine



 617.2S     7/24/19          7/24/19    Gregory   Transcription of call, filename sam.mp3
                                        Fine
 617.3      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename mark.mp3
                                        Fine



 617.3S     7/24/19          7/24/19    Gregory   Transcription of call, filename mark.mp3
                                        Fine
 617.4      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename laurence.mp3
                                        Fine



 617.4S     7/24/19          7/24/19    Gregory   Transcription of call, filename laurence.mp3
                                        Fine
 617.5      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename karen.mp3
                                        Fine



 617.5S     7/24/19          7/24/19    Gregory   Transcription of call, filename karen.mp3
                                        Fine
 617.6      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename joshua2.mp3
                                        Fine



 617.6S     7/24/19          7/24/19    Gregory   Transcription of call, filename joshua2.mp3
                                        Fine
 618        7/24/19          7/24/19    Gregory   Email from Lena Green to Alexander Goldman "FW:
                                        Fine      ‫( שיחות למאוריציוס‬FW: Calls to Mauritius)"attachment is a
                                                  call, filename "dave 2.wav"

 618T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001486507
                                        Fine

                                                                                              70
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 71 of 106



 Ex. No.    Identification   Admitted   Witness                           Description
 618.1      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename dave 2.wav, attached
                                        Fine      to an email from Lena Green to Alexander Goldman on
                                                  August 26, 2015

 618.1S     7/24/19          7/24/19    Gregory   Transcription of call, filename dave 2.wav
                                        Fine
 619        7/24/19          7/24/19    Gregory   Email from Lena Green (Lena Green) to Alexander
                                        Fine      Goldman (Ronen Roytman) re FW: ‫הראשוונה של דייב‬
                                                  attaching an audio file named "dave 1"
 619T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001486509
                                        Fine
 619.1      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename dave 1.rar, attached
                                        Fine      to an email sent on August 26, 2015 from Lena Green to
                                                  Ronen Roytman

 619.1S     7/24/19          7/24/19    Gregory   Transcription of call, filename dave 1.rar, attached to an
                                        Fine      email sent on August 26, 2015 from Lena Green to Ronen
                                                  Roytman
 620        7/24/19          7/24/19    Gregory   Email from Lena Green to Alexander Goldman re FW:
                                        Fine      ‫ דניאל בקלי שיחה טובה‬attaching an audio file of a call titled
                                                  "Kenneth Henao - 165543 VS Daniel Buckley
                                                  8.7.2015.wav"
 620T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001486513
                                        Fine
 620.1      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename Kenneth Henao -
                                        Fine      165543 VS Daniel Buckley 8.7.2015.wav



 620.1S     7/24/19          7/24/19    Gregory   Transcription of call, filename Kenneth Henao - 165543
                                        Fine      VS Daniel Buckley 8.7.2015.wav
 621        7/24/19          7/24/19    Gregory   Email from Lena Green to Alexander Goldman attaching a
                                        Fine      call, filename "Joanna Cavanagh - 232467 VS Jack
                                                  Cohen.mp3"; "FW: ‫ג'ק כהן שיחה טובה‬. (Jack Cohen good
                                                  call)"
 621T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001486511
                                        Fine
 621.1      7/24/19          7/24/19    Gregory   Thumb drive
                                        Fine
 621.1S     7/24/19          7/24/19    Gregory   Transcript 1486512
                                        Fine




                                                                                              71
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 72 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 622                                              Email from Yossi Herzog to Jay C and Lena Green "‫שני‬
                                                  ‫( תפקידים חדשים שצריך בחברה‬TWO NEW TASKS NEEDED
                                                  IN THE COMPANY)"
 622T                                             Translation of DOJ-ELBAZ-0001504849

 623                                              Email from Yossi Herzog to Lena Green and Jay C "Re:
                                                  ‫( הערכות לספטמבר‬Re: Planning for September)"

 623T                                             Translation of DOJ-ELBAZ-0001504851

 624       7/30/19          7/30/19    N/A        Email from Yossi Herzog to Kobi Cohen and Lena Green
                                                  "‫מענק מיוחד לרונן לצורך צייד ראשים‬. (A special grant to Ronen
                                                  for the purpose of head-hunting)"
 624T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001505453

 625                                              Email from Lena Green to Kobi Kohen and Yossi Herzog
                                                  "‫( ליאורה‬Liora)"
 625T                                             Translation of DOJ-ELBAZ-0001505483

 626                                              Email from Lena Green to Yossi Herzog cc Kobi Cohen
                                                  "RE: ‫( גיוס מנהל שיתמוך ברונן ושימי בבורכאן בשותפים‬RE:
                                                  Recruit manager that will support Ronen and Shimi in
                                                  Burkan and partners)"
 626T                                             Translation of DOJ-ELBAZ-0001505523

 627                                              Email from Alexander Goldman to Selen Alarie "Fwd:
                                                  New Worker for IL office"
 627T                                             Translation of DOJ-ELBAZ-0001473867

 628                                              Email from Yossi Herzog to Lena Green and Kobi Cohen
                                                  "‫( יעדים עד לסוף השנה‬GOALS UNTIL THE END OF THE
                                                  YEAR)"
 628T                                             Translation of DOJ-ELBAZ-0001506620

 629       7/24/19          7/24/19    Gregory    Email from Lena Green to Alexander Goldman, Jessy Rob
                                       Fine       re FW: WILLIAM RUSSELL attaching a call file titled
                                                  "William Russell first call deposit.rar"
 629T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001474271
                                       Fine




                                                                                              72
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 73 of 106



 Ex. No.    Identification   Admitted   Witness                            Description
 629.1      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename 2015.09.28 - William
                                        Fine      Russell first call deposit.rar



 629.1S     7/24/19          7/24/19    Gregory   Transcription of 2015.09.28 - William Russell first call
                                        Fine      deposit.rar
 630        7/24/19          7/24/19    Gregory   Email from Lena Green to Alexander Goldman and Jessy
                                        Fine      Rob re Fwd: with attaching a call file titled "Alex Geller
                                                  first call deposit.rar"
 630T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001474274
                                        Fine
 630.1      7/24/19          7/24/19    Gregory   Attachment, Recorded Call, filename Alex Geller first call
                                        Fine      deposit.rar, to an email from Lena Green to Alexander
                                                  Goldman and Jessy Rob on September 28, 2015

 630.1S     7/24/19          7/24/19    Gregory   Transcription of call, filename Alex Geller first call
                                        Fine      deposit.rar
 631                                              Email from Lena Green to Alexander Goldman re Fwd:
                                                  ‫ סיימון גלוזמן‬- ‫ הפקדה בשיחה ראשונה‬attaching a call file titled
                                                  "Simon Glozman First Call Deposit.mp3"

 631T                                             Translation of DOJ-ELBAZ-0001474276

 631.1                                            Attachment, Recorded Call, filename Simon Glozman First
                                                  Call Deposit.mp3, to an email from Lena Green to
                                                  Alexander Goldman on September 28, 2015

 631S                                             Transcription of call, filename Simon Glozman First Call
                                                  Deposit.mp3
 632                                              Email from Yossi Herzog to Lena Green cc Kobi Cohen
                                                  "Re: ‫ צפי הפקדות אל מול יעדים‬+ ‫( מצבת כח אדם‬Re: Manpower
                                                  status + anticipating deposits vis-à-vis targets)"

 632T                                             Translation of DOJ-ELBAZ-0001506919

 633                                              Email from IL Coordinator to Retention IL cc Lena Green
                                                  "sales lesson ‫( סדנאת מכירות‬sales lesson A sales workshop)"

 633T                                             Translation of DOJ-ELBAZ-0001581702




                                                                                              73
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 74 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 634                                              Email from IL Coordinator to Michael Goldberg re: ‫שיחת‬
                                                  ‫( הפקדה כריסטינה ריצ'רד‬Deposit call Christina Richard)

 634T                                             Translation of DOJ-ELBAZ-0001582589

 634.1                                            Attachment, Recorded Call, filename Ross Jarvis - 287915
                                                  VS Christina Richard.wav



 634S                                             Transcription of call, filename Ross Jarvis - 287915 VS
                                                  Christina Richard.wav
 635                                              Email from Yossi Herzog to Lena Green and Jay C "‫יעד‬
                                                  ‫ריאלי לחודש הבא‬. (REALISTIC GOALS FOR NEXT
                                                  MONTH)"
 635T                                             Translation of DOJ-ELBAZ-0001507653

 636                                              From Selen Alarie to Monica Sanders, CC: Alexander
                                                  Goldman "FW: 125% bonus"
 636T                                             Translation of DOJ-ELBAZ-0001476800

 637        7/24/19          7/24/19    Gregory   Email from Michael Goldberg to Lena Green "RE: dario
                                        Fine      runje - 48007"
 637T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001566724
                                        Fine
 638                                              Email from Itai Shavit to Lena Green, cc Itay Ben Ari, Jay
                                                  re BigOption + Binarybook reports
 638T                                             Translation of DOJ-ELBAZ-0003581780

 639                                              Email from Nick Onasis to unknown and Patrick Accardo
                                                  cc Lena Green and Michael Goldberg "RE: ‫דוח מצב עד‬
                                                  15.12.15 ‫( תאריך‬RE: Status report to date December 15,
                                                  2015)"
 639T                                             Translation of DOJ-ELBAZ-0001509944

 640                                              Email from Lindsay Cole to IL Coordinator cc Michael
                                                  Goldberg "RE: 2015 ‫( דוח הפקדות דצמבר‬RE: Report of
                                                  December 2015 deposits)"
 640T                                             Translation of DOJ-ELBAZ-0001573067

 640.1                                            Attachment, filename Deposits December.xlsx, to email
                                                  from Lindsay Cole to IL Coordinator cc Michael Goldberg
                                                  on January 4, 2016

                                                                                              74
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 75 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 641        7/31/19          7/31/19    Lee       Email from Lena Green to Relly T "FW: ‫( מקדמה דצמבר‬FW:
                                        Elbaz     Advance December)"
 641T       7/31/19          7/31/19    Lee       Translation of DOJ-ELBAZ-0001679945
                                        Elbaz
 642                                              Email from IL Coordinator to Elad Bigelman re ‫שיחות‬
                                                  ‫( ראשונות‬Initial Conversations) with attachment

 642T                                             Translation of DOJ-ELBAZ-0001575469

 642.1                                            Attachment, Recorded Call, filename Kevin White VS
                                                  Luke van der Leeden - 587622.wav, attached to an email
                                                  sent on January 21, 2016 from IL Coordinator to Elad
                                                  Bigelman
 642.1S                                           Transcription of call, filename Kevin White VS Luke van
                                                  der Leeden - 587622.wav
 643                                              Email from Lena Green to Ronen Roytman "RE: ‫חשבון‬
                                                  ‫( דצמבר‬RE: December's account)"
 643T                                             Translation of DOJ-ELBAZ-0001651743

 644        7/23/19          7/23/19    Gregory   Email from Lena Green to Michael Goldberg "Re:
                                        Fine      Withdrawals Big IL"
 644T       7/23/19          7/23/19    Gregory   Translation of DOJ-ELBAZ-0001556406
                                        Fine
 645                                              Email from Lindsay Cole to Lena Green and All Yukom cc
                                                  Jay C and klimudim@gmail.com "RE: ‫יוקום חוגגת שנתיים‬
                                                  ‫( ומחלקת רבע מיליון שקל לכבוד יום הולדתה‬Re: Yukom is
                                                  celebrating two years and is distributing a quarter of a
                                                  million shekels in honor of its birthday)"


 645T                                             Translation of DOJ-ELBAZ-0001511664

 646        7/31/19          7/31/19    Lee       Forwarded email from Lena Green to Relly Tito "Fwd:
                                        Elbaz     ‫ מקדמה ינואר‬+ ‫( סגירת חשבון דצמבר‬Fwd: Closing accounting
                                                  on December + Advance on January)"

 646T       7/31/19          7/31/19    Lee       Translation of DOJ-ELBAZ-0001652542
                                        Elbaz
 647                                              Email from Joshua Miller to Lena Green et. al "‫מצגות לקורס‬
                                                  (Presentations to the course)"
 647T                                             Translation of DOJ-ELBAZ-0001559998



                                                                                              75
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 76 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 648                                              Email from Lena Green to Joshua Miller "RE: ‫מצגות לקורס‬
                                                  (RE: Presentations for the course)"
 648T                                             Translation of DOJ-ELBAZ-0001560439

 649        7/18/19          7/18/19    Shira     Email from Michael Goldberg to Emily Laski re: Emily
                                        Uzan      Laski Records 1
 649T       7/18/19          7/18/19    Shira     Translation of DOJ-ELBAZ-0001561715
                                        Uzan
 649.1      7/18/19          7/18/19    Shira     Attachment, Recorded Call, filename force-
                                        Uzan      00115097249676-2031-20160301-180258-
                                                  1456855371.1860758.mp3

 649.1S                                           Transcription of DOJ-ELBAZ-0001561716

 649.2      7/18/19          7/18/19    Shira     Attachment, Recorded Call, filename force-
                                        Uzan      00115107156117-2031-20160202-001959-
                                                  1454372398.3608942.mp3

 649.2S                                           Transcription of DOJ-ELBAZ-0001561717

 649.3      7/18/19          7/18/19    Shira     Attachment, Recorded Call, filename force-
                                        Uzan      00115107156117-2031-20160203-214708-
                                                  1454536027.3849808.mp3

 649.3S                                           Transcription of DOJ-ELBAZ-0001561718

 649.4      7/18/19          7/18/19    Shira     Attachment, Recorded Call, filename force-
                                        Uzan      00117062153969-2031-20160202-171709-
                                                  1454433429.3685487.mp3

 649.4S     7/18/19          7/18/19    Shira     Transcription of DOJ-ELBAZ-0001561719
                                        Uzan
 649.5      7/18/19          7/18/19    Shira     Attachment, Recorded Call, filename force-
                                        Uzan      00115097249676-2031-20160223-212438-
                                                  1456262678.1106837 .mp3

 649.5S                                           Transcription of DOJ-ELBAZ-0001561720

 650                                              Email from Michael Goldberg to Emily Laski re: Emily
                                                  Laski Records 2
 650T                                             Translation of DOJ-ELBAZ-0001562216


                                                                                              76
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 77 of 106



 Ex. No.    Identification   Admitted   Witness                           Description
 650.1                                             Attachment, Recorded Call, filename force-
                                                   00117062153969-2031-20160219-162019-1455898819-
                                                   689535.mp3

 650.1S                                            Transcription of DOJ-ELBAZ-0001562217

 650.2                                             Attachment, Recorded Call, filename force-
                                                   00119417488645-2031-20160208-191612-
                                                   1454958971.4283363.mp3

 650.2S                                            Transcription of DOJ-ELBAZ-0001562218

 651        7/24/19          7/24/19    Gregory    From Lena Green to Nick Onasis, Patrick Accardo,
                                        Fine       Michael Goldberg, Dave Simpson "FW: Account
                                                   Packages"
 651T       7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001562651
                                        Fine
 652                                               Email from Lena Green to Yossi Herzog cc Kobi Cohen re
                                                   Re: ‫רעיון והצעת יעול‬
 652T                                              Translation of DOJ-ELBAZ-0001488889

 653        7/31/19          7/31/19    Lee Elbaz Email from Lena Green to Ronen Roytman and Relly T
                                                  "2)‫)התחשבנות דצמבר וצפונה‬.xlsx (accounting December and
                                                  north(2).xlsx)"
 653T       7/31/19          7/31/19    Lee Elbaz Translation of DOJ-ELBAZ-0001654272

 653.1                                             Attachment, filename ‫(התחשבנות דצמבר וצפונה‬2).xlsx, to an
                                                   email from Lena Green to Ronen Roytman and Relly T on
                                                   March 21, 2016
 654        7/18/19          7/18/19    Shira      Email from Lena Green to Avishay Yukom cc Yossi
                                        Uzan       Herzog "FW: ‫( חוות דעת ואתיקה‬FW: Opinion and ethics)"
                                                   with attachments
 654T       7/18/19          7/18/19    Shira      Translation of DOJ-ELBAZ-0001489293
                                        Uzan
 654.1      7/18/19          7/18/19    Shira      Attachment, filename Yukom Communication ethics.docx,
                                        Uzan       to email from Lena Green to Avishay yukom cc Yossi
                                                   Herzog on March 23, 2016
 654.2      7/18/19          7/18/19    Shira      Attachment, filename ‫ קוד אתי‬- ‫יוקום‬.docx, to an email from
                                        Uzan       Lena Green to Avishay Yukom cc Yossi Herzog on March
                                                   23, 2016
 655                                               Email from Emily Laski to Gabriel Grayson, Marcus
                                                   Mellendry, Lee; All Yukom re: HEBREW

                                                                                              77
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 78 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 655T                                             Translation of DOJ-ELBAZ-0001545751

 656                                              INTENTIONALLY LEFT BLANK
 657                                              Email from Lena Green to John Beker et al. "RE: I NEED
                                                  YOU GUYS"
 657T                                             Translation of DOJ-ELBAZ-0001546265

 658                                              Email from Lena Green to Yossi Herzog cc Kobi Cohen
                                                  "RE: ‫( אוקראיינה‬Re: Ukraine)"
 658T                                             Translation of DOJ-ELBAZ-0001489617

 659       7/19/19          7/19/19    Liora      Email from Lindsay Cole to Lena Green and IL
                                       Welles     Coordinator cc Aaron Lewis, Michael Goldberg, and
                                                  Patrick Accardo re "RE: Withdrawals"
 659T      7/19/19          7/19/19    Liora      Translation of DOJ-ELBAZ-0001547213
                                       Welles
 660                                              Email from Lena Green to Relly T "FW: ‫סגירת חשבון פברואר‬
                                                  (FW: Closing the February account)"
 660T                                             Translation of DOJ-ELBAZ-0001655038

 661                                              Email from IL Coordinator Binarybook to Lena Green,
                                                  Victoria Schumer, and Derek York cc Dan Fisher re RE:
                                                  Sandra Glaser - 975579
 661T                                             Translation of DOJ-ELBAZ-0002906497

 662                                              Email from Lena Green to Ronen Roytman and Relly T
                                                  "RE: ‫( תשלום על גיא הראל‬RE: Payment for Guy Harel)"

 662T                                             Translation of DOJ-ELBAZ-0001655724

 663                                              Email from Lena Green to Patrick Accardo et al. "RE: ‫דוח‬
                                                  18.4.16 ‫( מצב עד תאריך‬RE: Report on situation until the date
                                                  April 18, 2016)"
 663T                                             Translation of DOJ-ELBAZ-0001490368

 664                                              Email from Patrick Accardo to Lena Green, Michael
                                                  Goldberg, and Nick Onasis "‫לקוח חדש עונה משיבון מוקלט זה‬
                                                  ‫( לא פעם ראשונה שאנחנו שומעים על דבר כזה‬A new client replies
                                                  answering machine recorded this is not the first time that
                                                  we hear about such a thing)" with attachments




                                                                                              78
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 79 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 664T                                             Translation of DOJ-ELBAZ-0001549861

 664.1                                            Attachment, Recorded Call, filename Ben Mandini VS
                                                  helmy khamis -1000649 2.mp3



 664.1S                                           Transcription of call, filename Ben Mandini VS helmy
                                                  khamis -1000649 2.mp3
 664.2                                            Attachment, Recorded Call, filename Ben Mandini VS
                                                  helmy khamis -1000649 1.mp3



 664.2S                                           Transcription of call, filename Ben Mandini VS helmy
                                                  khamis -1000649 1.mp3
 665                                              Email from Yossi Herzog to Lena Green et al. "Re:
                                                  ‫התייעלות והמלצות לעתיד‬. (Re: Improving efficiency and
                                                  recommendations for the future)"
 665T                                             Translation of DOJ-ELBAZ-0001491159

 666                                              Email from Yossi Herzog to Lena Green et al. "Re:
                                                  ‫התייעלות והמלצות לעתיד‬. (Re: Improving efficiency and
                                                  recommendations for the future)"
 666T                                             Translation of DOJ-ELBAZ-0001491160

 667                                              Email from Yossi Herzog to Lena Green et al. "Re:
                                                  ‫התייעלות והמלצות לעתיד‬. (Re: Improving efficiency and
                                                  recommendations for the future)"
 667T                                             Translation of DOJ-ELBAZ-0001491268

 668                                              Email from Barbara Fischer to Lena Green and Itay B "RE:
                                                  ‫ שווי‬1000‫( רשימת מדינות פחות מ‬RE: A list of countries worth
                                                  less than 1,000)"
 668T                                             Translation of DOJ-ELBAZ-0001491735

 669        7/30/19          7/30/19    Lee       Email from klimidum@gmail.com to Lena Green,
                                        Elbaz     Roytman, cc: Jay@bigoption.com re: "‫( הביטוח ללקוח‬The
                                                  insurance for the client)"
 669T       7/30/19          7/30/19    Lee       Translation of DOJ-ELBAZ-0001491928
                                        Elbaz
 670        7/30/19          7/30/19    N/A       Email from Dan Fisher to Lena Green "re ‫הסכם מול‬
                                                  (Agreement with) Harry Phillips - 591059"


                                                                                              79
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 80 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 670T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001306351

 671                                              Email from Lena Green to Ran Sarusi (“Dan Fisher”),
                                                  Sabrina Elofer (“Mila Morales”), Anog Marek (“Daniel
                                                  Buckley”), Roytman "editcustomerPage-Harry Phillips-
                                                  591059"
 671T                                             Translation of DOJ-ELBAZ-0001306821

 672                                              Email from Lindsay Cole to Nick Onasis, Olga Fox, and
                                                  All Yukom "RE: 200K Hall of Fame"
 672T                                             Translation of DOJ-ELBAZ-0001538107

 673       7/31/19          7/31/19    Lee        Email from Lena Green to Ronen Roytman and Relly T
                                       Elbaz      "RE: ‫( העברה לנומריס‬RE: Transfer to NUMARIS)"
 673T      7/31/19          7/31/19    Lee        Translation of DOJ-ELBAZ-0001632279
                                       Elbaz
 674       7/24/19          7/24/19    Gregory    Email from Alon Tirosh to Lena Green, Risk Management
                                       Fine       re: md faizal katong - 1093079 Binarybook

 674T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0003583253
                                       Fine
 675                                              INTENTIONALLY LEFT BLANK
 676                                              Email from Emily Laski to Nick Onasis re: EMILY
 676T                                             Translation of DOJ-ELBAZ-0001130386

 677                                              Email from Lena Green to Yossi Herzog and Kobi Cohen
                                                  "Re: ‫המצב בסניפים‬. (Re: The situation at the branches)"

 677T                                             Translation of DOJ-ELBAZ-0001493715

 678                                              Email from Lena Green to Yossi Herzog et al. "RE: ‫הבהרה‬
                                                  ‫( חשובה בנושא יוקום‬RE: An important clarification
                                                  concerning YUKOM)"
 678T                                             Translation of DOJ-ELBAZ-0001494017

 679                                              Email from Yossi Herzog to Lena Green et al. "‫התנהלות מול‬
                                                  ‫ספקים‬. (BEHAVIOR WITH SUPPLIERS)"
 679T                                             Translation of DOJ-ELBAZ-0001494019

 680                                              Email from Yossi Herzog to Nick Onasis cc Lena Green et
                                                  al. "Re: ‫( הבהרה חשובה בנושא יוקום‬Re: An important
                                                  clarification concerning YUKOM)"

                                                                                              80
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 81 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 680T                                             Translation of DOJ-ELBAZ-0001494021

 681                                              Email from Lena Green to Alexander Goldman, Ryan
                                                  Jeebun, cc Alex Kyle, Malcolm Scott, BinaryBook - Risk,
                                                  Jack Nash, Dan Fisher, Binarybook Withdrawal, Alan
                                                  Ross, James Barkley, All Support, Christopher Nolan, John
                                                  Swain, Investigation Department re: Bert Bohmont -
                                                  814630 - Investigation - Letter from Attorney


 681T                                             Translation of DOJ-ELBAZ-0000869989

 682                                              Email from Lena Green to IL Coordinator, cc Dave
                                                  Simpson, Patrick Accardo, Michael Goldberg re: Trading
                                                  the Rio 2016 Olympic Games
 682T                                             Translation of DOJ-ELBAZ-0001526947

 683                                              Email from Lena Green to Thomas Stark et al. re RE:
                                                  Steven Gold
 683T                                             Translation of DOJ-ELBAZ-0001528766

 684                                              Email from Thomas Stark to Lena Green, Derek York, cc
                                                  Alexander Goldman "RE: Recordings and Risk PPT"

 684T                                             Translation of DOJ-ELBAZ-0001461507

 684.1                                            Attachment, filename Academy Department.pptx, to an
                                                  email from Thomas Stark to Lena Green, Derek York, cc
                                                  Alexander Goldman on August 19, 2016

 685                                              Email from Alexander Goldman to Lena Green re: Fwd:
                                                  "‫(סדר יום מנהל‬The Manager's Agenda)"
 685T                                             Translation of DOJ-ELBAZ-0001461663

 686        7/24/19          7/24/19    Gregory   Email from Lena Green to Alexander Goldman cc Alec
                                        Fine      Forester re FW: Course
 686T       7/24/19          7/24/19    Gregory   Translation of DOJ-ELBAZ-0001461639
                                        Fine
 687                                              Email from Lena Green to Ryan Jeebun, Emily Laski, cc
                                                  Relly T, Sam Diesel, Nick Onasis re: BWT - John
                                                  Rothstein - 841665
 687T                                             Translation of DOJ-ELBAZ-0001640239


                                                                                              81
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 82 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 688                                              Email from Lena Green to Ronen Roytman "RE: ‫העברה‬
                                                  ‫( ע״ח נומריס‬RE: Transfer on the account of NUMARIS)"

 688T                                             Translation of DOJ-ELBAZ-0001640400

 689       7/24/19          7/24/19    Gregory    Email from Lena Green to Don Ford cc Michael Goldberg
                                       Fine       "Ashok Kumar AGRAWAL - 777096"
 689T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001531123
                                       Fine
 690       7/24/19          7/24/19    Gregory    Email from Lena Green to Viktor Bogrov cc Michael
                                       Fine       Goldberg "David Burns - 832048"
 690T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001531132
                                       Fine
 691                                              Email from Lena Green to Melanie Levin cc Michael
                                                  Goldberg and Itay B "bock Jean-Jacques - 671284"
 691T                                             Translation of DOJ-ELBAZ-0001531134

 692                                              Email from Lena Green to Melanie Levin cc Michael
                                                  Goldberg and Itay B "Wilderich von Boeselager - 492143"

 692T                                             Translation of DOJ-ELBAZ-0001531135

 693       7/24/19          7/24/19    Gregory    Email from Lena Green to Michael Goldberg cc Itay B
                                       Fine       "Ngatama Moerouru - 96699"
 693T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001531136
                                       Fine
 694       7/24/19          7/24/19    Gregory    Email from Lena Green to Kevin White, cc Michael
                                       Fine       Goldberg, Itay re: editcustomerPage - Diana Suain -
                                                  403304 Offline
 694T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001531119
                                       Fine
 695       7/24/19          7/24/19    Gregory    Email from Lena Green to Melanie Levin, cc Michael
                                       Fine       Goldberg, Adam Bloom re: Jan Brouwer - 673784
 695T      7/24/19          7/24/19    Gregory    Translation of DOJ-ELBAZ-0001531121
                                       Fine
 696       7/23/19          7/23/19    Gregory    Email from Michael Goldberg to Lena Green "RE: adriaan
                                       Fine       blignaut - 827995"
 696T      7/23/19          7/23/19    Gregory    Translation of DOJ-ELBAZ-0001535004
                                       Fine
 697                                              Email from Lena Green to Alexander Goldman re RE:
                                                  Fwd: Don Farrar - 495057


                                                                                              82
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 83 of 106



 Ex. No.    Identification   Admitted   Witness                        Description
 697T                                             Translation of DOJ-ELBAZ-0001463160

 698                                              Email from Lena Green to Alec Forester cc Alexander
                                                  Goldman re FW: Pat Irani - 1023715 - Support - Fin. -
                                                  IMP - Threatens to contact CC. Company/Bank. & Support
                                                  - Fin. - IMP - Threatens to do a Charge Back


 698T                                             Translation of DOJ-ELBAZ-0001464438

 699                                              Email from Lena Green to Michael Goldberg re ‫שיחות‬
                                                  ‫ למאוריציוס‬with attachments
 699T                                             Translation of DOJ-ELBAZ-0001577141

 699.1                                            Attachment, Recorded Call, filename joshua1.mp3, to an
                                                  email from Lena Green to Michael Goldberg on September
                                                  2, 2015

 699.1S                                           Transcription of DOJ-ELBAZ-0001577142

 699.2                                            Attachment, Recorded Call, filename sam.mp3, to an email
                                                  from Lena Green to Michael Goldberg on September 2,
                                                  2015

 699.2S                                           Transcription of DOJ-ELBAZ-0001577143

 699.3                                            Attachment, Recorded Call, filename mark.mp3, to an
                                                  email from Lena Green to Michael Goldberg on September
                                                  2, 2015

 699.3S                                           Transcription of DOJ-ELBAZ-0001577144

 699.4                                            Attachment, Recorded Call, filename laurence.mp3, to an
                                                  email from Lena Green to Michael Goldberg on September
                                                  2, 2015

 699.4S                                           Transcription of DOJ-ELBAZ-0001577145

 699.5                                            Attachment, Recorded Call, filename karen.mp3, to an
                                                  email from Lena Green to Michael Goldberg on September
                                                  2, 2015




                                                                                              83
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 84 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 699.5S                                           Transcription of DOJ-ELBAZ-0001577146

 699.6                                            Attachment, Recorded Call, filename joshua2.mp3, to an
                                                  email from Lena Green to Michael Goldberg on September
                                                  2, 2015

 699.6S                                           Transcription of DOJ-ELBAZ-0001577147

 700        7/25/19          7/25/19    Austin    Email from Lena Green to Alexander Goldman, Lia Miller,
                                        Smith     John Ried re: NEW KIT
 700T       7/25/19          7/25/19    Austin    Translation of DOJ-ELBAZ-0001477587
                                        Smith
 701                                              Email from Lena Green to Selen Alarie, cc Sebastian
                                                  Parker, Derek York [john.ried@binarybook.com],
                                                  Alexander Goldman, Binarybook IT re: RE: Kit for
                                                  Academy
 701T                                             Translation of DOJ-ELBAZ-0001465381

 702                                              Email from Lena Green to Selen Alarie, Topaz Braverman,
                                                  cc Lia Miller, Alexander Goldman, John Ried re: RE: NEW
                                                  KIT
 702T                                             Translation of DOJ-ELBAZ-0001477890

 703        7/26/19          7/26/19    Austin    Email from Lena Green to Selen Alarie, All Tel Aviv
                                        Smith     Branch, Mike Perry, Michael Maris, Skyler Grey, cc Lia
                                                  Miller, Alexander Goldman re: RE: WD Pending
 703T       7/26/19          7/26/19    Austin    Translation of DOJ-ELBAZ-0001474301
                                        Smith
 704        7/30/19          7/30/19    N/A       Email from Lena Green to Selen Alarie, All Tel Aviv
                                                  Branch, cc Lia Miller re: RE: Withdrawals
 704T       7/30/19          7/30/19    N/A       Translation of DOJ-ELBAZ-0001477776

 705                                              Email from Lena Green to Selen Alarie, All Tel Aviv
                                                  Branch, cc Lia Miller re: RE: Withdrawals
 705T                                             Translation of DOJ-ELBAZ-0001477726

 706                                              Email from Alexander Goldman to Selen Alarie, Mila
                                                  Morales, John Ried re: Fwd: ASAP!!! Fwd: Harry Phillips
                                                  Acct 591059 Demand Letter attached
 706T                                             Translation of DOJ-ELBAZ-0001483886



                                                                                              84
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 85 of 106



 Ex. No.   Identification   Admitted   Witness                           Description
 707       7/25/19          N/A        Ann        Email from Ann Graf to BinaryBook Compliance
                                       Graf       Department re For 7 or 8 months I have been trying to
                                                  leave Binary Book
 708       7/25/19          N/A        Ann        Email from Ann Graf to BinaryBook Finance Department
                                       Graf       re Re: Withdrawal - Bonus Turnover
 709                                              Email from binaryBook Support re Re: Withdrawal -
                                                  Bonus Turnover
 710       7/25/19          7/25/19    Ann        Email from Relly to Alex Kyle cc Ryan Jeebun, Sam
                                       Graf       Diesel, and Lena Green re RE: real time
 711                                              "The shares sharks getting rich preying on British savers:
                                                  We reveal the binary trading victims - and the ruthless
                                                  salesmen they blame", This is Money.co.uk

 712                                              INTENTIONALLY LEFT BLANK
 713                                              USAA Credit Card Statement for period ending 5/10/2015

 714                                              Slate Card Statement
 715                                              Screenshot of Binary Book Account
 716                                              Email from Support@binarybook to Jim Freeman re:
                                                  communications
 717                                              Bank of North Carolina payment confirmation for a May
                                                  13, 2015 transfer of $10,000 to Silver Oak Media

 718                                              Bank of North Carolina payment confirmation for a May
                                                  22, 2015 transfer of $10,000 to Black River Group

 719                                              USAA Credit Card account statement for a May 22, 2015
                                                  deposit to BinaryBook for $5,000
 720                                              Bank of North Carolina payment confirmation for a May
                                                  26, 2016 deposit to Real Time Company for $35,000

 721                                              Bank of North Carolina payment confirmation for a June
                                                  23, 2016 deposit to Soldex Group S.R.O. for $100,000

 722                                              Bank of North Carolina payment confirmation for a
                                                  September 27, 2016 deposit to EVP International for
                                                  $120,000
 723                                              Email from Jim Freeman to Damon Hill, Ali Freeman,
                                                  James Evans, Robert Kerry
 724                                              Email from Robert Kerry to jfreeman3303@gmail.com re
                                                  Following up


                                                                                              85
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 86 of 106



 Ex. No.   Identification   Admitted   Witness                         Description
 725                                              Email from Robert Kerry to Jim Freeman re RE: Overview

 726                                              Email from Jim Freeman to Robert Kerry BCC Ali
                                                  Freeman re BALANCE AND INVESTMENT
                                                  POSITIONS
 727                                              Email from Robert Kerry to Jim Freeman re RE:
                                                  BALANCE AND INVESTMENT POSITIONS
 728       7/23/19          7/23/19    James      Email from Robert Kerry to Robert Kerry BCC
                                       Freeman    jfreeman3303@gmail.com re Cambridge Group - Closing
                                                  Remarks
 729       7/23/19          7/23/19    James      Email from Robert Kerry to Robert Kerry BCC
                                       Freeman    jfreeman3303@gmail.com re From the desk of Robert
                                                  Kerry -- Cambridge Trading Group Results 20-may-2016
                                                  GOLD
 730       7/23/19          7/23/19    James      Email from Robert Kerry to Robert Kerry BCC
                                       Freeman    jfreeman3303@gmail.com re From the desk of Robert
                                                  Kerry -- Cambridge Trading Group Results 25-APRIL-
                                                  2016 DEUTSCHE BANK & ROSNEFT
 731                                              Email from Robert Kerry to jfreeman3303@gmail.com re
                                                  BREXIT - TRADE EVENT
 732                                              Email from Jim Freeman to Damon Hill, James Evans,
                                                  Support@BinaryBook
 733                                              Email from Sam Rosen to JimFreeman re: Call
 734       7/23/19          7/23/19    James      Email from James Evans to Jim Freeman re: Dear Mr.
                                       Freeman    Freeman
 735                                              Email from James Evans to Jim Freeman re: Acocunt
                                                  Update
 736                                              Email from Binary Book Compliance Department to Jim
                                                  Freeman
 737       7/23/19          7/23/19    James      Email from James Evans to Jim Freeman re: Account
                                       Freeman
 738                                              Email from Jim Freeman to Damn Hill, Support,
                                                  BinaryBook Compliance Department
 739       8/1/19           8/1/19     N/A
 739 T     8/1/19           8/1/19     N/A
 739.1     8/1/19           8/1/19     N/A
 739.1T    8/1/19           8/1/19     N/A
 739.2     8/1/19           8/1/19     N/A
 745       7/31/19          7/31/19    Lee Elbaz Email from Lena Green dated 7/22/19




                                                                                              86
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 87 of 106



 Ex. No.    Identification   Admitted   Witness                           Description
 750                                              Email from Shift Manager IL to Jay C cc Lena Green,
                                                  Malcolm Scott, Alex Kyle, David Moore, Ryan Jeebun,
                                                  and Patrick Accardo re RE: David Przybylski - 1762222

 750.1                                            Image, filename 176222 call log seconed number.PNG


 750.2                                            Image, filename 176222 call log.PNG


 750.3                                            Attachment, Recorded Call, filename 4.5k call.mp3




 750.3S                                           Transcription of call, filename 4.5k call.mp3

 750.4                                            Attachment, Recorded Call, filename 10k call.mp3




 750.4S                                           Transcription of call, filename 10k call.mp3

 750.5                                            Attachment, Recorded Call, filename first call - intro.mp3




 750.5S                                           Transcription of call, filename first call - intro.mp3

 750.6                                            Attachment, Recorded Call, filename last call of that
                                                  day.mp3



 750.6S                                           Transcription of call, filename last call of that day.mp3

 750.7                                            Attachment, Recorded Call, filename second call - website
                                                  walkthrow.mp3



 750.7S                                           Transcription of call, filename second call - website
                                                  walkthrow.mp3




                                                                                              87
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 88 of 106



 Ex. No.    Identification   Admitted   Witness                           Description
 750.8                                            Attachment, Recorded Call, filename third call - skype
                                                  download.mp3



 750.8S                                           Transcription of call, filename third call - skype
                                                  download.mp3
 751                                              Email from IL Coordinator to Mike Nicholls, Lena Green,
                                                  Malcolm Scott cc David Moore, Michael Goldberg, Ryan
                                                  Jeebun re: Charge Back: Yaron Makler - 401010, 1500
                                                  EUR - Fraudulent transaction: no cardholder authorization


 751.1                                            Attachment, Recorded Call, filename Yaron Makler -
                                                  401010 vs. Mike Nicolls.mp3



 751.1S                                           Transcription of call, filename Yaron Makler - 401010 vs.
                                                  Mike Nicolls.mp3
 752                                              Email from Melissa Wilson to Michael Goldberg cc Ryan
                                                  Jeebun, Alex Kyle, Lena Green, and IL Coordinator re
                                                  Fwd: Your Withdrawal Request - 365809

 752.1                                            Attachment, Recorded Call, filename Samantha Lynch VS
                                                  Alex Patrick 21.7.mp3



 752.1S                                           Transcription of call, filename Samantha Lynch VS Alex
                                                  Patrick 21.7.mp3
 753                                              Email from Melissa Wilson to Lena Green cc Michael
                                                  Goldberg, Alex Kyle, Ryan Jeebun, and IL Coordinator re
                                                  Re: FW: withdrawal account no 462349

 753.1                                            Attachment, Recorded Call, filename eva.wav




 753.1S                                           Transcription of call, filename eva.wav

 754                                              Email from IL Coordinator to Michael Goldberg re Re:
                                                  Anne Theriault - 502165 please find me the recording of
                                                  the 2 deposit conversations and send it to me




                                                                                              88
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 89 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 754.1      7/19/19          7/19/19    Liora     Attachment, Recorded Call, filename Lindsay Cole VS
                                        Welles    Anne Theriault - 502165.wav



 754.1S     7/22/19          7/22/19    Liora     Transcription of call, filename Lindsay Cole VS Anne
                                        Welles    Theriault - 502165.wav
 755                                              Email from IL Coordinator to Eva Bennett and Bigoption
                                                  withdrawal cc Lena Green et al. re RE: lesley bell -
                                                  489223- Support - Ret. - IMP - CM does not approve
                                                  deposit
 755.1                                            Attachment, Recorded Call, filename force-34603324337-
                                                  1015-20151022-143555-1445520954.237180.wav



 755.1S                                           Transcription of call, filename force-34603324337-1015-
                                                  20151022-143555-1445520954.237180.wav
 756                                              Email from Michael Goldberg to Oscar Nick re FW: call
                                                  recording
 756.1                                            Attachment, Recorded Call, filename Oscar Nick VS Terry
                                                  Pockett - 2015-11-03 220953.mp3



 756.1S                                           Transcription of call, filename Oscar Nick VS Terry
                                                  Pockett - 2015-11-03 220953.mp3
 757                                              Email from Selen Alarie to David Moore and Craig Burton
                                                  cc Tessa Reed, Lia Miller, Alexander Goldman, Monica
                                                  Sanders, and John Ried re RE: Here Nissen - 134210

 757.1                                            Attachment, Recorded Call, filename force-0016427 464
                                                  7736-2009-20151030-192140-14462328.mp3



 757.1S                                           Transcription of force-0016427 464 7736-2009-20151030-
                                                  192140-14462328.mp3
 757.2                                            Attachment, Recorded Call, filename force-0016427 464
                                                  7736-2009-20151030-193008-14462334.mp3



 757.2S                                           Transcription of force-0016427 464 7736-2009-20151030-
                                                  193008-14462334.mp3




                                                                                              89
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 90 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 758                                              Email from Alex Robinson to Michael Goldberg cc
                                                  Malcolm Scott, Ryan Jeebun, Akshay Ramdul, David
                                                  Moore, and Lena Green re Eshrat Jahanabadi Shahs -
                                                  559553 (Urgent)
 758.1                                            Attachment, Recorded Call, filename force-16042439795-
                                                  1021-20151119-115936-1447934376.459217.wav



 758.1S                                           Transcription of call, filename force-16042439795-1021-
                                                  20151119-115936-1447934376.459217.wav
 759                                              Email from Patrick Accardo to Ryan Jeebun and Lena
                                                  Green cc Michael Goldberg and Nick Onasis re Fast Cash
                                                  Problem with attachment
 759.1                                            Attachment, Recorded Call, filename Roger Wilson.wav




 759.1S                                           Transcription of call, filename Roger Wilson.wav

 760                                              Email from IL Coordinator to Patrick Accardo, Lena
                                                  Green, Ryan Jeebun, and David Moore cc Michael
                                                  Goldberg re RE: CB alert - 573740
 760.1                                            Attachment, Recorded Call, filename force-61497574228-
                                                  1020-20151130-083231-1448872350.1088433.wav



 760.1S                                           Transcription of call, filename force-61497574228-1020-
                                                  20151130-083231-1448872350.1088433.wav
 761                                              Email from IL Coordinator to Michael Goldberg cc Ryan
                                                  Jeebun and Lena Green re teodor todorov - 588759

 761.1                                            Attachment, Recorded Call, filename force-447731597364-
                                                  175-20151210-214718-1449784037.81885.wav



 761.1S                                           Transcription of call, filename force-447731597364-175-
                                                  20151210-214718-1449784037.81885.wav
 762                                              Email from IL Coordinator to Michael Goldberg re FW:
                                                  trevor rands - 655280




                                                                                              90
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 91 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 762.1                                            Attachment, Recorded Call, filename
                                                  Adam_Bloom_VS_trevor_rands_-_655280.mp3



 762.1S                                           Transcription of call, filename
                                                  Adam_Bloom_VS_trevor_rands_-_655280.mp3
 763                                              Email from IL Coordinator to Michael Goldberg cc Nick
                                                  Onasis re RE: bruce mcconell - 694690 with attachments

 763.1                                            Attachment, Recorded Call, filename force-14045424645-
                                                  1050-20160303-214444-1457041484.210267.mp3



 763.1S                                           Transcription for call, filename force-14045424645-1050-
                                                  20160303-214444-1457041484.210267.mp3
 763.2                                            Attachment, Recorded Call, filename force-14045424645-
                                                  1050-20160303-211958-1457039998.206440.mp3



 763.2S                                           Transcription for call, filename force-14045424645-1050-
                                                  20160303-211958-1457039998.206440.mp3
 764                                              Email from Patrick Accardo to Michael Goldberg, Lena
                                                  Green, Malcolm Scott, Ryan Jeebun, and Aaron Lewis re
                                                  RE: Michael Jagota - 810634
 764.1                                            Attachment, Recorded Call, filename Harvey Stone VS
                                                  Michael Jagota - 810634.mp3



 764.1S                                           Transcription of a call, filename Harvey Stone VS Michael
                                                  Jagota - 810634.mp3
 765                                              Email from Alex Robinson to Michael Goldberg cc John
                                                  Loris et al. re Re: Siew Peng Seah - 866758 ( Important -
                                                  Missing KYC )
 765.1                                            Attachment, Recorded Call, filename force-6590487160-
                                                  1015-20160607-120426-1465297466.864644.mp3



 765.1S                                           Transcription of call, filename force-6590487160-1015-
                                                  20160607-120426-1465297466.864644.mp3




                                                                                              91
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 92 of 106



 Ex. No.    Identification   Admitted   Witness                          Description
 765.2                                            Attachment, Recorded Call, filename force-6590487160-
                                                  1015-20160607-150052-1465308052.888470.mp3



 765.2S                                           Transcription of call, filename force-6590487160-1015-
                                                  20160607-150052-1465308052.888470.mp3
 765.3                                            Attachment, Recorded Call, filename force-6590487160-
                                                  1015-20160607-141349-1465305229.882265.mp3



 765.3S                                           Transcription of call, filename force-6590487160-1015-
                                                  20160607-141349-1465305229.882265.mp3
 766                                              Email from Aaron Lewis to Lina Wray, Lena Green,
                                                  Robert Ballini, and Michael Goldberg cc Bigoption
                                                  Withdrawl et al. re Re: Dorota Nowakowski - 713363 -
                                                  Support - Fin. - WD Information (Above $3000) with
                                                  attachment
 766.1                                            Attachment, Recorded Call, filename Dorota Nowakowski-
                                                  713363- Matthew McK .. Mp3



 766.1S                                           Transcription of call, filename Dorota Nowakowski-
                                                  713363- Matthew McK .. Mp3
 767                                              Email from Dan Fisher to Alexander Goldman re FW:
                                                  Leslie Henry - 125484 - Support - Ret. - IMP - CM does
                                                  not approve deposit with attachment
 767.1                                            Attachment, Recorded Call, filename Monica.wav




 767.1S                                           Transcription of call, filename Monica.wav

 768                                              Email from Tansing Keerpah to Christopher Nolan cc
                                                  Alexander Goldman et al. re Re: [IT Department] Re:
                                                  Leslie Henry - 125484 - Support - Ret. - IMP - CM does
                                                  not approve deposit
 768.1                                            Attachment, Recorded Call, filename 2016-11-09 Jeff
                                                  Matthew.mp3



 768.1S                                           Transcription of call, filename 2016.11.09 Jeff
                                                  Matthew.mp3,

                                                                                              92
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 93 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 768.2                                            Attachment, Recorded Call, filename 2016-11-09 Monica
                                                  Sanders.mp3



 768.2S                                           Transcription of call, filename 2016.11.09 Monica
                                                  Sanders.mp3
 768.3                                            Attachment, Recorded Call, filename 2016-11-17 Donald
                                                  Hume.mp3



 768.3S                                           Transcription of call, filename 2016.11.17 Donald
                                                  Hume.mp3
 769                                              Email from Lena Green to Alexander Goldman re CallX

 769.1                                            Attachment, Recorded Call, filename CALLX_21-11-
                                                  2016_1-53-2_0543077177.mp3, attached to an email sent
                                                  on November 21, 2016 from Lena Green to Ronen
                                                  Roytman
 769.1S                                           Transcription of call, filename CALLX_21-11-2016_1-53-
                                                  2_0543077177.mp3
 770                                              Email from Lena Green to Alexander Goldman re CallX

 770.1                                            Attachment, Recorded Call, filename CALLX_15-5-
                                                  2017_12-9-48_0548361701.mp3



 770.1S                                           Transcription of call, filename CALLX_15-5-2017_12-9-
                                                  48_0548361701.mp3
 771                                              Recording, filename CALLX_3-9-2017_12-10-
                                                  14_0534335656, of a call between Lena Green and Emily
                                                  Laski
 771S                                             Transcription of CALLX_3-9-2017_12-10-14_0534335656

 772                                              Recording, filename CALLX_10-9-2017_17-32-
                                                  55_0522585815, of a call between Lena Green and Lissa
                                                  Mel
 772S                                             Transcription of CALLX_10-9-2017_17-32-
                                                  55_0522585815
 773        7/19/19          7/19/19    Liora     Call, filename lindsy 01.mp3, which was saved in the
                                        Welles    Google drive folder of Or Maymon ("Patrick Accardo")




                                                                                              93
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 94 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 773S      7/22/19          7/22/19    Liora      Transcription of call, filename lindsy 01.mp3, which was
                                       Welles     saved in the Google drive folder of Or Maymon ("Patrick
                                                  Accardo")
 774                                              Call, filename out-14259884829-303-20140512-193157-
                                                  1399912317.7559.mp3, pulled off of
                                                  klimudim@gmail.com's Google Drive
 774S                                             Transcription of call, filename out-14259884829-303-
                                                  20140512-193157-1399912317.7559.mp3, pulled off of
                                                  klimudim@gmail.com's Google Drive
 775                                              Call, filename out-15203313461-303-20140512-191234-
                                                  1399911154.7460.mp3, pulled off of
                                                  klimudim@gmail.com's Google Drive
 775S                                             Transcription of call, filename out-15203313461-303-
                                                  20140512-191234-1399911154.7460.mp3, pulled off of
                                                  klimudim@gmail.com's Google Drive
 776                                              Video, filename Larry's Cash Machine
 777                                              Training recording on Shira Uzan's phone, filename Voice
                                                  004.m4a
 777S                                             Transcription of DOJ-ELBAZ-UZAN-00000002

 778                                              Training recording on Shira Uzan's phone, filename Voice
                                                  008.m4a
 778S                                             Transcription of DOJ-ELBAZ-UZAN-00000006

 779                                              Training recording on Shira Uzan's phone, filename Voice
                                                  012.amr
 779S                                             Transcription of DOJ-ELBAZ-UZAN-00000010

 780                                              Training recording on Shira Uzan's phone, filename Voice
                                                  013.amr
 780S                                             Transcription of DOJ-ELBAZ-UZAN-00000011

 781                                              Training recording on Shira Uzan's phone, filename Voice
                                                  018.amr
 781S                                             Transcription of DOJ-ELBAZ-UZAN-00000014

 782                                              Email from Michael Goldberg to Emily Laski re FW:
                                                  Emily Laski Records 3
 782T                                             Translation of DOJ-ELBAZ-0001562213




                                                                                              94
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 95 of 106



 Ex. No.    Identification   Admitted    Witness                         Description
 782.1                                             Attachment, filename force-00119417488645-2031-
                                                   20160209-152341-1455031420.4413988.mp3, to an email
                                                   from Michael Goldberg to Emily Laski on March 7, 2016

 782.2                                             Attachment, filename force-00119417488645-2031-
                                                   20160219-175614-1455904574.702433.mp3, to an email
                                                   from Michael Goldberg to Emily Laski on March 7, 2016

 783        7/24/19          7/24/19     Gregory
                                         Fine
 784        7/24/19          7/24/19     Gregory
                                         Fine
 785        7/24/19          7/24/19     Gregory
                                         Fine
 786        7/24/19          7/24/19     Gregory
                                         Fine
 787        7/24/19          7/24/19     Gregory
                                         Fine
 788
 789        7/25/19          7/25/19     Gregory   Email from Lena Green to BinaryBook Finance
                                         Fine      Department, May 6, 2016, Re “RE: Account Information –
                                                   909128” (DOJ-ELBAZ-0001757665)
 790        7/25/19          7/25/19     N/A
 791        7/26/196         7/26/19     N/A       Stipulation
 792        7/31/19          withdrawn   N/A
 793        8/1/19           8/1/19      N/A
 798        8/1/19           8/1/19      N/A



 800                                               Email from Alexander Goldman to Tom Calvin re na mail

 801                                               Email from Alexander Goldman to Rob Patterson re:
                                                   Trades
 802                                               Email from Alexander Goldman to Rob Patterson re Re:
                                                   Trades
 803                                               Email from Selen Alarie to All Tel Aviv Branch and Lia
                                                   Miller re calls and deposits
 804                                               Email from John Ried to All Tel Aviv Branch re Academy
                                                   for clients please read thoroughly
 805                                               Email from Sebastian Parker to Dan Fisher cc Scott walker,
                                                   Daniel Buckley, Mila Morales, and Alexander Goldman re
                                                   Scott's client that need to trade


                                                                                              95
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 96 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 806                                              Email from Dan Fisher to Scott Walker cc Derek York and
                                                  Alexander Goldman re High risk!!!
 807                                              Email from Dan Fisher to Chris Dustin cc Derek York,
                                                  Alexander Goldman, Daniel Buckley, and Richard Adams
                                                  re IN THE MONEY YOU NEED TO TAKE CARE OF
                                                  ASAP!
 808                                              Email from Dan Fisher to Sebastian Parker and Joseph
                                                  Goodman cc Derek York, Alexander Goldman, Daniel
                                                  Buckley, and Mila Morales re RE: Clients that need to
                                                  trade
 809                                              Email from Mila Morales to Hans Adler and Derek York
                                                  cc Andy Collins, Dan Fisher, Binarybook Withdrawal, and
                                                  Alexander Goldman re RE: Sam Sitt - 880067

 810                                              Email from Mila Morales to Dan Fisher, Alexander
                                                  Goldman, Lena Green, and Daniel Buckley re [No Subject]
                                                  with attachments
 810.1                                            Attachment, filename DB - Signed Contract.pdf, to an
                                                  email from Mila Morales to Dan Fisher, Alexander
                                                  Goldman, Lena Green, and Daniel Buckley on May 23,
                                                  2016
 810.2                                            Attachment, filename Don Berdeaux Insurance Policy.pdf,
                                                  to an email from Mila Morales to Dan Fisher, Alexander
                                                  Goldman, Lena Green, and Daniel Buckley on May 23,
                                                  2016
 810.3                                            Attachment, filename DB1 SWIFT 50K.pdf, to an email
                                                  from Mila Morales to Dan Fisher, Alexander Goldman,
                                                  Lena Green, and Daniel Buckley on May 23, 2016

 810.4                                            Attachment, filename DB2 150K.jpg, to an email from
                                                  Mila Morales to Dan Fisher, Alexander Goldman, Lena
                                                  Green, and Daniel Buckley on May 23, 2016

 810.5                                            Attachment, filename DB2 P2 150K.jpg, to an email from
                                                  Mila Morales to Dan Fisher, Alexander Goldman, Lena
                                                  Green, and Daniel Buckley on May 23, 2016

 811                                              Email from Derek York to Monica Sanders and Dan Fisher
                                                  cc TLV Backoffice re Anatoliy Shcherbinskiy - 178106

 812                                              Email from Dan Fisher to All Tel Aviv Branch re Lie
                                                  Detector

                                                                                              96
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 97 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 813                                              INTENTIONALLY LEFT BLANK
 814                                              Email from Alexander Goldman to TLV Backoffice cc
                                                  Matilda King, Derek York, and Dan Fisher re RE: Glenn
                                                  Spiggle - 650900
 815                                              Email from Lena Green to Alexander Goldman and Ryan
                                                  Jeebun cc Alex Kyle et al. re RE: Bert Bohmont - 814630 -
                                                  Investigation-.Letter from Attorney
 816                                              Email from Hans Adler to Mike Wilson cc Alec Forester et
                                                  al. re Re: Mariam Aslam - 1179352 - Investigation - WD
                                                  Information (Below $3000)
 817                                              Email from Mila Morales to Alec Forester, Alexander
                                                  Goldman, Dan Fisher, and Lena Green re 1114773
 818                                              Email from Alexander Goldman to Andy Collins, Dan
                                                  Fisher, and Alec Forester re 1172374
 819                                              Email from Hans Adler to Mila Morales cc Andy Collins et
                                                  al. re Re: Ellen Caouette - 602625
 820                                              Email from Andy Collins to Lena Green and Alexander
                                                  Goldman cc Alec Forester et al. re Re: Lewis Williams -
                                                  748112 - Support - Fin. - WD Information (Above $3000)

 821       7/30/19          7/30/19    N/A        Email from Lena Green to Jo Traister cc
                                                  klimudim@gmail.com, Ido Stein, and yossi ashkenazi re
                                                  RE: ‫איכות האפטידיז שנשלחו לאוסטראליה‬
 821T      7/30/19          7/30/19    N/A        Translation of DOJ-ELBAZ-0001514071

 822                                              Email from Ryan Jeebun to Risk Management, cc Itay Ben
                                                  Ari and Jay C re: 25134 - Abnormal Risk
 823                                              Email from Christopher Bright to Lena Green, Shift
                                                  Manager IL, and Michael Goldberg cc Ryan Jeebun, David
                                                  Moore, and Jay C re RE: urgent
 824                                              Email from Lena Green to Michael Goldberg cc Nick
                                                  Onasis re RE: ‫משיכות‬
 825                                              Email from Lena Green to Patrick Accardo, Nick Onasis,
                                                  Michael Goldberg, Yossi Herzog, and Thomas Stark re RE:
                                                  FW: 21.12.15 ‫דוח מצב עד תאיך‬
 825T                                             Translation of DOJ-ELBAZ-0001510120

 826                                              Email from Dina Peisahov to klimudim@gmail.com,
                                                  jay@bigoption.com, and Relly T re 1436 - Yukom LTD -
                                                  WSB Investments (binarybook ) with attachment




                                                                                              97
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 98 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 826.1                                            Attachment, filename 1436 -
                                                  binarybook_1454275498.csv.xlsx, to email from Dina
                                                  Peisahov to klimudim@gmail.com et al.
 827                                              Email from CFTC to support@binarybook.com and
                                                  compliance@binarybook.com re US Commodity Futures
                                                  Trading Commission Notice re Binary Book
 827.1                                            Attachment, filename Notification Letter - Binary
                                                  Book.pdf, to an email from CFTC to
                                                  support@binarybook.com and
                                                  compliance@binarybook.com on February 2, 2016
 828                                              Email from Lindsay Cole to Patrick Accardo re Fwd: Wire
                                                  Transfer Information
 828.1                                            Attachment, filename Wire Transf 7-5-16.pdf, to an email
                                                  from Lindsay Cole to Patrick Accardo on July 7, 2016

 828.2                                            Attachment, filename Wire Transf Auth 7-5-16.pdf, to an
                                                  email from Lindsay Cole to Patrick Accardo on July 7,
                                                  2016
 829                                              Email from Patrick Accardo to Sam Diesel and
                                                  wire@binarybook.com re 21k swift Larry Burton 1108034
                                                  with attachment
 829.1                                            Attachment, filename Bank Confirmation 6-9-16.pdf, to an
                                                  email from Patrick Accardo to Sam Diesel and
                                                  wire@binarybook.com on June 10, 2016
 830                                              Email from Edward Muller to Wire Binarybook cc Sam
                                                  Diesel and Patrick Accardo re Larry Burton - 1108034

 831                                              Email from larryburton@comcast.net to
                                                  support@binarybook.com re Re: WD cancelled Bonus
                                                  turnover not completed
 832                                              Email from support@binarybook.com to
                                                  larryburton@comcast.net re Re: WD cancelled Bonus
                                                  turnover not completed
 833                                              Email from support@binarybook.com to
                                                  larryburton@comcast.net re Re: New offline message [LC
                                                  #4837331.OIG67ZXXV2]
 834                                              Email from support@binarybook.com to
                                                  larrybuton1@comcast.net cc
                                                  james.evans@binarybook.com re Your Bonus has been
                                                  processed.




                                                                                              98
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 99 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 835                                              Funds Transfer Request Authorization for $70,000 from
                                                  Larry Burton's Bank of America account to Real time
                                                  Company S.R.O
 836                                              Email from Lindsay Cole to larryburton@comcast.net re
                                                  Wire Details
 837                                              Article: These US Immigrants in Israel are winning back
                                                  millions for victims of scams they took part in
 838                                              Email from Lena Green to Sam Diesel and Jason Fox cc
                                                  Ryan Jeebun, IL Coordinator, and Nick Onasis re RE:
                                                  Terry Pockett - 564292 - BWT
 839                                              Email from Hans Adler to Michael Goldberg cc Andy
                                                  Collins, Roberto Ballini, Ryan Jeebun, Jason Fox, IL
                                                  Coordinator, and Binarybook Withdrawal re Re: Terry
                                                  Pockett - 564292 Approve 5000$ as test WD
 840                                              Email from Support@binarybook.com to
                                                  terry.pockett@gmail.com re Re: Notice of Termination

 841                                              Email from support@binarybook.com to
                                                  terry.pockett@gmail.com cc jason.fox@binarybook.com re
                                                  Re: Withdrawl - Account No: 1223374

 842                                              Email from support@binarybook.com to
                                                  terry.pockett@gmail.com re Re: Appointment
 843                                              Email from Terry to support@binarybook.com cc Jason
                                                  Fox and Roberto Ballini re Withdrawl - Account No:
                                                  1223374
 844                                              Text messages between Terry Pockett and Jeremy Desor on
                                                  November 25, 2018 and December 12, 2018

 845                                              Email from Terry to Steven Samuel re Re: Binary Book
                                                  case status with attachments
 845.1                                            Attachment, filename Birman Agreement_PDF.aspx.pdf, to
                                                  an email from Terry to Steven Samuel on December 4,
                                                  2018
 846                                              Email from Steven Samuel to Terry re Binary Book
                                                  settlemenet update with attachments
 846.1                                            Attachment, filename Exhibit A.pdf, to an email from
                                                  Steven Samuel to Terry on October 8, 2018

 846.2                                            Attachment, filename Reply to refusal.pdf, to an email
                                                  from Steven Samuel to Terry on October 8, 2018


                                                                                              99
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 100 of 106



 Ex. No.     Identification   Admitted   Witness                         Description
 846.3                                             Attachment, filename Follow up letter.pdf, to an email
                                                   from Steven Samuel to Terry on October 8, 2018

 846.4                                             Attachment, filename Letter - Refusal to pay.pdf, to an
                                                   email from Steven Samuel to Terry on October 8, 2018

 846.5                                             Attachment, filename Settlement Agreement.pdf, to an
                                                   email from Steven Samuel to Terry on October 8, 2018

 847                                               Email from binarybook to binarybook@mrelay.spot-
                                                   email.com and accounts@binarybook.com re New TQ
                                                   Deposit
 848                                               Email from binarybook to binarybook@mrelay.spot-
                                                   email.com and accounts@binarybook.com re New TQ
                                                   Deposit
 849                                               Email from binarybook to binarybook@mrelay.spot-
                                                   email.com and accounts@binarybook.com re New TQ
                                                   Deposit
 850                                               Email from binarybook to binarybook@mrelay.spot-
                                                   email.com and accounts@binarybook.com re New TQ
                                                   Deposit
 851                                               Email from binarybook to binarybook@mrelay.spot-
                                                   email.com and accounts@binarybook.com re New TQ
                                                   Deposit
 852                                               Email from binarybook to binarybook@mrelay.spot-
                                                   email.com and accounts@binarybook.com re New TQ
                                                   Deposit
 853                                               Email from binarybook to binarybook@mrelay.spot-
                                                   email.com and accounts@binarybook.com re New TQ
                                                   Deposit
 854                                               Email from support@binarybook.com to
                                                   elina.jones@binarybook.com re Case Assignment
                                                   Notification - Case #321953
 855                                               Email from LiveChat to support@binarybook.com re New
                                                   offline message [LC #4837331.OI75HAKAE1]
 856                                               Email from Patrick Accardo to IL Coordinator, Lena
                                                   Green, and Nick Onasis cc Adam Bloom and Dave
                                                   Simpson re RE: BinaryBook WD report Israel branch
 857                                               Email from klimudim@gmail.com to
                                                   gali.hertzog@yahoo.com re Fwd: FW: Yukom
 857T                                              Translation of DOJ-ELBAZ-0001502248


                                                                                            100
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
         Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 101 of 106



 Ex. No.     Identification   Admitted   Witness                          Description
 857.1                                             Attachment, filename Yukom ‫ יוקום‬- Large.mov, to an
                                                   email from klimudim@gmail.com to
                                                   gali.hertzog@yahoo.com on June 16, 2015
 857.1S                                            Transcription of video attachment, filename Yukom ‫ יוקום‬-
                                                   Large.mov
 858                                               Spreadsheet, filename CONFIDENTIAL -
                                                   VISA00002.xlsx

 858.1                                             902(11) certification for the records produced by Visa


 859                                               Spreadsheet, filename Copy of REQ16546+-
                                                   +Produced+pursuant+to+7-21-2017+Subpoena.xlsx

 859.1                                             902(11) certification for the records produced by
                                                   Mastercard

 860                                               Certificate of Authenticity of Business Records, filename,
                                                   Discount Bank 1.pdf, signed by a representative from Israel
                                                   Discount Bank Ltd. dated January 4, 2018

 860T                                              Translation of certificate of Authenticity of Business
                                                   Records, filename, Discount Bank 1-ENGL.pdf, signed by
                                                   a representative from Israel Discount Bank Ltd.

 861                                               Bank statement produced by Israel Discount Bank Ltd.,
                                                   filename, Discount Bank 2.pdf, for Lena Green's bank
                                                   account number 515-023809
 861T                                              Translation of bank statement produced by Israel Discount
                                                   Bank Ltd., filename, Discount Bank 2-ENGL.pdf, for Lena
                                                   Green's bank account number 515-023809

 862                                               Legal investigation file no. 167/17, filename, Discount
                                                   Bank 3.pdf, describing a conversation held with Chaya Ben
                                                   David from Discount Bank regarding the warrant to supply
                                                   documents
 862T                                              Translation of legal investigation file no. 167/17, filename,
                                                   Discount Bank 3-ENGL.pdf, describing a conversation
                                                   held with Chaya Ben David from Discount Bank regarding
                                                   the warrant to supply documents




                                                                                            101
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 102 of 106



 Ex. No.    Identification   Admitted   Witness                         Description
 863                                              Account statements from Januiary 2014 to December 2017
                                                  produced by Israel Discount Bank Ltd., filename, Discount
                                                  Bank 4.pdf, for Lena Green's private checking account
                                                  number 0069002411


 863T                                             Translation of Account statements from Januiary 2014 to
                                                  December 2017 produced by Israel Discount Bank Ltd.,
                                                  filename, Discount Bank 4-ENGL.pdf, for Lena Green's
                                                  private checking account number 0069002411


 864                                              Account statements from April 2015 to November 2017
                                                  produced by Israel Discount Bank Ltd., filename, Discount
                                                  Bank 5.pdf, for Lena Green's business checking account
                                                  number 0131651120
 864T                                             Translation of Account statements from April 2015 to
                                                  November 2017 produced by Israel Discount Bank Ltd.,
                                                  filename, Discount Bank 5-ENGL.pdf, for Lena Green's
                                                  business checking account number 0131651120


 865                                              Account statements from December 2015 to November
                                                  2017 produced by Israel Discount Bank Ltd., filename,
                                                  Discount Bank 6.pdf, for Lena Green's business checking
                                                  account number 01316514090


 865T                                             Translation of account statements from December 2015 to
                                                  November 2017 produced by Israel Discount Bank Ltd.,
                                                  filename, Discount Bank 6-ENGL.pdf, for Lena Green's
                                                  business checking account number 01316514090


 866                                              Account statements from March 2015 to November 2017
                                                  produced by Israel Discount Bank Ltd., filename, Discount
                                                  Bank 7.pdf, for Lena Green's business checking
                                                  corporation account no. 0131647948


 866T                                             Account statements from March 2015 to November 2017
                                                  produced by Israel Discount Bank Ltd., Filename, Discount
                                                  Bank 7-ENGL.pdf, for Lena Green's business checking
                                                  corporation account no. 0131647948




                                                                                            102
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
        Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 103 of 106



 Ex. No.    Identification   Admitted      Witness                          Description
 867                                                 Cover letter, filename Yukom Acct 1.pdf, from Yair
                                                     Shachan to Nati Bitau listing accounts no. 51-292241-0,
                                                     under Yukom Communication LTD, and 49809130, under
                                                     Lena Green, related to warrant no. 19599-12-17


 867T                                                Translation of cover letter, filename Yukom Acct 1-
                                                     ENGL.pdf, from Yair Shachan to Nati Bitau listing
                                                     accounts no. 51-292241-0, under Yukom Communication
                                                     LTD, and 49809130, under Lena Green, related to warrant
                                                     no. 19599-12-17
 868                                                 Account statements from January 2014 to September 2017,
                                                     filename Yukom Acct 3.pdf, produced by Union Bank of
                                                     Israel Ltd. For Yukom Communication Ltd.'s account no.
                                                     555200/86
 868T                                                Translation for account statements from January 2014 to
                                                     September 2017, filename Yukom Acct 3-ENGL.pdf,
                                                     produced by Union Bank of Israel Ltd. For Yukom
                                                     Communication Ltd.'s account no. 555200/86


 869                                                 Account statements from September 2017 to December
                                                     2017, filename Yukom Acct 3.pdf, produced by Union
                                                     Bank of Israel Ltd. For Yukom Communication Ltd.'s
                                                     account no. 555200/89
 869T                                                Translation of account statements from September 2017 to
                                                     December 2017, filename Yukom Acct 3-ENGL.pdf,
                                                     produced by Union Bank of Israel Ltd. For Yukom
                                                     Communication Ltd.'s account no. 555200/89


 870                                                 "The wolves of Tel Aviv: Israel's vast, amoral binary
                                                     options scam exposed", Times of Israel
 871                                                 "Though fearing closure, the Wolves of Tel Aviv enjoy the
                                                     party 'while it lasts'", Times of Israel
 872                                                 "Israeli regulator: Binary options fraud disgusting, ruinous
                                                     to our reputation", Times of Israel
 873                                                 "Sharansky to Israel's regulators: Shut down 'repugnant,
                                                     immoral' binary options", Times of Israel
 874       7/19/19           7/19/19       Liora     Liora Welles Plea Agreement (w/ Cooperation Agreement)
                             [subject to   Welles
                             redaction]
 875       7/18/19           7/18/19       Shira     Shira Uzan Plea Agreement (w/ Cooperation Agreement)
                             [redacted]    Uzan


                                                                                            103
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 104 of 106



 Ex. No.   Identification   Admitted     Witness                         Description
 876                                               Lissa Mel Plea Agreement


 877       7/26/19          7/26/19      Yair      Yair Hadar Plea Agreement (w/ Cooperation Agreement)
                            [redacted]   Hadar

 878       7/25/19          7/25/19      Austin    Austin Smith Plea Agreement (w/ Cooperation Agreement)
                            [redacted]   Smith

 879                                               Ronen Roytman Non-Prosecution Agreement
 880       7/18/19          7/18/19      Shira     Stipulation (Audio-Video on Elbaz's phone)
                                         Uzan
 881       7/22/19          7/22/19      Liora     Stipulation (Whatsapp on Elbaz's phone)
                                         Welles
 882       7/23/19          7/23/19      Gregory   Elbaz Signed Miranda Waiver (Hebrew and English)
                                         Fine
 883                                               Google Subscriber Information for
                                                   Zlenagreen@bigoption.com



 884                                               Google Subscriber Information for
                                                   Zlena.green@binarybook.com



 885                                               Spreadsheet, bigoption.xlsx

 886                                               Spreadsheet, binarybook.xlsx

 887                                               Payments to Lee Elbaz (in USD)

 888                                               Client Deposits, Withdrawals, and Net Deposits Per
                                                   December 2017 Reports (Table)
 889                                               Client Deposits, Withdrawals, and Net Deposits Per
                                                   December 2017 Reports (Graph; By Brand)
 890                                               Total Deposits vs. Balances Per December 2017 Reports
                                                   (Graph; By Brand)
 891                                               Client Deposits, Withdrawals, and Net Deposits Per
                                                   December 2017 Reports (Total)
 892                                               Summary of Deposits by Country (Table)

 893                                               Summary of Deposits by Country (Bar Graph)


                                                                                            104
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
       Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 105 of 106



 Ex. No.   Identification   Admitted   Witness                          Description
 894                                             Summary of Deposits by Country (Pie Chart)

 895                                             Client Deposits, Withdrawals, and Net Deposits
                                                 September 26, 2013 to May 5, 2016 (Table)
 896                                             Client Deposits, Withdrawals, and Net Deposits
                                                 September 26, 2013 to May 5, 2016 (Bar Graph; By Brand)

 897                                             Client Deposits, Withdrawals, and Net Deposits
                                                 September 26, 2013 to May 5, 2016 (Bar Graph; Total)

 898                                             Binary Book Net Investment Per U.S. Credit Cards
                                                 February 2015 to May 2017
 899                                             Investor Deposits for Selected Investors Per Deposit Slips
                                                 and Documents
 900                                             Stipulation (Google emails)
 A         7/19/19          N/A        Liora     Yukom Organization Chart
                                       Welles
 B         7/18/19          N/A        Shira     Organization Chart Caesarea
                                       Uzan
 C         7/19/19          N/A        Liora     Yukom Office Layout, Old Office
                                       Welles
 D         7/19/19          N/A        Liora     Yukom Office Layout, New Office
                                       Welles
 E         7/18/19          N/A        Shira     Client Conversion and Retention Process
                                       Uzan
 F         7/18/19          N/A        Shira     Map of Caesarea and Apartment
                                       Uzan
 G         7/16/19          N/A        Shira     Map of Caesarea and Tel Aviv
                                       Uzan
 H                                               Photograph of Or Maymon

 I                                               Photograph of Elad Bigelman

 J                                               Photograph of Afik Tori

 K                                               Photograph of Austin Smith

 L                                               Photograph of Liora Welles

 M                                               Photograph of Lissa Mel



                                                                                            105
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
      Case 8:18-cr-00157-TDC Document 288 Filed 08/07/19 Page 106 of 106



 Ex. No.   Identification   Admitted   Witness                        Description
 N         7/26/19          DEM        Austin    Photograph of Sabrina Elofer
                                       Smith
 O                                               Photograph of Sabrina Elofer

 P                                               Photograph of Yakov Cohen

 Q                                               Photograph of Anog Maarek

 R                                               Photograph of Yossi Herzog

 S                                               Photograph of Nissim Alfasi




                                                                                            106
* The Court admitted into evidence the portion of the document that translates Hebrew, but only
allowed for demonstrative purposes the portion originally in English.
